 



EXHIBIT 10.1
 
 
$1,200,000,000
CREDIT AGREEMENT
Dated as of February 28, 2008
among
SOLUTIA INC.,
as Borrower,
THE LENDERS REFERRED TO HEREIN,
CITIBANK, N.A.,
as Administrative Agent and as Collateral Agent,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agent,
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Documentation Agent,
and
CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS CREDIT PARTNERS L.P. and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and as Joint Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
 
        ARTICLE I    
 
        DEFINITIONS    
 
        SECTION 1.01.  
Defined Terms
    1   SECTION 1.02.  
Types of Loans and Borrowings
    37   SECTION 1.03.  
Terms Generally; Currency Translation; Accounting Terms; GAAP
    37   SECTION 1.04.  
Resolution of Drafting Ambiguities
    38      
 
        ARTICLE II    
 
        THE CREDITS    
 
        SECTION 2.01.  
Commitments
    39   SECTION 2.02.  
Procedure for Borrowing
    39   SECTION 2.03.  
Conversion and Continuation Options for Loans
    40   SECTION 2.04.  
Optional and Mandatory Prepayments of Loans; Repayments of Loans
    40   SECTION 2.05.  
Repayment of Loans; Evidence of Debt
    43   SECTION 2.06.  
Interest Rates and Payment Dates; Default Interest
    43   SECTION 2.07.  
Computation of Interest
    44   SECTION 2.08.  
Agent Fees
    44   SECTION 2.09.  
Termination of Commitments
    44   SECTION 2.10.  
Inability to Determine Interest Rate; Unavailability of Deposits; Inadequacy of
Interest Rate
    44   SECTION 2.11.  
Pro Rata Treatment and Payments
    45   SECTION 2.12.  
Illegality
    46   SECTION 2.13.  
Requirements of Law
    46   SECTION 2.14.  
Taxes
    47   SECTION 2.15.  
Indemnity
    50   SECTION 2.16.  
Change of Lending Office
    50   SECTION 2.17.  
Sharing of Setoffs
    50   SECTION 2.18.  
Assignment of Commitments Under Certain Circumstances
    51   SECTION 2.19.  
Notice of Certain Costs
    51      
 
        ARTICLE III    
 
        REPRESENTATIONS AND WARRANTIES    
 
        SECTION 3.01.  
Organization, etc.
    52   SECTION 3.02.  
Due Authorization, Non-Contravention, etc.
    52   SECTION 3.03.  
Government Approval, Regulation, etc.
    53   SECTION 3.04.  
Validity, etc.
    53   SECTION 3.05.  
Financial Information
    53   SECTION 3.06.  
No Material Adverse Effect
    54   SECTION 3.07.  
Litigation
    54  

-i-



--------------------------------------------------------------------------------



 



                      Page     SECTION 3.08.  
Compliance with Laws and Agreements
    54   SECTION 3.09.  
Ownership of Subsidiaries
    54   SECTION 3.10.  
Ownership of Properties
    55   SECTION 3.11.  
Intellectual Property
    56   SECTION 3.12.  
Taxes
    56   SECTION 3.13.  
Pension and Welfare Plans
    56   SECTION 3.14.  
Environmental
    57   SECTION 3.15.  
Federal Reserve Regulations
    58   SECTION 3.16.  
Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected
Financial Statements
    59   SECTION 3.17.  
Insurance
    60   SECTION 3.18.  
Labor Matters
    60   SECTION 3.19.  
Solvency
    60   SECTION 3.20.  
Consummation of the Reorganization Plan and Related Agreements
    61   SECTION 3.21.  
Security Documents
    61   SECTION 3.22.  
Use of Proceeds
    62   SECTION 3.23.  
Anti-Terrorism Laws
    62   SECTION 3.24.  
Status as Senior Debt
    63      
 
        ARTICLE IV    
 
        CONDITIONS    
 
        SECTION 4.01.  
Effective Date
    63   SECTION 4.02.  
Conditions to Each Borrowing
    69      
 
        ARTICLE V    
 
        AFFIRMATIVE COVENANTS            
 
        SECTION 5.01.  
Financial Information, Reports, Notices, etc.
    70   SECTION 5.02.  
Compliance with Laws, etc.
    72   SECTION 5.03.  
Maintenance of Properties
    73   SECTION 5.04.  
Insurance
    73   SECTION 5.05.  
Books and Records; Visitation Rights; Lender Meetings
    74   SECTION 5.06.  
Environmental Covenant
    74   SECTION 5.07.  
Information Regarding Collateral
    75   SECTION 5.08.  
Existence; Conduct of Business
    75   SECTION 5.09.  
Performance of Obligations
    76   SECTION 5.10.  
Casualty and Condemnation
    76   SECTION 5.11.  
Pledge of Additional Collateral
    76   SECTION 5.12.  
Further Assurances
    77   SECTION 5.13.  
Use of Proceeds
    77   SECTION 5.14.  
Payment of Taxes and Claims
    77   SECTION 5.15.  
Additional Guarantors
    78   SECTION 5.16.  
Interest Rate Protection
    78   SECTION 5.17.  
Post-Closing Covenants
    78   SECTION 5.18.  
Designation of Subsidiaries
    78   SECTION 5.19.  
Permitted Restructuring
    79   SECTION 5.20.  
Certain Properties
    79  

-ii-



--------------------------------------------------------------------------------



 



                      Page     ARTICLE VI    
 
        NEGATIVE COVENANTS    
 
        SECTION 6.01.  
Indebtedness
    80   SECTION 6.02.  
Liens
    83   SECTION 6.03.  
Fundamental Changes; Line of Business
    87   SECTION 6.04.  
Investments, Loans, Advances, Guarantees and Acquisitions
    87   SECTION 6.05.  
Asset Sales
    90   SECTION 6.06.  
Sale and Leaseback Transactions
    91   SECTION 6.07.  
Restricted Payments
    92   SECTION 6.08.  
Transactions with Affiliates
    92   SECTION 6.09.  
Restrictive Agreements
    93   SECTION 6.10.  
Amendments or Waivers of Certain Documents; Prepayments of Certain Indebtedness
    94   SECTION 6.11.  
Accounting Treatment; Fiscal Year
    94   SECTION 6.12.  
Fixed Charge Coverage Ratio
    94   SECTION 6.13.  
Total Leverage Ratio
    95   SECTION 6.14.  
Capital Expenditures
    96   SECTION 6.15.  
Hedging Agreements
    96   SECTION 6.16.  
Assets, Liabilities and Actions of SFC.
    97      
 
        ARTICLE VII    
 
        EVENTS OF DEFAULT    
 
        SECTION 7.01.  
Listing of Events of Default
    97   SECTION 7.02.  
Action if Bankruptcy
    99   SECTION 7.03.  
Action if Other Event of Default
    99      
 
        ARTICLE VIII    
 
        THE AGENTS    
 
        SECTION 8.01.  
Appointment and Authority
    100   SECTION 8.02.  
Agents Individually
    100   SECTION 8.03.  
Duties of Agents; Exculpatory Provisions
    101   SECTION 8.04.  
Reliance by Agents
    102   SECTION 8.05.  
Delegation of Duties
    102   SECTION 8.06.  
Resignation of Agents
    102   SECTION 8.07.  
Non-Reliance on Agents and Other Lenders
    103   SECTION 8.08.  
No Other Duties, etc
    104   SECTION 8.09.  
Security Trust Deed
    104      
 
        ARTICLE IX    
 
        MISCELLANEOUS    
 
        SECTION 9.01.  
Notices
    104   SECTION 9.02.  
Survival of Agreement
    106  

-iii-



--------------------------------------------------------------------------------



 



                      Page     SECTION 9.03.  
Binding Effect
    106   SECTION 9.04.  
Successors and Assigns
    106   SECTION 9.05.  
Expenses; Indemnity
    109   SECTION 9.06.  
Right of Setoff
    110   SECTION 9.07.  
Applicable Law
    111   SECTION 9.08.  
Waivers; Amendment
    111   SECTION 9.09.  
Interest Rate Limitation
    113   SECTION 9.10.  
Entire Agreement
    114   SECTION 9.11.  
WAIVER OF JURY TRIAL
    114   SECTION 9.12.  
Severability
    114   SECTION 9.13.  
Counterparts
    114   SECTION 9.14.  
Headings
    114   SECTION 9.15.  
Jurisdiction; Consent to Service of Process
    114   SECTION 9.16.  
Confidentiality
    115   SECTION 9.17.  
Posting of Approved Electronic Communications
    116   SECTION 9.18.  
Treatment of Information
    117   SECTION 9.19.  
USA PATRIOT Act Notice
    118   SECTION 9.20.  
Intercreditor Agreement
    118   SECTION 9.21.  
No Fiduciary Duty
    119  

-iv-



--------------------------------------------------------------------------------



 



     
EXHIBIT A
  Form of Administrative Questionnaire
EXHIBIT B
  Form of Borrowing Request
EXHIBIT C
  Form of Assignment and Assumption
EXHIBIT D
  Form of Compliance Certificate
EXHIBIT E
  Form of Indemnity, Subrogation and Contribution Agreement
EXHIBIT F
  Form of Note
EXHIBIT G
  Form of Closing Certificate
EXHIBIT H
  Form of Guarantee Agreement
EXHIBIT I
  Form of Pledge Agreement
EXHIBIT J
  Form of Security Agreement
EXHIBIT K
  Form of Exemption Certificate
EXHIBIT L
  Form of Solvency Certificate
EXHIBIT M
  Form of Mortgage
 
   
SCHEDULE 1.01(a)
  Immaterial Restricted Subsidiaries
SCHEDULE 1.01(b)
  Permitted Restructuring
SCHEDULE 1.01(c)
  Specified Asset Sales
SCHEDULE 1.01(d)
  Existing Joint Ventures
SCHEDULE 2.01
  Lenders and Commitments
SCHEDULE 3.05
  Financial Information
SCHEDULE 3.09(a)
  Subsidiaries
SCHEDULE 3.09(b)
  Securities
SCHEDULE 3.10(a)
  Options, Rights of First Refusal, Etc.
SCHEDULE 3.10(b)
  Leased and Owned Real Property
SCHEDULE 3.17
  Insurance
SCHEDULE 4.01(f)(i)
  Local and Foreign Counsel Jurisdictions (Pledged Equity Interests)
SCHEDULE 4.01(f)(ii)
  Local and Foreign Counsel Jurisdictions (Non-U.S. Pledge Agreements and
Security Documents)
SCHEDULE 4.01(u)
  Initial Mortgaged Properties
SCHEDULE 4.01(u)(C)
  Title Insurance Amounts
SCHEDULE 5.17(a)
  Post-Closing Covenants
SCHEDULE 5.17(b)
  Post-Closing Covenants
SCHEDULE 5.19
  Permitted Restructuring Conditions
SCHEDULE 5.20
  Certain Properties
SCHEDULE 6.01(ii)(A)
  Existing Indebtedness
SCHEDULE 6.01(ii)(B)
  Existing Indebtedness
SCHEDULE 6.01(xxi)
  Intercompany Notes
SCHEDULE 6.02(iv)(A)
  Existing Liens
SCHEDULE 6.02(iv)(B)
  Existing Liens
SCHEDULE 6.02(xxvi)
  Title Policy Exclusions
SCHEDULE 6.04
  Existing Investments
SCHEDULE 6.09
  Existing Restrictions

-v-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of February 28, 2008,
among SOLUTIA INC., a Delaware corporation (the “Borrower”); each of the Lenders
(as defined in Section 1.01); CITIBANK, N.A. (“Citibank”), as administrative
agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”), and as collateral agent for the Secured Parties
(together with its successors in such capacity, the “Collateral Agent”); GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as syndication agent (in such capacity, the
“Syndication Agent”); DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), as
documentation agent (in such capacity, the “Documentation Agent”); and CITIGROUP
GLOBAL MARKETS INC. (“CGMI”), GSCP and DEUTSCHE BANK SECURITIES INC. (“DBSI”),
as joint lead arrangers and as joint bookrunners (collectively, in such
capacities, the “Joint Lead Arrangers and Bookrunners”).
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” means a Borrowing comprised of ABR Loans.
          “ABR Loan” means any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
          “Acquired Permitted Capital Expenditure Amount” has the meaning
assigned to such term in Section 6.14(a).
          “Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any of its
Restricted Subsidiaries in exchange for, or as part of, or in connection with
any Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of assets, by the assumption of Indebtedness or otherwise and
whether payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business.
          “Activities” has the meaning assigned to such term in Section 8.02(b).
          “Additional Collateral” has the meaning assigned to such term in
Section 5.11.
          “Adjusted LIBO Rate” means, with respect to any Interest Period for
any Eurodollar Borrowing, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the LIBO Rate by (b)(i) a percentage equal to 100%
minus (ii) the reserve percentage applicable two Business Days before the first
day of such Interest Period under regulations issued from time to time by the
Board of Governors for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) for a member
bank of the Federal Reserve System in New York City with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the LIBO Rate is determined)

 



--------------------------------------------------------------------------------



 



having a term equal to such Interest Period; notwithstanding the calculation of
Adjusted LIBO Rate set forth herein, for all purposes set forth in the Loan
Documents, except for purposes of determining Consolidated Interest Expense, for
the period commencing on the Effective Date and ending on the fourth anniversary
of the Effective Date, the applicable Adjusted LIBO Rate shall be no less than
3.50%.
          “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.
          “Administrative Questionnaire” means an Administrative Questionnaire
in the form of Exhibit A or otherwise in the form supplied by the Administrative
Agent.
          “Affiliate” of any Person means any other Person which, directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Person (excluding any trustee under, or any
committee with responsibility for administering, any Plan); provided, however,
that for purposes of Section 6.08, the term “Affiliate” shall also include
(i) any Person that directly or indirectly owns more than 10% of Equity
Interests having ordinary voting power for the election of directors (or Persons
performing similar functions) of the Person specified or (ii) any Person that is
an executive officer or director of the Person specified.
          “Agent Fees” has the meaning assigned to such term in Section 2.08(a).
          “Agents’ Groups” has the meaning assigned to such term in
Section 8.02(b).
          “Agents” means the Administrative Agent and the Collateral Agent.
          “Agreement” has the meaning assigned to such term in the preamble
hereto.
          “Alternate Base Rate” means, with respect to any period, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate per
annum shall be equal at all times to the highest of the following:
          (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
          (b) the sum (adjusted to the nearest 0.25% or, if there is no nearest
0.25%, to the next higher 0.25%) of (i) 0.5% per annum, plus (ii) the rate per
annum obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citicorp on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank, by
(B) a percentage equal to 100% minus the average of the daily percentages
specified during such three-week period by the Board of Governors for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for Citibank in respect of
liabilities consisting of or including (among other liabilities) three-month
Dollar nonpersonal time deposits in the United States plus (iii) the average
during such three-week period of the maximum annual assessment rates estimated
by Citibank for determining the then current annual assessment payable

-2-



--------------------------------------------------------------------------------



 



by Citibank to the Federal Deposit Insurance Corporation (or any successor) for
insuring Dollar deposits in the United States; and
          (c) the sum of (i) 0.5% per annum plus (ii) the Federal Funds Rate.
          “Anti-Terrorism Laws” has the meaning assigned to such term in
Section 3.23(a).
          “Applicable Margin” means, for any day, (a) 4.00% per annum, in the
case of ABR Loans, and (b) 5.00% per annum, in the case of Eurodollar Loans.
          “Approved Electronic Communications” means each Communication that any
Loan Party is obligated to, or otherwise chooses to, provide to the
Administrative Agent or the Collateral Agent pursuant to any Loan Document or
the transactions contemplated therein, including any financial statement,
financial and other report, notice, request, certificate and other information
material; provided, however, that, solely with respect to delivery of any such
Communication by any Loan Party to the Administrative Agent and without limiting
or otherwise affecting either the Administrative Agent’s right to effect
delivery of such Communication by posting such Communication to the Approved
Electronic Platform or the protections afforded hereby to the Administrative
Agent in connection with any such posting, “Approved Electronic Communication”
shall exclude (i) any notice of borrowing, notice of conversion or continuation,
and any other notice, demand, communication, information, document and other
material relating to a request for a new, or a conversion of an existing,
Borrowing, (ii) any notice pursuant to Section 2.04 and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article IV or any other condition to any Borrowing
hereunder or any condition precedent to the effectiveness of this Agreement.
          “Approved Electronic Platform” has the meaning assigned to such term
in Section 9.17(a).
          “Asset Sale” means any direct or indirect sale, transfer, lease (as
lessor), conveyance or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) by the Borrower
or any of its Restricted Subsidiaries of any of its Property (other than
dispositions of cash and cash equivalents in the ordinary course of its
business), including any sale or issuance of any Equity Interests of any
Subsidiary; provided that any such sales, transfers, leases, conveyances or
other dispositions of Property and/or such sales or issuances of Equity
Interests (i) from a Loan Party to another Loan Party or (ii) by a Non-Guarantor
Restricted Subsidiary to any other Non-Guarantor Restricted Subsidiary shall not
constitute Asset Sales under the Loan Documents.
          “Asset Sale Cap” means, as of any date of determination, an amount
equal to 5.0% of Consolidated Net Tangible Assets as determined as at the end of
the most recently ended Fiscal Year for which financial statements have been
delivered, or are required to have been delivered, pursuant to Sections 4.01(h)
or 5.01(b) as of the date of determination.
          “Asset Sale Prepayment Event” means any Asset Sale, except (a) Asset
Sales permitted by Section 6.05 (other than Sections 6.05(viii) and 6.05(xii)
thereof), (b) Small Asset Sales and (c) any such transaction or series of
transactions which, if otherwise constituting an Asset Sale Prepayment Event, do
not generate Net Proceeds in excess of $5.0 million (or, when taken together
with all other such transactions (and any Destructions and Takings in such
Fiscal Year), do not generate Net Proceeds in excess

-3-



--------------------------------------------------------------------------------



 



of $25.0 million in the aggregate in such Fiscal Year); provided that each
Specified Asset Sale shall constitute an Asset Sale Prepayment Event.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04(b)), and accepted by the Administrative Agent in
accordance with Section 9.04(b), in the form of Exhibit C or such other form as
shall be approved by the Administrative Agent.
          “Authorized Officer” means, with respect to the Borrower, those of its
officers whose signature and incumbency has been certified to the Administrative
Agent, the Collateral Agent and the Lenders by the Secretary of the Borrower in
a certificate dated the Effective Date, or any successor certificate thereto.
          “Bankruptcy Code” means the United States Bankruptcy Code.
          “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of New York.
          “Base Amount” has the meaning assigned to such term in
Section 6.14(a).
          “Base Rate” means the rate of interest per annum publicly announced
from time to time by the Administrative Agent as its base rate in effect at its
principal office in New York City (the Base Rate not being intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors) (any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change).
          “Board of Governors” means the Board of Governors of the Federal
Reserve System of the United States, or any successor thereto.
          “Borrower” has the meaning assigned to such term in the preamble to
this Agreement.
          “Borrowing” means a Loan or group of Loans to the Borrower of the same
Type made (including through a conversion or continuation) by the applicable
Lenders on a single date and as to which a single Interest Period is in effect.
          “Borrowing Date” means any Business Day specified in a notice pursuant
to Section 2.02 as a date on which the Borrower requests Loans to be made
hereunder.
          “Borrowing Request” has the meaning assigned to such term in
Section 2.02(a).
          “Bridge Administrative Agent” means Citibank, in its capacity as
administrative agent under the Bridge Credit Agreement, together with its
successors in such capacity.
          “Bridge Credit Agreement” means that certain Credit Agreement, dated
as of the date hereof, among the Borrower, as borrower, the lenders from time to
time party thereto, the Bridge Administrative Agent, GSCP, as syndication agent,
DBNY, as documentation agent and CGMI, GSCP and DBSI, as joint lead arrangers
and as joint bookrunners, as amended, restated, supplemented or modified from
time to time to the extent permitted by this Agreement.

-4-



--------------------------------------------------------------------------------



 



          “Bridge Loan Documents” means the Bridge Credit Agreement and the
other “Loan Documents” as defined in the Bridge Credit Agreement, including the
guarantees and the notes issued thereunder.
          “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close.
          “Capital Expenditures” means, for any period, any and all expenditures
made by the Borrower or any of its Restricted Subsidiaries in such period for
assets added to or reflected in its property, plant and equipment accounts or
other similar capital asset accounts or comparable items or any other capital
expenditures that are, or should be, set forth as “additions to plant, property
and equipment” on the financial statements of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, whether such asset is purchased
for cash or by the incurrence of Indebtedness, accrued as a liability or
otherwise. Notwithstanding the foregoing, Capital Expenditures shall not
include, without duplication, (a) capital expenditures funded with Net Proceeds
which represent the repair, replacement, substitution, restoration of or
reinvestment in property in accordance with Section 2.04(b), (b) capital
expenditures in respect of the purchase price of equipment to the extent the
consideration therefor consists of any combination of equipment or other
property traded in at the time of such purchase pursuant to an Asset Sale
permitted under Section 6.05(xvi) or (c) expenditures that constitute Permitted
Acquisitions or Investments permitted under Section 6.04(xiv).
          Notwithstanding the foregoing, Capital Expenditures for the Fiscal
Quarter ended September 30, 2007 shall be deemed to be $32.0 million.
          “Capital Lease Obligations” means all monetary obligations of the
Borrower and its Restricted Subsidiaries under any leasing or similar
arrangement conveying the right to use real or personal property, or a
combination thereof, which, in accordance with GAAP, is required to be
classified and accounted for as capital leases, and the amount of such monetary
obligations shall be the capitalized amount thereof determined in accordance
with GAAP (except for temporary treatment of construction-related expenditures
paid by any Person other than the Borrower or any of its Subsidiaries under EITF
97-10, “The Effect of Lessee Involvement in Asset Construction”, which will
ultimately be treated as operating leases upon a Sale and Leaseback Transaction
permitted under this Agreement) and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease or
other arrangement prior to the first date on which such lease may be terminated
by the lessee without payment of a penalty.
          “Captive Insurance Restricted Subsidiary” means any Restricted
Subsidiary that is subject to regulation as an insurance company under
applicable Requirements of Law.
          “Cash Equivalents” means Permitted Investments (other than as
described in clause (i) of the definition thereof).
          “Cash Interest Expense” means, for any period, Consolidated Interest
Expense for such period, excluding any such Consolidated Interest Expense not
payable in cash (such as, for example, amortization of discount and amortization
of debt issuance costs).
          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, 42 U.S.C. § 9601 et seq.

-5-



--------------------------------------------------------------------------------



 



          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System List.
          “CGMI” has the meaning assigned to such term in the preamble hereto.
          “Change of Control” means any one or more of the following events
shall occur and be continuing:
          (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of
this clause such person or group shall be deemed to have “beneficial ownership”
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of Voting Stock representing 35% or more (or 40% or more
in the case of any such “person” or “group” that is, on the Effective Date, the
beneficial owner (as defined above) of 25% or more of such Voting Stock after
giving effect to the Equity Rights Offering, the Creditors Rights Offering and
the substantial consummation of the Reorganization Plan) of the voting power of
the total outstanding Voting Stock of the Borrower;
          (ii) during any period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors of the Borrower
(together with any new directors whose election to the Board of Directors or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of the majority of the directors of the Borrower then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of the Borrower then in office;
or
          (iii) at any time a “Change of Control” (or any other defined term
having a similar purpose) occurs under any Material Indebtedness.
          For purposes of this definition, a Person shall not be deemed to have
beneficial ownership of Voting Stock subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
          “Charges” has the meaning assigned to such term in Section 9.09.
          “Citibank” has the meaning assigned to such term in the preamble
hereto.
          “Citicorp” means Citicorp USA, Inc.
          “Closing Certificate” means a certificate substantially in the form of
Exhibit G.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral” means, collectively, each Mortgaged Property and any and
all other Property of whatever kind and nature subject or purported to be
subject from time to time to a Lien under any Security Document.
          “Collateral Agent” has the meaning assigned to such term in the
preamble hereto.

-6-



--------------------------------------------------------------------------------



 



          “Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Loan hereunder on the Effective Date. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,200.0 million.
          “Commitment Letter” means the Commitment Letter, dated October 25,
2007, among CGMI, GSCP, DBTCA, DBSI and the Borrower.
          “Communications” means each notice, demand, communication,
information, document and other material provided for hereunder or under any
other Loan Document or otherwise transmitted between the parties hereto relating
this Agreement, the other Loan Documents, any Loan Party or its Affiliates, or
the transactions contemplated by this Agreement or the other Loan Documents,
including all Approved Electronic Communications.
          “Compliance Certificate” has the meaning assigned to such term in
Section 5.01(a) and shall be substantially in the form of Exhibit D.
          “Confirmation Order” means a final non-appealable order entered by the
Bankruptcy Court that (i) confirms the Reorganization Plan, (ii) is not subject
to any stay or appeal of any kind and (iii) is in a form reasonably acceptable
to the Joint Lead Arrangers and Bookrunners.
          “Consolidated Current Assets” means, as at any date of determination,
the total assets of the Borrower and its Restricted Subsidiaries which may
properly be classified as current assets on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries in accordance with GAAP (other than
cash and Cash Equivalents).
          “Consolidated Current Liabilities” means, as at any date of
determination, the total liabilities of the Borrower and its Restricted
Subsidiaries which may properly be classified as current liabilities on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries in
accordance with GAAP (other than the current portion of any Loans).
          “Consolidated EBITDA” means, for any period, the sum of Consolidated
Net Income for such period, plus, without duplication, the following to the
extent deducted in calculating such Consolidated Net Income: (a) Consolidated
Interest Expense for such period, (b) income tax expense determined on a
consolidated basis in accordance with GAAP, (c) depreciation expense determined
on a consolidated basis in accordance with GAAP, (d) amortization expense
determined on a consolidated basis in accordance with GAAP, (e) amounts
attributable to minority interest, (f) any unusual or non-recurring non-cash
charges (including any impairment charge or asset write-off pursuant to GAAP)
(provided that if any such non-cash charge represents an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period), (g) non-cash stock compensation expenses, including any such
non-cash expenses arising from stock options, stock grants or other
equity-incentive programs, the granting of stock appreciation rights and similar
arrangements, (h) to the extent the related loss is not added back in
calculating such Consolidated Net Income, proceeds of business interruption
insurance policies to the extent of such related loss, (i) costs and expenses
arising from or related to the incurrence or issuance of, or otherwise in
connection with, the Equity Rights Offering, the Loan Documents, the Bridge Loan
Documents and the Revolving Credit Loan Documents and otherwise arising from or
related to the Transactions or the Borrower’s emergence from

-7-



--------------------------------------------------------------------------------



 



chapter 11 protection, in each case which were incurred on or prior to the first
anniversary of the Effective Date, (j) for purposes of calculations pursuant to
Section 6.12 and 6.13 only, one-time cash charges associated with plant closures
and other restructuring charges, in all cases (i) not exceeding $15.0 million
during any Test Period and (ii) not exceeding $50.0 million in the aggregate
prior to Maturity Date (excluding any such charges pursuant to the
Transactions), and (k) to the extent non-recurring and not capitalized, any
fees, costs and expenses of the Borrower and its Restricted Subsidiaries
incurred as a result of Permitted Acquisitions, Investments, Asset Sales
permitted hereunder and the issuance of Equity Interests or Indebtedness
permitted hereunder; and minus, without duplication, (i) all non-cash items
increasing such Consolidated Net Income (excluding (x) any non-cash item to the
extent that it represents an accrual of cash receipts to be received in a
subsequent period and (y) the amount attributable to minority interests),
(ii) any unusual or non-recurring gains and (iii) amounts paid in cash as
dividends or other distributions to holders of minority interests.
          Other than for purposes of calculating Excess Cash Flow, Consolidated
EBITDA shall be calculated on a Pro Forma Basis to give effect to the
Transactions, the acquisition of Acquired Technology, Inc. which was acquired by
the Borrower on November 13, 2007, any Permitted Acquisition and Asset Sales
consummated at any time on or after the first day of the Test Period thereof as
if the Transactions and each such Permitted Acquisition and Asset Sale had been
effected on the first day of such Test Period.
          Notwithstanding any of the foregoing, (i) Consolidated EBITDA for the
Fiscal Quarter ended June 30, 2007 shall be deemed to be $101.2 million and
(ii) Consolidated EBITDA for the Fiscal Quarter ended September 30, 2007 shall
be deemed to be $105.8 million.
          “Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of:
     (a) Cash Interest Expense for such period (net of interest income actually
received in cash during such period);
     (b) all cash payments in respect of income taxes made during such period
(net of any cash refund in respect of income taxes actually received during such
period);
     (c) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of the Borrower and its Restricted Subsidiaries for such period (as
determined on the first day of the respective period); and
     (d) to the extent not included in Cash Interest Expense for such period,
all cash dividends on any series of Disqualified Equity Interests of the
Borrower or any of its Restricted Subsidiaries declared or paid (without
duplication) during such period (other than dividend payments to the Borrower or
any of its Restricted Subsidiaries).
          For purposes of determining Consolidated Fixed Charges as of any date
for the period of four consecutive Fiscal Quarters ended March 31, 2008,
June 30, 2008, September 30, 2008 and December 31, 2008, (i) the items described
in clauses (a) and (d) of the definition of Consolidated Fixed Charges shall be
deemed to be equal to the product of (x) such items described in clauses (a) and
(d) of the definition of Consolidated Fixed Charges, as applicable, for the
period from the Effective Date to the date in question and (y) a fraction, the
numerator of which is 365 and the denominator of which is the number of days
since the Effective Date, and (ii) the items described in clause (c) of the
definition of Consolidated Fixed Charges shall be deemed to be equal to (w) such
items described in clause (c) of the definition of

-8-



--------------------------------------------------------------------------------



 



Consolidated Fixed Charges for the Fiscal Quarter ended March 31, 2008,
multiplied by 4, (x) such items described in clause (c) of the definition of
Consolidated Fixed Charges for the two consecutive Fiscal Quarters ended
June 30, 2008, multiplied by 2, (y) such items described in clause (c) of the
definition of Consolidated Fixed Charges for the three consecutive Fiscal
Quarters ended September 30, 2008, multiplied by 4/3, and (z) such items
described in clause (c) of the definition of Consolidated Fixed Charges for the
four consecutive Fiscal Quarters ended December 31, 2008, multiplied by 1,
respectively.
          “Consolidated Indebtedness” means, at a particular date, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP at such date, plus, without duplication, the principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries constituting
original issue discount.
          “Consolidated Interest Expense” means, for any period, the sum,
without duplication, of:
          (a) the interest expense of the Borrower and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP consistently applied (including (i) amortization of debt issuance
costs and debt discount, (ii) the net payments, if any, under Hedging Agreements
(including amortization of discounts), (iii) the interest portion of any
deferred payment obligation, (iv) accrued interest and (v) commissions,
discounts and other fees and charges incurred in respect of letters of credit or
bankers-acceptance financings);
          (b) the interest component of all Capital Lease Obligations paid or
accrued during such period;
          (c) all interest capitalized during such period; and
          (d) the product of (x) the amount of all dividends on any series of
Preferred Equity Interests of the Borrower and its Restricted Subsidiaries
(other than dividends paid in Equity Interests (other than Disqualified Equity
Interests) and other than dividends paid to the Borrower or to a Restricted
Subsidiary) paid, accrued or scheduled to be paid or accrued during such period
times (y) a fraction, the numerator of which is one and the denominator of which
is one minus the then current effective consolidated Federal, state and local
tax rate of the Borrower, expressed as a decimal.
          Consolidated Interest Expense and Cash Interest Expense (other than
for purposes of calculating Excess Cash Flow) shall be calculated on a Pro Forma
Basis to give effect to any Indebtedness incurred, assumed or permanently repaid
or extinguished during the relevant Test Period in connection with the
Transactions, any Permitted Acquisitions and Asset Sales as if such incurrence,
assumption, repayment or extinguishing had been effected on the first day of
such Test Period.
          “Consolidated Net Income” means, for any period, the net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP consistently applied;
provided that there shall not be included in such Consolidated Net Income:
     (a) any extraordinary gains or losses or expenses;
     (b) any net income or loss of any Person if such Person is not a Restricted
Subsidiary, except Consolidated Net Income shall be increased by the amount of
cash actually distributed by such Person during such period to the Borrower or a
Restricted Subsidiary as a dividend or other dis-

-9-



--------------------------------------------------------------------------------



 



tribution (subject, in the case of a dividend or other distribution paid to a
Restricted Subsidiary, to the limitations contained in clause (c) below);
     (c) the net income of any Restricted Subsidiary to the extent that the
declaration of dividends or similar distributions by that Restricted Subsidiary
of that income is not at the time permitted, directly or indirectly, without
prior approval (that has not been obtained), pursuant to the terms of its
charter or any agreement, instrument and governmental regulation applicable to
such Restricted Subsidiary or its equityholders;
     (d) any gain or loss realized upon the sale or other disposition of (x) any
assets (including pursuant to Sale and Leaseback Transactions) which is not sold
or otherwise disposed of in the ordinary course of business or (y) any Equity
Interests of any Person;
     (e) any net after-tax income or loss from discontinued operations; and
     (f) the cumulative effect of a change in accounting principles.
          “Consolidated Net Indebtedness” means, at a particular date, (a) the
aggregate stated balance sheet amount of all Funded Indebtedness of the Borrower
and its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP at such date less (b) Unrestricted cash and Unrestricted Cash
Equivalents of the Borrower and its Restricted Subsidiaries on such date.
          “Consolidated Net Interest Expense” means, for any period,
Consolidated Interest Expense for such period, net of gross interest income of
the Borrower and its Restricted Subsidiaries for such period.
          “Consolidated Net Tangible Assets” means, as of any date of
determination, the total assets less the sum of (i) the goodwill, net, and other
intangible assets and (ii) all Consolidated Current Liabilities, in each case,
reflected on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as at the end of the most recently ended Fiscal Quarter for which
financial statements have been or are required to have been delivered pursuant
to Sections 4.01(h), 5.01(a) or 5.01(b), as applicable, as of the date of
determination, determined on a consolidated basis in accordance with GAAP (and,
in the case of any determination relating to any Investment, on a Pro Forma
Basis including any property or assets being acquired in connection therewith).
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person
whether by ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
          “Creditors Rights Offering” means an equity rights offering pursuant
to which certain eligible creditors purchase shares of the Borrower’s common
Equity Interests to occur on the Effective Date.
          “DBNY” has the meaning assigned to such term in the preamble hereto.
          “DBSI” has the meaning assigned to such term in the preamble hereto.
          “Debt Incurrence” has the meaning assigned to such term in
Section 2.04(b)(i).

-10-



--------------------------------------------------------------------------------



 



          “Debt Service” means, for any period, Cash Interest Expense for such
period net of gross interest income of the Borrower and its Restricted
Subsidiaries for such period plus scheduled principal amortization of
Consolidated Indebtedness for such period.
          “Default” means any Event of Default and any event or condition which
upon notice, lapse of time or both would constitute an Event of Default.
          “Defaulting Lender” has the meaning assigned to such term in
Section 2.11(b).
          “Designation Date” has the meaning assigned to such term in
Section 5.18.
          “Destruction” means any and all damage to, or loss or destruction of,
or loss of title to, all or any portion of the Property of the Borrower or any
of its Restricted Subsidiaries.
          “Disqualified Equity Interest” means any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable at the option of the holder
thereof, in whole or in part, or (iii) is convertible or exchangeable (unless at
the sole option of the issuer thereof) for Indebtedness or Equity Interests
described in this definition, in each case, prior to the 366th day following the
Maturity Date.
          “Documentation Agent” has the meaning assigned to such term in the
preamble hereto.
          “Dollar Equivalent” means, as to any amount denominated in any
currency other than Dollars as of any date of determination, the amount of
Dollars that would be required to purchase the amount of such currency based
upon the Spot Selling Rate as of such date, and as to any amount denominated in
Dollars, such amount in Dollars.
          “Dollars” or “$” means lawful money of the United States of America.
          “Domestic Person” means any “United States person” under and as
defined in Section 7701(a)(30) of the Code.
          “Domestic Restricted Subsidiary” means any Restricted Subsidiary that
is not a Non-U.S. Restricted Subsidiary.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).
          “Engagement Letter” means the Engagement Letter, dated October 25,
2007, among CGMI, GS&C, DBSI and the Borrower.
          “Environment” means ambient and indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources such as flora and fauna, or as
otherwise defined in any Environmental Law.
          “Environmental Claim” means any accusation, allegation, notice of
violation, claim, demand, order, directive, proceeding, cost recovery action or
other cause of action by, or on behalf of, any Governmental Authority or any
other Person for damages, injunctive or equitable relief, personal injury

-11-



--------------------------------------------------------------------------------



 



(including sickness, disease or death), Remedial Action costs, tangible or
intangible property damage, natural resource damages, nuisance, pollution, any
adverse effect on the Environment caused by any Hazardous Material, or for
fines, penalties or restrictions, resulting from or based upon: (a) the
existence, or the continuation of the existence, of a Release or threatened
Release (including sudden or non-sudden, accidental or non-accidental Releases);
(b) exposure to any Hazardous Material; (c) the presence, generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material; or (d) the violation or alleged violation of, or any other potential
liability arising under, any Environmental Law or Environmental Permit.
          “Environmental Laws” means any and all applicable treaties, laws
(including common law), statutes, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions or binding agreements or other Requirements of
Law issued, promulgated or entered into by any Governmental Authority, relating
in any way to the protection of public health from environmental hazards,
protection of the Environment, preservation or reclamation of natural resources,
natural resource damages, occupational safety or health, the management, Release
or threatened Release of, or exposure to, any Hazardous Material, and any and
all Environmental Permits.
          “Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental investigation, remediation and other response
costs, administrative oversight costs, fines, penalties or indemnities), of the
Borrower or any of its Restricted Subsidiaries directly or indirectly resulting
from or based upon (a) the existence, or the continuation of the existence, of a
Release or threatened Release (including sudden or non-sudden, accidental or
non-accidental Releases); (b) exposure to any Hazardous Material; (c) the
presence, generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Material; or (d) the violation or alleged violation of
any Environmental Law or Environmental Permit.
          “Environmental Permit” means any permit, approval, authorization,
certificate, license, registration, notification, exemption, variance, filing or
permission required by or from any Governmental Authority pursuant to any
Environmental Law.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person.
          “Equity Rights” means all securities convertible or exchangeable for
Equity Interests and all warrants, options or other rights to purchase or
subscribe for any Equity Interests, whether or not presently convertible,
exchangeable or exercisable.
          “Equity Rights Offering” means that certain issuance of the Borrower’s
new common Equity Interests for gross cash proceeds in the amount of
$175.0 million to occur on the Effective Date.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower or any Restricted Subsidiary, is
treated as a single employer under Sections 414(b) or (c) of the Code, and for
the purpose of Section 302 of ERISA and/or Section 412, 4971, 4977, 4980D, 4980E
and/or each “applicable section” under Section 414(t)(2) of the Code, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

-12-



--------------------------------------------------------------------------------



 



          “ERISA Event” means (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by the Borrower or any
Restricted Subsidiary or ERISA Affiliate of any liability under Title IV of
ERISA with respect to any Pension Plan; (e) the receipt by the Borrower or any
Restricted Subsidiary or ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Pension Plan, to appoint
a trustee to administer any Pension Plan, or to take any other action with
respect to a Pension Plan that could result in material liability to the
Borrower or any Restricted Subsidiary or ERISA Affiliate, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of or the appointment of a trustee to
administer, any Pension Plan; (f) the incurrence by the Borrower or any
Restricted Subsidiary or ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan;
(g) the receipt by the Borrower or any Restricted Subsidiary or ERISA Affiliate
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in Reorganization or is, or is reasonably expected to be, in endangered or
critical status within the meaning of Section 305 of ERISA; (h) any act or
omission with respect to a Pension Plan that could result in the imposition of a
lien on any assets of the Borrower or any Restricted Subsidiary or the posting
of a bond or other security in favor of the participants and/or beneficiaries of
any Pension Plan, the PBGC or any other Person; (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to the Borrower or any
Restricted Subsidiary or ERISA Affiliate; or (j) a Pension Plan that is, or is
reasonably expected to be, in an “at risk” status within the meaning of Title IV
of ERISA.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.
          “Eurodollar Borrowing” means a Borrowing comprised of Eurodollar
Loans.
          “Eurodollar Loan” means any Loan bearing interest at a rate determined
by reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.
          “Event of Default” has the meaning assigned to such term in
Section 7.01.
          “Excess Cash Flow” means, for the Borrower and its Restricted
Subsidiaries, for any Excess Cash Flow Period, (a) the sum, without duplication,
of:
     (i) Consolidated EBITDA for such Excess Cash Flow Period;
     (ii) income or gain excluded from the calculation of Consolidated Net
Income by operation of clauses (a), (d) or (e) of the definition thereof that is
realized in cash during such Excess Cash Flow Period;
     (iii) reductions to working capital of the Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Period (i.e., the decrease, if any, in
Consolidated Current Assets minus

-13-



--------------------------------------------------------------------------------



 



Consolidated Current Liabilities from the beginning to the end of such Excess
Cash Flow Period);
     (iv) to the extent subtracted in determining Consolidated EBITDA, all items
that did not result from a cash payment by the Borrower or any of its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period;
     (v) to the extent subtracted in determining Consolidated EBITDA, all
non-recurring gains that are realized in cash during such Excess Cash Flow
Period; and
     (vi) to the extent any Capital Expenditures (and the corresponding delivery
of equipment), Permitted Acquisitions or other Investments referred to in clause
(b)(iv) below do not occur in the Excess Cash Flow Period of the Borrower
specified in the applicable certificate of the Borrower provided pursuant to
clause (b)(iv) below, the aggregate amount of such Capital Expenditures,
Permitted Acquisitions or other Investments that were not so made in the Excess
Cash Flow Period of the Borrower specified in such certificates; and
minus (b) the sum, without duplication, of:
     (i) the amount of any income and franchise taxes paid in cash by the
Borrower and its Restricted Subsidiaries on a consolidated basis during such
Excess Cash Flow Period;
     (ii) Debt Service of the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period (except to the extent funded with the proceeds of
Indebtedness or the issuance of Equity Interests);
     (iii) to the extent made from internally generated funds of the Borrower
and its Restricted Subsidiaries (including any cash and Cash Equivalents
actually received by the Borrower or any of its Restricted Subsidiaries as a
return on Investments and, in the case of clause (y), the Net Proceeds of asset
sales not required to be used to prepay the Loans pursuant to
Section 2.04(b)(ii)), (x) Capital Expenditures by the Borrower and its
Restricted Subsidiaries on a consolidated basis during such Excess Cash Flow
Period that are paid in cash, and (y) the aggregate consideration paid in cash
during such Excess Cash Flow Period in respect of Permitted Acquisitions and
other Investments (less any cash received in respect thereof as a return of
capital), in each case, permitted by Section 6.04, but excluding Capital
Expenditures, Permitted Acquisitions and other such Investments made in such
Excess Cash Flow Period where a certificate in the form contemplated by the
following clause (iv) was previously delivered);
     (iv) to the extent they will be made from internally generated funds of the
Borrower and its Restricted Subsidiaries (including any cash and Cash
Equivalents actually received by the Borrower or any of its Restricted
Subsidiaries as a return on Investments and, in the case of Permitted
Acquisitions and other Investments, the Net Proceeds of asset sales not required
to be used to prepay the Loans pursuant to Section 2.04(b)(ii)), Capital
Expenditures, Permitted Acquisitions and other Investments (less any cash
received in respect thereof as a return of capital), in each case, permitted by
Section 6.04, that the Borrower or any Restricted Subsidiary have, during such
Excess Cash Flow Period, executed a binding written commitment to make but that
are not made during such Excess Cash Flow Period, provided that the Borrower
shall deliver a certificate to the Administrative Agent not later than 90 days
after the end of such Excess Cash Flow Period, signed by a Financial Officer of
the Borrower and certifying that such Capital Ex-

-14-



--------------------------------------------------------------------------------



 



penditures, Permitted Acquisition or other such Investments, as the case may be,
will be made in the next Excess Cash Flow Period and from (to the extent
deducted pursuant to this clause (b)(iv)) internally generated funds of the
Borrower and its Restricted Subsidiaries;
     (v) additions to working capital of the Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Period (i.e., the increase, if any, in
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such Excess Cash Flow Period);
     (vi) to the extent made from internally generated funds of the Borrower and
its Restricted Subsidiaries (including any cash and Cash Equivalents actually
received by the Borrower or any of its Restricted Subsidiaries as a return on
Investments), dividends or distributions on, or repurchases of, Equity Interests
of the Borrower paid in cash by the Borrower during such Excess Cash Flow
Period, in each case, permitted by Section 6.07;
     (vii) to the extent made from internally generated funds of the Borrower
and its Restricted Subsidiaries (including any cash and Cash Equivalents
actually received by the Borrower or any of its Restricted Subsidiaries as a
return on Investments), any voluntary prepayment permitted hereunder of term
Indebtedness (other than the Loans) (for the avoidance of doubt, it being
expressly understood and agreed that Indebtedness under the Revolving Credit
Agreement shall not constitute term Indebtedness) during such Excess Cash Flow
Period, so long as the amount of such prepayment is not already reflected in
Debt Service;
     (viii) expenses or losses excluded from the calculation of Consolidated Net
Income during such Excess Cash Flow Period by operation of clauses (a), (d) or
(e) of the definition thereof, to the extent paid in cash during such Excess
Cash Flow Period;
     (ix) to the extent added to determine Consolidated EBITDA, all fees, costs
and expenses arising from or related to the Equity Rights Offering, the Loan
Documents, the Bridge Loan Documents, the Exchange Note Documents or the
Revolving Credit Loan Documents which were incurred prior to the first
anniversary of the Effective Date, which were paid in cash during such Excess
Cash Flow Period; and
     (x) to the extent added to determine Consolidated EBITDA, all items that
did not result from a cash payment to the Borrower or any of its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period;
provided that, to the extent otherwise included herein and without duplication,
the Net Proceeds of Asset Sale Prepayment Events, Destructions, Takings and Debt
Incurrences which are applied towards the prepayment of Loans and/or the repair,
replacement, substitution, restoration of or reinvestment in property in
accordance with Section 2.04(b) shall be excluded from the calculation of Excess
Cash Flow; and provided, further, that there shall be excluded from the
calculation of Excess Cash Flow for any Excess Cash Flow Period any amounts
attributable to any Person (other than an Unrestricted Subsidiary) that was
acquired in a Permitted Acquisition consummated during such Excess Cash Flow
Period to the extent such amounts relate to the period prior to the consummation
of the relevant Permitted Acquisition.
          “Excess Cash Flow Percentage” means, as of any date of determination,
(i) 50% if the Total Net Leverage Ratio is greater than or equal to 3.0:1.0 as
of such date and (ii) 25% if the Total Net Leverage Ratio is less than 3.0:1.0
as of such date.

-15-



--------------------------------------------------------------------------------



 



          “Excess Cash Flow Period” means (i) the Fiscal Year ending on
December 31, 2008 and (ii) each Fiscal Year thereafter.
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Exchange Note Documents” means the Exchange Notes, the Exchange Notes
Indenture, the Exchange Notes Registration Rights Agreement and all other
documents executed and delivered with respect to the Exchange Notes, the
Exchange Notes Indenture or the Exchange Notes Registration Rights Agreement.
          “Exchange Notes” has the meaning assigned to such term in the Bridge
Credit Agreement.
          “Exchange Notes Indenture” has the meaning assigned to such term in
the Bridge Credit Agreement.
          “Exchange Notes Registration Rights Agreement” has the meaning
assigned to such term in the Bridge Credit Agreement.
          “Excluded Joint Venture” means each Restricted Joint Venture and each
Existing Joint Venture.
          “Excluded Non-U.S. Restricted Subsidiary” means any Non-U.S.
Restricted Subsidiary to the extent that such Subsidiary’s Guarantee of the
Obligations would, in the good faith judgment of the Borrower, result in
material adverse tax consequences to the Borrower or its Restricted
Subsidiaries.
          “Excluded Subsidiaries” means, collectively, (a) each Immaterial
Restricted Subsidiary, (b) each Unrestricted Subsidiary, (c) each Excluded
Non-U.S. Restricted Subsidiary, (d) each Restricted Subsidiary of a Non-U.S.
Restricted Subsidiary that is organized under the laws of the United States, any
State thereof or the District of Columbia, to the extent such Subsidiary’s
Guarantee of the Obligations would, in the good faith judgment of the Borrower,
result in material adverse tax consequences to the Borrower or its Restricted
Subsidiaries, (e) each Captive Insurance Restricted Subsidiary, (f) each
Non-Profit Restricted Subsidiary, (g) each Non-Wholly Owned Restricted
Subsidiary that was a Non-Wholly Owned Restricted Subsidiary on the Effective
Date, to the extent that Requirements of Law or the terms of such Person’s
Organizational Documents prohibit such Person from providing a Guarantee of the
Obligations and (h) SFC, to the extent that Requirements of Law or the terms of
SFC’s Organizational Documents or the terms of the Monsanto Settlement Agreement
prohibit SFC from providing a Guarantee of the Obligations.
          “Executive Order” has the meaning assigned to such term in
Section 3.23(a).
          “Existing Credit Agreement” means the Financing Agreement, dated as of
January 16, 2004, as amended, by and among the Borrower, as a debtor and
debtor-in-possession, and Solutia Business Enterprises, Inc., a New York
corporation, as a debtor and debtor-in-possession, each subsidiary of the
Borrower listed as a “Guarantor” on the signature pages thereto, each as a
debtor and debtor-in-possession, the lenders from time to time party thereto,
and Citicorp, as collateral agent, as administrative agent, and as documentation
agent.

-16-



--------------------------------------------------------------------------------



 



          “Existing Joint Venture” means each investment or Person listed on
Schedule 1.01(d) hereto.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” means the Fee Letter, dated February 28, 2008, among
CGMI, GSCP, GS&C, DBSI and the Borrower.
          “Financial Covenants” means those covenants and agreements of the Loan
Parties set forth in Sections 6.12 through 6.14, inclusive.
          “Financial Officer” of any corporation, partnership or other entity
means the chief financial officer, the chief executive officer, the principal
accounting officer, treasurer, assistant treasurer or controller of such
corporation, partnership or other entity.
          “FIRREA” means the Federal Institutions Reform, Recovery and
Enforcement Act of 1989.
          “Fiscal Quarter” means any quarter of a Fiscal Year.
          “Fiscal Year” means any period of twelve consecutive calendar months
which form the basis for the Borrower’s financial statements in its Form 10-K;
references to a Fiscal Year with a number corresponding to any calendar year
(e.g., the “2008 Fiscal Year”) refer to the Fiscal Year as disclosed in the
Borrower’s SEC filings.
          “Fixed Charge Coverage Ratio” means, for any Test Period, the ratio of
(a) (i) Consolidated EBITDA for such Test Period minus (ii) the aggregate amount
of Capital Expenditures for such Test Period to (b) Consolidated Fixed Charges
for such Test Period.
          “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to outside the United States
by any Loan Party or any Restricted Subsidiary primarily for the benefit of
employees of any Loan Party or any Restricted Subsidiary employed outside the
United States.
          “Funded Indebtedness” means, with respect to the Borrower and its
Restricted Subsidiaries, all Indebtedness of such Person for borrowed money
(including, in respect of the Borrower and its Restricted Subsidiaries, the
Loans and the Revolving Credit Loans) that by its terms matures more than one
year after the date of its creation or matures within one year from such date
but is renewable or extendible, at the option of such Person, to a date more
than one year after such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year after such date, including all amounts of Funded
Indebtedness of such Person required to be paid or prepaid within one year after
the date of determination.

-17-



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
          “GSCP” has the meaning assigned to such term in the preamble hereto.
          “GS&C” means Goldman, Sachs & Co.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof
(including pursuant to a “synthetic lease”), (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or obligation, and the
term “Guaranteed” shall have a meaning correlative thereto; provided that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business of the Borrower and its Restricted Subsidiaries. The
amount of the obligation under any Guarantee shall be deemed to be the lower of
(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made (including principal,
interest and fees) and (b) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of the
obligation under such Guarantee shall be such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by the guarantor in good
faith; irrespective, in any such case, of any amount thereof that would, in
accordance with GAAP, be required to be reflected on a balance sheet of such
Person.
          “Guarantee Agreement” means the Guarantee Agreement, substantially in
the form of Exhibit H, made by the Restricted Subsidiaries party thereto.
          “Hazardous Materials” means all pollutants, contaminants, wastes,
substances, chemicals, materials and constituents, including crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing equipment, radon or any
other radioactive materials including any source, special nuclear or by-product
material, mold, fungi, or other biological materials of any nature, which could
reasonably be expected to have an adverse effect on human health or the
environment, or which can give rise to liability under, or are subject to
regulation pursuant to, any Environmental Law.
          “Headquarters Building” means that certain Real Property located at
575 Maryville Centre Drive, St. Louis, Missouri.

-18-



--------------------------------------------------------------------------------



 



          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
and any swap, forward, future or derivative transaction or option and all other
similar agreements or arrangements designed to alter the risks of any Person
arising from fluctuations in interest rate, currency values or commodity prices.
          “Hedging Obligations” means obligations under or with respect to
Hedging Agreements.
          “Immaterial Restricted Subsidiary” means, at any date of
determination, any Restricted Subsidiary (other than any Loan Party) designated
as such in writing by the Borrower to the Administrative Agent that, together
with all other Restricted Subsidiaries constituting Immaterial Restricted
Subsidiaries (i) contributed 2.5% or less of Consolidated EBITDA for the period
of four Fiscal Quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Sections 4.01(h),
5.01(a) or 5.01(b), as applicable, as of the date of determination and (ii) had
consolidated assets representing 2.5% or less of the consolidated total assets
of the Borrower and its Subsidiaries on the last day of the most recent Fiscal
Quarter ended for which financial statements have been or are required to have
been delivered pursuant to Sections 4.01(h), 5.01(a) or 5.01(b), as applicable,
as of the date of determination. The Immaterial Restricted Subsidiaries as of
the Effective Date are listed on Schedule 1.01(a).
          “Impermissible Qualification” means, relative to the opinion or
certification of any independent public accountant as to any financial statement
of the Borrower, any qualification or exception to such opinion or
certification:
     (a) which is of a “going concern” or similar nature;
     (b) which relates to the limited scope of examination of matters relevant
to such financial statement; or
     (c) which relates to the treatment or classification of any item in such
financial statement (excluding treatment or classification changes which are the
result of changes in GAAP or the interpretation of GAAP) and which, as a
condition to its removal, would require an adjustment to such item the effect of
which would be to cause the Borrower to be in Default of any of its obligations
under Sections 6.12 or 6.13.
          “Increased Cost Lender” has the meaning assigned to such term in
Section 2.18.
          “Indebtedness” of any Person means, without duplication,
(i) obligations of such Person for borrowed money or evidenced by bonds,
debentures, notes and similar instruments; (ii) all Capital Lease Obligations of
such Person; (iii) all Indebtedness of others secured by any Lien on any
Property of such Person, whether or not the obligations secured thereby have
been assumed; provided that if such Indebtedness shall not have been assumed by
such Person and is otherwise non-recourse to such Person, the amount of such
obligation treated as Indebtedness shall not exceed the fair market value of
such Property; (iv) all indebtedness of such Person representing the deferred
purchase price of Property or services (excluding (A) trade payables and accrued
expenses incurred in the ordinary course of business of the Borrower and its
Restricted Subsidiaries and (B) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable); (v) all obligations of such
Person for the reimbursement of any obligor in respect of letters of credit,
letters of guaranty, bankers’ acceptances and similar credit transactions; (vi)
all obligations of

-19-



--------------------------------------------------------------------------------



 



such Person under conditional sale or other title retention agreements relating
to property purchased by such Person; (vii) all net Hedging Obligations;
(viii) all Disqualified Equity Interests of such Person; and (ix) all Guarantees
by such Person in respect of liabilities, obligations or indebtedness of the
kind described in clauses (i) through (viii). The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such Person is not liable therefor. The amount of any net Hedging Obligations on
any date shall be deemed to be the Termination Value.
          “Indemnified Taxes” has the meaning assigned to such term in
Section 2.14(a).
          “Indemnity, Subrogation and Contribution Agreement” means the
Indemnity, Subrogation and Contribution Agreement, substantially in the form of
Exhibit E.
          “Information” has the meaning assigned to such term in Section 9.16.
          “Information Memorandum” means the confidential information memorandum
dated January 2008 in the form approved by the Borrower concerning the Loan
Parties and their Subsidiaries which, at the Borrower’s request and on its
behalf, was prepared in relation to this transaction and distributed by the
Joint Lead Arrangers and Bookrunners to selected financial institutions before
the date of this Agreement.
          “Insolvent” means, with respect to any Multiemployer Plan, the
condition that such plan is insolvent within the meaning of Section 4245 of
ERISA.
          “Installment Payment Date” has the meaning assigned to such term in
Section 2.04(c).
          “Intellectual Property” has the meaning assigned to such term in the
Security Agreement.
          “Intercompany Notes” has the meaning assigned to such term in
Section 4.01(t)(B).
          “Intercreditor Agreement” means the Intercreditor Agreement, dated as
of the date hereof, among the Administrative Agent, the Collateral Agent, the
Revolving Credit Administrative Agent, the Revolving Credit Collateral Agent and
the Borrower.
          “Interest Payment Date” means, with respect to any Loan, (a) the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing and (b) the date of any refinancing of such Borrowing with a
Borrowing of a different Type.
          “Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months (or if available to all Lenders, one
or two weeks or 9 or 12 months) thereafter, as the Borrower may elect; or (b) as
to any ABR Borrowing, the period commencing on the date of such Borrowing
(including any date

-20-



--------------------------------------------------------------------------------



 



on which such Borrowing shall have been converted from a Borrowing of a
different Type) or on the last day of the immediately preceding Interest Period
applicable to such Borrowing, as the case may be, and ending on the earliest of
(i) the next succeeding March 31, June 30, September 30 or December 31, (ii) the
Maturity Date and (iii) the date such Borrowing is prepaid in accordance with
Section 2.04 or converted in accordance with Section 2.03; provided, however,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.
          “Investment” has the meaning assigned to such term in Section 6.04.
          “Joint Lead Arrangers and Bookrunners” has the meaning assigned to
such term in the preamble hereto.
          “Joint Venture” means any Person not more than 50% of the voting
Equity Interests of which is owned by the Borrower or any Restricted Subsidiary
but which is not a Wholly Owned Restricted Subsidiary and which is engaged in a
line of business permitted under Section 6.03.
          “Leased Real Property” has the meaning assigned to such term in
Section 3.10(b).
          “Lender Affiliate” means (a) with respect to any Lender, (i) an
Affiliate of such Lender or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
and is administered or managed by a Lender or an Affiliate of such Lender and
(b) with respect to any Lender that is a fund which invests in bank loans and
similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
          “Lender Appointment Period” has the meaning assigned to such term in
Section 8.06.
          “Lender Parties” has the meaning assigned to such term in
Section 9.21.
          “Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
Lenders and each Person that shall become a Lender hereunder pursuant to
Section 9.04 for so long as such initial Lender or Person, as the case may be,
shall be a party to this Agreement as a Lender.
          “LIBO Rate” means, as with respect to any Interest Period for any
Eurodollar Borrowing, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters LIBOR01 Screen as of 11:00 a.m., London time, on the
second full Business Day next preceding the first day of each Interest Period.
In the event that such rate does not appear on the Reuters LIBOR01 Screen (or
otherwise on the Reuters screen), the LIBO Rate for the purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent, or, in the absence of such availability, the LIBO Rate
shall be the rate of interest determined by the Administrative Agent to be the
rate per annum at which deposits in Dollars are offered by the principal office
of Citibank in London to major banks in the London interbank market at
11:00 a.m. (London time) two Business

-21-



--------------------------------------------------------------------------------



 



Days before the first day of such Interest Period in an amount substantially
equal to the Eurodollar Loan of Citibank for a period equal to such Interest
Period.
          “Lien” means, with respect to any Property, (a) any mortgage, deed of
trust, deed to secure debt, lien, pledge, encumbrance, charge, assignment,
hypothecation or security interest in or on such Property, or any arrangement to
provide priority or preference or any filing of any financing statement under
the UCC or any other similar notice of lien under any similar notice or
recording statute of any Governmental Authority, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such Property, (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities, (d) in the case of any investment property or
deposit account, any contract or other agreement under which any third party has
“control” (as defined in the UCC) of such investment property or deposit account
and (e) any other agreement intended to give or create any of the foregoing.
          “Loan Documents” means this Agreement, the Indemnity, Subrogation and
Contribution Agreement, the Guarantee Agreement, any Non-U.S. Guarantee
Agreements, the Security Documents, each Note, the Intercreditor Agreement, each
Perfection Certificate and, solely for purposes of Section 7.01(a), the Fee
Letter.
          “Loan Parties” means the Borrower and the Subsidiary Guarantors.
          “Loans” means the Loans made pursuant to Section 2.01(a).
          “Master Intercompany Note” means that certain master intercompany
promissory note evidencing certain intercompany Indebtedness owed to any Loan
Party (excluding any intercompany promissory note issued in connection with the
Permitted Restructuring).
          “Material Adverse Effect” means (a) a material adverse effect on the
business, assets, operations, properties, prospects or financial condition of
the Borrower and its Subsidiaries, taken as a whole, or (b) material impairment
of the ability of any of the Loan Parties to perform their obligations under any
Loan Document, (c) material impairment of the rights of or benefits available to
the Lenders or the Collateral Agent under any Loan Document or (d) a material
adverse effect on the value of the Collateral or the validity, enforceability,
perfection or priority of the Liens granted to the Collateral Agent (for the
benefit of the Secured Parties) on the Collateral pursuant to the Security
Documents; provided, however, for the purposes of the conditions under
Section 4.01 or any other conditions precedent to the initial funding and
closing of the Loans on the Effective Date, nothing as disclosed in (i) the
Borrower’s Annual Report on Form 10-K for the Fiscal Year ended December 31,
2006, (ii) the Borrower’s Quarterly Report on Form 10-Q for the Fiscal Quarters
ended March 31, 2007 and June 30, 2007, each as filed prior to October 25, 2007,
and/or (iii) the Disclosure Statement filed in connection with the
Reorganization Plan prior to October 25, 2007 shall, in any case, in and of
itself and based solely on facts as disclosed therein (without giving effect to
any developments not disclosed therein), be deemed to constitute a Material
Adverse Effect.
          “Material Indebtedness” means (a) Indebtedness under the Revolving
Credit Loan Documents, (b) Indebtedness under the Bridge Loan Documents (and any
Permitted Refinancing thereof) and (c) other Indebtedness (other than the Loans)
and Hedging Obligations of any one or more of the Borrower and its Restricted
Subsidiaries, individually or in an aggregate principal amount exceeding

-22-



--------------------------------------------------------------------------------



 



$25.0 million. For purposes of determining Material Indebtedness, the “principal
amount” of any Hedging Obligations of the Borrower or any Restricted Subsidiary
at any time shall be the Termination Value thereof at such time.
          “Material Lease” means a lease on a Mortgaged Property as of the
Effective Date which (i) affects the ability of the applicable mortgagor to
conduct its business as operated on the Mortgaged Property or to utilize the
Mortgaged Property for its intended use or (ii) permits the lessee under such
lease to operate a manufacturing facility or similar business on the Mortgaged
Property (unrelated directly to the applicable mortgagor’s business).
          “Maturity Date” means the sixth anniversary of the Effective Date.
          “Maximum Rate” has the meaning assigned to such term in Section 9.09.
          “Maximum Revolving Credit Facility Amount” means $450.0 million.
          “Monsanto Settlement Agreement” means the Amended and Restated
Settlement Agreement, dated the date hereof, among the Borrower, Monsanto
Company and SFC.
          “Moody’s” means Moody’s Investors Service, Inc., and any successor
thereto.
          “Mortgage” means an agreement (including a mortgage, deed of trust or
other document creating and evidencing a Lien on any Mortgaged Property), which
shall be substantially in the form of Exhibit M, with such schedules and
including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.
          “Mortgaged Property” means, (a) each parcel of fee owned real property
of the Loan Parties identified on Schedule 4.01(u), and the improvements
thereto, and (b) each other parcel of fee owned real property and improvements
thereto with respect to which a Mortgage is granted following the Effective Date
pursuant to Section 5.11, 5.12 or 5.17.
          “Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any Loan Party or ERISA Affiliate is
then making or has an obligation to make contributions, (ii) to which any Loan
Party or ERISA Affiliate has within the preceding six plan years made
contributions, including any Person which ceased to be an ERISA Affiliate during
such six year period, or (iii) with respect to which any Loan Party or any ERISA
Affiliate could incur liability.
          “Net Interest Expense Coverage Ratio” means, as of any date for any
Test Period, the ratio of (a) Consolidated EBITDA to (b) Consolidated Net
Interest Expense, in each case for such Test Period. For purposes of determining
the Net Interest Expense Coverage Ratio for the period of four consecutive
Fiscal Quarters ended March 31, 2008, June 30, 2008, September 30, 2008 and
December 31, 2008, Consolidated Net Interest Expense shall be deemed to be equal
to the product of (x) Consolidated Net Interest Expense since the Effective Date
to the date in question and (y) a fraction, the numerator of which is 365 and
the denominator of which is the number of days since the Effective Date.
          “Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds,
but only as and when received, and (ii) in the case of a Destruction or a

-23-



--------------------------------------------------------------------------------



 



Taking, insurance proceeds, condemnation awards and similar payments, only to
the extent in excess of $5.0 million for any individual Destruction or Taking,
or in excess of $25.0 million in the aggregate for all such events (together
with all Asset Sales (other than Asset Sales described in clauses (a) and (b) of
the definition of Asset Sale Prepayment Event) in such Fiscal Year) in any
Fiscal Year, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid by the Borrower and its Restricted Subsidiaries in connection with
such event, (ii) the amount of all taxes paid (or reasonably and in good faith
estimated to be payable) by the Borrower and its Restricted Subsidiaries in
connection with such event, including any withholding taxes imposed on the
repatriation of proceeds, (iii) in the case of an Asset Sale, Destruction or
Taking, the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by a Lien on the
properties subject to such Asset Sale, Destruction or Taking (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such Asset Sale, Destruction or Taking) and which is repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
properties), and (iv) the amount of any reasonable reserves established by, and
reflected on the financial statements of, the Borrower and its Restricted
Subsidiaries in accordance with GAAP (other than any taxes deducted pursuant to
clause (ii) above) (x) associated with the assets that are the subject of such
event and (y) retained by the Borrower or any Restricted Subsidiary to fund
contingent liabilities that are directly attributable to such event and that are
reasonably estimated to be payable by the Borrower or any Restricted Subsidiary
within 18 months following the date that such event occurred (other than in the
case of contingent tax liabilities, which shall be reasonably estimated to be
payable within the current or immediately succeeding tax year); provided that
any amount by which such reserves are reduced for reasons other than payment of
any such contingent liabilities shall be considered “Net Proceeds” on the date
of such reduction.
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 2.18.
          “Non-Guarantor Restricted Subsidiary” means each Restricted Subsidiary
that is not a Subsidiary Guarantor.
          “Non-Profit Subsidiaries” means any Restricted Subsidiary that is
exempt from income taxes and is organized and operated exclusively for
charitable, scientific, testing for public safety or educational purposes
(within the meaning of Section 501(c)(3) of the Code or, in the case of any
Non-U.S. Restricted Subsidiary, any similar provision under the laws of the
jurisdiction in which such Non-U.S. Restricted Subsidiary is organized). As of
the Effective Date, there are no Non-Profit Subsidiaries.
          “Non-U.S. Guarantee Agreements” means one or more guarantee agreements
in form and substance reasonably satisfactory to the Collateral Agent, providing
for the guarantee of the Obligations by the Non-U.S. Restricted Subsidiaries
party thereto, made by the Non-U.S. Restricted Subsidiaries party thereto.
          “Non-U.S. Jurisdiction” means each jurisdiction of organization of a
Subsidiary of the Borrower other than the United States (or any State thereof)
or the District of Columbia.
          “Non-U.S. Lender” means (a) each Lender (or Agent) that is not a
United States person as defined in Section 7701(a)(30) of the Code and (b) each
Lender (or Agent) that is a wholly-owned domestic entity that is disregarded for
United States federal tax purposes under Treasury Regulations
Section 301.7701-2(c)(2) as an entity separate from its owner and whose single
owner is not a United States person as defined in Section 7701(a)(30) of the
Code.

-24-



--------------------------------------------------------------------------------



 



          “Non-U.S. Pledge Agreements” means one or more pledge agreements in
form and substance reasonably satisfactory to the Collateral Agent, among the
Loan Parties party thereto and the Collateral Agent for the benefit of the
Secured Parties.
          “Non-U.S. Restricted Subsidiary” means any Restricted Subsidiary that
is or becomes organized under the laws of a Non-U.S. Jurisdiction.
          “Non-U.S. Security Agreements” means one or more security agreements
in form and substance reasonably satisfactory to the Collateral Agent, among the
Loan Parties party thereto and the Collateral Agent for the benefit of the
Secured Parties.
          “Non-U.S. Subsidiary” means any Subsidiary that is or becomes
organized under the laws of a Non-U.S. Jurisdiction.
          “Non-Wholly Owned Restricted Subsidiary” means each Restricted
Subsidiary that is not a Wholly Owned Restricted Subsidiary.
          “Note” means a note substantially in the form of Exhibit F.
          “Obligations” means, collectively, (a) the Loans and all other
amounts, obligations, covenants and duties owing by any Loan Party to the
Administrative Agent, the Collateral Agent, any Lender, any Affiliate of any of
them or any Indemnitee, of every type and description (whether by reason of an
extension of credit, loan, guaranty, indemnification or otherwise), present or
future, arising under this Agreement or any other Loan Document, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, including all fees, interest (including interest accruing
after the maturity of the Loans made to the Borrower and interest accruing (or
that would accrue but for the commencement of any bankruptcy, insolvency,
reorganization or like proceeding) after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), premiums, charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Borrower or any other Loan Party
under this Agreement or any other Loan Document, and (b) the due and punctual
payment and performance of all obligations of the Borrower and the other Loan
Parties under each Pari Passu Secured Hedging Agreement.
          “Organizational Document” means (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents) and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized Equity Interests, (ii) relative to each Person that is a
limited liability company, its certificate of formation and operating agreement
(or similar documents) and any other similar arrangements applicable to any
membership interests or other Equity Interests in such Person, (iii) relative to
each Person that is a limited partnership, its certificate of formation and
limited partnership agreement (or similar documents) and any other similar
arrangements applicable to any partnership interests or other Equity Interests
in such Person, (iv) relative to each Person that is a general partnership, its
partnership agreement (or similar document) and any other similar arrangements
applicable to any partnership interests or other Equity Interests in such Person
and (v) relative to any Person that is any other type of legal entity, such
documents as shall be the functional legal equivalent of the foregoing.
          “Other Taxes” has the meaning assigned to such term in
Section 2.14(b).

-25-



--------------------------------------------------------------------------------



 



          “Overnight Rate” means, for any day, the greater of (a) the Federal
Funds Rate and (b) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
          “Pari Passu Secured Hedging Agreement” means any Hedging Agreement
permitted by Section 6.15 that is entered into by the Borrower or any of its
Restricted Subsidiaries with any counterparty that was a Joint Lead Arranger and
Bookrunner or an Affiliate of a Joint Lead Arranger and Bookrunner, an Agent or
an Affiliate of an Agent, or a Lender or a Lender Affiliate on the date hereof
or at the time such Hedging Agreement was entered into if, at the date of
entering into such Hedging Agreement (or, with respect to Hedging Agreements in
effect at the date hereof, at the date hereof), such Hedging Agreement is
designated in writing as a “Pari Passu Secured Hedging Agreement” by the
Borrower in certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent.
          “Participant” has the meaning assigned to such term in
Section 9.04(f).
          “PATRIOT Act” has the meaning assigned to such term in Section 9.19.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
          “Pension Plan” means a “pension plan,” as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which any Loan Party or any ERISA Affiliate may have
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.
          “Perfection Certificate” means a certificate in the form of Annex II
to the Security Agreement or any other form approved by the Administrative
Agent.
          “Permitted Acquisition” means any acquisition, whether by purchase,
merger, consolidation or otherwise, by the Borrower or any Restricted Subsidiary
of all or substantially all the assets of, or all the Equity Interests in, a
Person or a division, line of business or other business unit of a Person so
long as:
     (a) such acquisition shall have been approved by the board of directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such acquisition and such Person shall not have announced that
it will oppose such acquisition;
     (b) such assets are to be used in, or such Person so acquired is engaged
in, as the case may be, a business of the type conducted by the Borrower and its
Restricted Subsidiaries on the Effective Date or in a business reasonably
related or ancillary thereto or otherwise permitted by Section 6.03(c);
     (c) no Default has occurred and is continuing or would result therefrom;
     (d) (i) all transactions related thereto are consummated in all material
respects in accordance with applicable Requirements of Law, (ii) (x) in the case
of an acquisition of Equity Interests, the Person acquired shall become,
immediately after giving effect thereto, a Restricted Subsidiary or be merged
into the Borrower or a Restricted Subsidiary and (y) in the case of an ac-

-26-



--------------------------------------------------------------------------------



 



-quisition of assets or a division, line of business or other business unit,
immediately after giving effect thereto, the Property acquired shall be conveyed
to the Borrower or a Restricted Subsidiary, and, in the case of each of the
foregoing clauses (x) and (y), all actions required to be taken under
Sections 5.11, 5.12 and 5.15 shall have been taken, (iii) immediately after
giving effect thereto, the Borrower and its Restricted Subsidiaries are in
compliance, on a Pro Forma Basis after giving effect to such acquisition, with
the covenant contained in Section 6.12 recomputed as at the date of the last
ended Test Period, as if such acquisition (and any related incurrence or
repayment of Indebtedness) had occurred on the first day of the relevant Test
Period, (iv) immediately after giving effect thereto, the Borrower and its
Restricted Subsidiaries are in compliance, on a Pro Forma Basis after giving
effect to such acquisition, with the covenant contained in Section 6.13
recomputed as at the date of the last ended Test Period, as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of the relevant Test Period, and to be tested based on a ratio 50
basis points tighter than the applicable ratio for such Test Period set forth in
Section 6.13 and (v) any Indebtedness that is incurred, acquired or assumed in
connection with such acquisition shall be in compliance with Section 6.01; and
     (e) the Borrower has delivered to the Administrative Agent an officers’
certificate certifying that (i) such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance, including compliance with clause
(d) above) and (ii) such transaction could not reasonably be expected to result
in a Material Adverse Effect, together with all other relevant financial
information for the Person or assets to be acquired.
          “Permitted Guarantor Factoring Transactions” means the factoring of
receivables solely for cash consideration on a non-recourse basis by the
Borrower or any of its Restricted Subsidiaries structured as a true sale to a
Person that is not an Affiliate of the Borrower or any of its Subsidiaries
pursuant to a structured factoring program on fair market terms; provided that
the book value of all receivables subject to such factoring programs at any one
time outstanding shall not exceed an aggregate of $15.0 million; provided,
further, however, for the avoidance of doubt the internal factoring of
receivables by Solutia Systems, Inc. with another Loan Party shall not
constitute a use of this definition.
          “Permitted Investments” means:
     (a) marketable direct obligations issued by, or unconditionally guaranteed
by, the United States Government or issued by any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within one year from the date of acquisition thereof;
     (b) marketable direct obligations issued by any State of the United States
of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
     (c) commercial paper issued by any Person organized in the United States of
America and maturing no more than one year from the date of creation thereof
and, at the time of acquisition, having a rating of at least A-1 from S&P or at
least P-1 from Moody’s;
     (d) time deposits, demand deposits, certificates of deposit, Eurodollar
time deposits or bankers’ acceptances maturing within one year from the date of
acquisition thereof or over-

-27-



--------------------------------------------------------------------------------



 



-night bank deposits, in each case, issued by any bank organized under the laws
of the United States of America or any State thereof or the District of Columbia
or any U.S. branch of a foreign bank, in any case, having at the date of
acquisition thereof combined capital and surplus of not less than
$500.0 million;
     (e) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;
     (f) with respect to any Non-U.S. Restricted Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank having combined capital and surplus of not
less than $500.0 million (or the Dollar Equivalent thereof); which is organized
and existing under the laws of the country in which such Person maintains its
chief executive office or principal place of business or is organized provided
such country is a member of the Organization for Economic Cooperation and
Development, and which has a short-term commercial paper rating of at least A-1
or the equivalent thereof from S&P or of at least P-1 or the equivalent thereof
from Moody’s (any such bank being an “Approved Foreign Bank”) and maturing
within one year of the date of acquisition and (ii) equivalents of demand
deposit accounts which are maintained with an Approved Foreign Bank;
     (g) readily marketable obligations issued or directly and fully guaranteed
or insured by the government or any agency or instrumentality of any member
nation of the European Union (and the United Kingdom) whose legal tender is the
Euro or British Pounds Sterling and which are denominated in Euros or British
Pounds Sterling or any other foreign currency comparable in credit quality and
tenor to those referred to above and customarily used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Non-U.S.
Restricted Subsidiary organized in such jurisdiction, maturing within one year
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s or a comparable
rating from an international recognized rating agency; provided that the full
faith and credit of any such member nation of the European Union is pledged in
support thereof;
     (h) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (g) above;
and
     (i) Hedging Agreements entered into for non-speculative purposes.
          “Permitted Lien” has the meaning assigned to such term in
Section 6.02.
          “Permitted Non-Guarantor Factoring Transactions” means the factoring
of receivables solely for cash consideration on a recourse or non-recourse basis
by Non-Guarantor Restricted Subsidiaries structured as a true sale to a Person
that is not an Affiliate of the Borrower or any of its Subsidiaries pursuant to
a structured factoring program on fair market terms; provided that the book
value of all receivables subject to such factoring programs at any one time
outstanding shall not exceed an aggregate of $50.0 million.
          “Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, refunding, extension or renewal thereof; provided, however, that
(i) except in the case of any refinancing of any Indebtedness under the Bridge
Loan Documents, no Default shall have occurred and be continuing or

-28-



--------------------------------------------------------------------------------



 



would immediately arise therefrom, (ii) any such refinanced, refunded, extended
or renewed Indebtedness shall (a) not have a final maturity date or Weighted
Average Life to Maturity, respectively, that is shorter than the final maturity
date or Weighted Average Life to Maturity, respectively, of the Indebtedness
being refinanced, refunded, extended or renewed, (b) be at least as subordinate
to the Loans and other Obligations as the Indebtedness being refinanced,
refunded, extended or renewed (and unsecured if the refinanced, refunded,
extended or renewed Indebtedness is unsecured (except, in the case of
Indebtedness permitted under Section 6.01(ii)(A), to the extent such
Indebtedness may be secured under Section 6.02(xvi))), and the covenants, events
of default and other provisions thereof (including any guarantees thereof) shall
be, in the aggregate, no less favorable to the Lenders than those contained in
the Indebtedness being refinanced, refunded, extended or renewed and (c) be in
an aggregate principal amount (or accreted value, if applicable) that does not
exceed the aggregate principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced, refunded, extended or renewed, plus an amount equal
to all accrued and unpaid interest thereon, plus the stated amount of any
premium and other reasonable amounts required to be paid in connection with such
refinancing, refunding, extension or renewal pursuant to the terms of the
Indebtedness being refinanced, refunded, extended or renewed, plus the amount of
reasonable expenses of the Borrower or any of its Restricted Subsidiaries
incurred in connection with such refinancing, refunding, extension or renewal,
(iii) in the case of any Indebtedness of a Non-Guarantor Restricted Subsidiary
being refinanced, refunded, extended or renewed, no Loan Party that is not
already an obligor on such Indebtedness being refinanced, refunded, extended or
renewed shall become an obligor on such refinanced, refunded, extended or
renewed Indebtedness, and (iv) in the case of any Indebtedness of a Loan Party
being refinanced, refunded, extended or renewed, no Non-Guarantor Restricted
Subsidiary that is not already an obligor on such Indebtedness being refinanced,
refunded, extended or renewed shall become an obligor on such refinanced,
refunded, extended or renewed Indebtedness.
          “Permitted Restructuring” means the corporate restructuring of the
Borrower and its Subsidiaries described on Schedule 1.01(b) and consummated in
accordance with Section 5.19.
          “Person” or “person” means any natural person, corporation, trust,
joint venture, association, company, partnership, limited liability company,
Governmental Authority or other entity.
          “PIK Interest Amount” means the aggregate amount of all increases in
the principal amount of Indebtedness outstanding under the Bridge Loan Documents
or Exchange Note Documents in connection with an election by the Borrower to pay
interest in kind.
          “Plan” means any Pension Plan or Welfare Plan.
          “Pledge Agreement” means the Pledge Agreement, substantially in the
form of Exhibit I, among the Loan Parties party thereto and the Collateral Agent
for the benefit of the Secured Parties.
          “Pledged Securities” means the “Pledged Securities” (as defined in the
Pledge Agreement) and/or the Equity Interests pledged under any Non-U.S. Pledge
Agreement, as applicable.
          “Preferred Equity Interests” means , with respect to any Person, any
and all preferred or preference Equity Interests (however designated) of such
Person, whether or not outstanding or issued on the Effective Date.
          “Pro Forma Basis” means (i) on a pro forma basis in accordance with
Regulation S-X under the Exchange Act and otherwise reasonably satisfactory to
the Administrative Agent; and (ii) for purposes of calculating Consolidated
EBITDA in connection with a Permitted Acquisition, other Invest-

-29-



--------------------------------------------------------------------------------



 



-ment or an Asset Sale and with respect to compliance with any test or covenant
hereunder, the following transactions in connection therewith shall be deemed to
have occurred as of the first day of the applicable period of measurement in
such covenant: (a) income statement items (whether positive or negative)
attributable to the Property or Person subject to such transaction, (i) in the
case of a Permitted Acquisition or Investment shall be included and (ii) in the
case of an Asset Sale of all or substantially all of the assets of or all of the
Equity Interests of any Subsidiary of the Borrower or any division or project
line of the Borrower or any of its Restricted Subsidiaries, shall be excluded,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Borrower or any of its Restricted Subsidiaries in connection therewith
and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied solely to the extent such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events that are (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and its Restricted
Subsidiaries and (z) factually supportable.
          “Projected Financial Statements” has the meaning assigned to such term
in Section 3.16(c).
          “Property” or “property” means any right, title or interest in or to
property or assets of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible and including any ownership interests of any
Person.
          “Real Property” means all right, title and interest of any Restricted
Subsidiary in and to a parcel of real property owned or leased by any Restricted
Subsidiary together with, in each case, all improvements and appurtenant
fixtures, easements and other property and rights incidental to the ownership,
lease or operation thereof.
          “Refinancing” means the distributions on Allowed Claims (as defined in
the Reorganization Plan) and the other payments required pursuant to the
Reorganization Plan (including the repayment in full of certain Indebtedness of
the Borrower and its Subsidiaries in existence before the Effective Date and the
making of certain contributions to Plans of the Borrower and its Subsidiaries).
          “Register” has the meaning assigned to such term in Section 9.04(d).
          “Regulation D” means Regulation D of the Board of Governors as from
time to time in effect.
          “Regulation U” means Regulation U of the Board of Governors as from
time to time in effect and all official rulings and interpretations thereunder
or thereof.
          “Regulation X” means Regulation X of the Board of Governors as from
time to time in effect and all official rulings and interpretations thereunder
or thereof.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and such Person’s and such Person’s Affiliates respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

-30-



--------------------------------------------------------------------------------



 



          “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
          “Remedial Action” means (a) “remedial action” as such term is defined
in CERCLA, 42 USC Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger public health, welfare or the Environment; or
(iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.
          “Reorganization” means, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reorganization Plan” means the Borrower’s Fifth Amended Joint Plan of
Reorganization, dated October 15, 2007 (as amended, restated or supplemented
from time to time prior to the Effective Date).
          “Requirement of Law” means, as to any Person, collectively, any and
all requirements of an arbitrator or a court or other Governmental Authority,
including any and all laws, judgments, orders, decrees, ordinances, rules,
regulations or statutes, in each case applicable to or binding upon such Person
or any of its property or assets or to which such Person or any of its property
or assets is subject.
          “Requisite Lenders” means, at any time, Lenders having more than 50%
of the aggregate outstanding amount of all Loans at such time.
          “Restricted” means, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (a) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Restricted Subsidiary
(unless such appearance is related solely to the Loan Documents or Liens created
thereunder or the Revolving Credit Loan Documents or Liens created thereunder),
(b) are subject to any Lien in favor of any Person other than the Collateral
Agent for the benefit of the Secured Parties or the Revolving Credit Collateral
Agent for the benefit of the Revolving Credit Secured Parties (other than Liens
permitted by Section 6.02(xv)) or (c) are not otherwise generally available for
use by the Borrower or such Restricted Subsidiary.
          “Restricted Joint Venture” means each Joint Venture formed or
otherwise acquired after the Effective Date, which the grant of any Lien on the
Equity Interests thereof held by any Loan Party (a) is prohibited by provisions
of any contract, agreement, instrument or indenture governing such Equity
Interests, including any Organizational Document of such Joint Venture, (b) is
permitted only with the consent of any other Person (other than a Loan Party),
and such consent has not been obtained after the applicable Loan Party has made
commercially reasonable efforts to obtain such consent, (c) is prohibited by any
Requirement of Law or requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law after the applicable Loan Party
has made commercially reasonable efforts to obtain such consent, or (d) would
trigger (1) an option to purchase such Equity Interests held by any Loan Party,
(2) the termination, dissolution or liquidation of such Joint Venture or (3) any
similar right by a third party, under, any contract, license, agreement,
instrument or other document evidencing or related to such Equity Interests,
including, with limitation, any Organizational Document of such Joint Venture.

-31-



--------------------------------------------------------------------------------



 



Notwithstanding any provision of any Loan Document to the contrary, the Borrower
and its Subsidiaries shall not be required to seek the consent of any Person or
Governmental Authority described in this definition if the Borrower reasonably
determines that such consent or seeking such consent could trigger any event or
circumstance described under clause (d) of this definition.
          “Restricted Payment” means any direct or indirect dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests or Equity Rights in the Borrower or any Restricted Subsidiary,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests or
Equity Rights in the Borrower or any Restricted Subsidiary. Without limiting the
foregoing, “Restricted Payments” with respect to any Person shall also include
all payments made or required to be made by such Person with respect to any
stock appreciation rights, plans, equity incentive or achievement plans or any
similar plans or setting aside of any funds for the foregoing purposes.
          “Restricted Subsidiary” means any Subsidiary of the Borrower other
than an Unrestricted Subsidiary.
          “Restricting Information” has the meaning assigned to such term in
Section 9.18(a).
          “Revolving Credit Administrative Agent” means Citibank, in its
capacity as administrative agent under the Revolving Credit Agreement, together
with its successors in such capacity.
          “Revolving Credit Agreement” means (i) that certain Credit Agreement,
dated as of the date hereof, among the Borrower, as the U.S. borrower, Solutia
Europe SA/NV and Flexsys SA/NV, as European borrowers, the lenders from time to
time party thereto, the Revolving Credit Administrative Agent, the Revolving
Credit Collateral Agent, Citibank International plc, as European collateral
agent, DBNY, as syndication agent, GSCP, as documentation agent and CGMI, GSCP
and DBSI, as joint lead arrangers and as joint bookrunners, as amended,
restated, supplemented or modified from time to time to the extent permitted by
this Agreement and the Intercreditor Agreement and (ii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend (subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the indebtedness and other obligations outstanding under the
(x) credit agreement referred to in clause (i) or (y) any refinancing or renewal
of the Revolving Credit Agreement, unless such agreement or instrument expressly
provides that it is not intended to be and is not a refinancing or renewal of
the Revolving Credit Agreement. Any reference to the Revolving Credit Agreement
hereunder shall be deemed a reference to any Revolving Credit Agreement then in
existence.
          “Revolving Credit Collateral Agent” means Citibank, in its capacity as
collateral agent under the Revolving Credit Agreement, together with its
successors in such capacity.
          “Revolving Credit Commitments” means the commitments of the lenders
under the Revolving Credit Agreement to make Revolving Credit Loans under the
Revolving Credit Agreement.
          “Revolving Credit Loan Documents” means the Revolving Credit Agreement
and the other “Loan Documents” as defined in the Revolving Credit Agreement,
including the mortgages and other security documents, the guarantees and the
notes issued thereunder.

-32-



--------------------------------------------------------------------------------



 



          “Revolving Credit Loans” means the revolving loans and swingline loans
outstanding under the Revolving Credit Agreement.
          “Revolving Credit Secured Parties” means the Revolving Credit
Collateral Agent and each other Person that is a “Secured Party” under the
Revolving Credit Agreement and the other Revolving Credit Loan Documents.
          “S&P” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Sale and Leaseback Transaction” has the meaning assigned to such term
in Section 6.06.
          “SEC” means the Securities and Exchange Commission.
          “Secured Parties” means each Agent, each Lender that holds Loans or
has Commitments (in its capacity as such) and each counterparty under any Pari
Passu Secured Hedging Agreements (in its capacity as such).
          “Security Agreement” means the Security Agreement, substantially in
the form of Exhibit J, among the Loan Parties party thereto and the Collateral
Agent for the benefit of the Secured Parties.
          “Security Documents” means the Security Agreement, the Non-U.S.
Security Agreements, the Security Trust Deed, the Pledge Agreement, the Non-U.S.
Pledge Agreements, the Mortgages and each other security agreement, pledge
agreement or other instrument or document executed and delivered pursuant to
Section 5.11, 5.12, 5.15, 5.17 or 5.19 to secure any of the Obligations.
          “Security Trust Deed” means the Security Trust Deed, dated as of the
date hereof, among the Administrative Agent, the Collateral Agent, the Borrower
and the Persons named therein as Chargors.
          “Senior Debt Repayments” means, for any period, optional prepayments
of the Loans and permanent optional reductions of the Revolving Credit
Commitments to the extent that an equal amount of the Revolving Credit Loans is
simultaneously repaid during such period (to the extent such prepayments of the
Loans and repayments of the Revolving Credit Loans are made from internally
generated funds of the Borrower and its Restricted Subsidiaries, including cash
and Cash Equivalents received by the Borrower or any of its Restricted
Subsidiaries as a return on Investments).
          “SFC” means SFC LLC, a Delaware limited liability company, a
bankruptcy-remote entity which will receive certain proceeds under the Creditors
Rights Offering on the Effective Date.
          “SFC Limited Liability Company Agreement” means the Limited Liability
Company Agreement of SFC in the form attached as Exhibit O2 to the Monsanto
Settlement Agreement.
          “Small Asset Sale” means any sale or other disposition by the Borrower
or any of its Restricted Subsidiaries, of Property, that, when taken together
with the fair market value of any other Property sold or otherwise disposed of
by the Borrower or any of its Restricted Subsidiaries in any related sales or
dispositions, has an aggregate fair market value of not more than $500,000.
          “Specified Asset Sales” means the sale or other disposition of the
Property described on Schedule 1.01(c); provided that (i) no Default has
occurred and is continuing or would immediately result

-33-



--------------------------------------------------------------------------------



 



therefrom and (ii) immediately after giving effect to such sale or other
disposition (and any related repayment of the Loans), the Total Net Leverage
Ratio (computed on a Pro Forma Basis as at the date of the last ended Test
Period, as if such sale or other disposition (and any related repayment of the
Loans) had occurred on the first day of such Test Period) would be lower than
the Total Net Leverage Ratio as at the date of the last ended Test Period
without giving effect to such transactions and, prior to the consummation
thereof, the Borrower shall deliver to the Administrative Agent a certificate of
a Financial Officer of the Borrower setting forth in reasonable detail the
calculations demonstrating compliance with the foregoing.
          “Spot Selling Rate” means, on any date of determination, the spot
selling rate determined by the Administrative Agent which shall be the spot
selling rate posted by Reuters on its website for the sale of the applicable
currency for Dollars at approximately 5:00 p.m., New York City time, on the
prior Business Day; provided that if such rate is not available, such rate shall
be the spot selling rate posted by the Federal Reserve Bank of New York on its
website for the sale of the applicable currency for Dollars at approximately
5:00 p.m., New York City time, on the prior Business Day.
          “Subordinated Debt” means Indebtedness of the Borrower or any
Restricted Subsidiary that is by its terms expressly subordinated in right of
payment to the Obligations of the Borrower or such Restricted Subsidiary, as
applicable, but excluding intercompany Indebtedness.
          “Subordinated Debt Documents” means each document governing or
pursuant to which is issued any Subordinated Debt, as the same may be in effect
from time to time in accordance with the terms hereof and thereof.
          “Subsidiary” means, with respect to any Person (“parent”), (i) any
corporation, limited liability company, association or other business entity of
which more than 50% of the outstanding Equity Interests having ordinary voting
power to elect a majority of the board of directors of such corporation, limited
liability company, association or other business entity (irrespective of whether
at the time any other class or classes of Equity Interests of such corporation,
limited liability company, association or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by the parent, by the parent and one or more other
Subsidiaries of the parent, or by one or more other Subsidiaries of the parent;
(ii) any partnership of which more than 50% of the outstanding partnership
interests having the power to act as a general partner of such partnership
(irrespective of whether at the time any partnership interests other than
general partnership interests of such partnership shall or might have voting
power upon the occurrence of any contingency) are at the time directly or
indirectly owned by the parent, by the parent and one or more other Subsidiaries
of the parent, or by one or more other Subsidiaries of the parent; or (iii) any
other Person that is otherwise Controlled by the parent, by the parent and one
or more other Subsidiaries of the parent, or by one or more other Subsidiaries
of the parent. Unless otherwise indicated, when used in this Agreement, the term
“Subsidiary” shall refer to a Subsidiary of the Borrower.
          “Subsidiary Guarantor” means each of the Borrower’s Restricted
Subsidiaries that Guarantees the Obligations pursuant to (a) the Guarantee
Agreement or (b) a Non-U.S. Guarantee Agreement and has not been released from
such guarantees. For the avoidance of doubt, “Subsidiary Guarantor” shall
exclude each Excluded Subsidiary (other than Excluded Subsidiaries executing the
Guarantee Agreement on the Effective Date).
          “Survey” means a survey of any Mortgaged Property which is (a)
(i) prepared by a surveyor or engineer licensed to perform surveys in the
jurisdiction where such Mortgaged Property is loc-

-34-



--------------------------------------------------------------------------------



 



-ated, (ii) current as of a date which shows all exterior construction on the
site of such Mortgaged Property or any easement, right of way or other interest
in the Mortgaged Property has been granted or become effective through operation
of law or otherwise with respect to such Mortgaged Property which, in either
case, can be depicted on a survey, unless otherwise acceptable to the Collateral
Agent, (iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association (or the local equivalent) as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 4.01(u)(C)
or (b) otherwise acceptable to the Collateral Agent.
          “Syndication Agent” has the meaning assigned to such term in the
preamble hereto.
          “Taking” means any taking of any Property of the Borrower or any
Restricted Subsidiary or any portion thereof, in or by condemnation or other
eminent domain proceedings pursuant to any law, general or special, or by reason
of the temporary requisition or use of any Property of the Borrower or any
Restricted Subsidiary or any portion thereof, by any Governmental Authority.
          “Tax Return” means all returns, statements, filings, attachments and
other documents or certifications required to be filed in respect of Taxes.
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Terminated Lender” has the meaning assigned to such term in
Section 2.18.
          “Termination Value” means, on any date in respect of any Hedging
Agreement, after taking into account the effect of any netting agreement
relating to such Hedging Agreement, (a) if such Hedging Agreement has been
terminated as of such date, an amount equal to the termination value determined
in accordance with such Hedging Agreement and (b) if such Hedging Agreement has
not been terminated as of such date, an amount equal to the mark-to-market value
for such Hedging Agreement, which mark-to-market value shall be determined by
the Administrative Agent by reference to one or more mid-market or other readily
available quotations provided by any recognized dealer (including any Lender or
an Affiliate of any Lender) of such Hedging Agreements.
          “Test Period” means (i) for the covenants contained in Sections 6.12
and 6.13, the four consecutive complete Fiscal Quarters then last ended as of
the date closest to each date listed under the heading “Date” therein and
(ii) for all other provisions in this Agreement, the four consecutive complete
Fiscal Quarters then last ended as of the time indicated. Except as otherwise
set forth herein, compliance with such covenants shall be tested, as of the end
of each Test Period, on the date on which the financial statements pursuant to
Sections 5.01(a) or 5.01(b) have been, or should have been, delivered for the
applicable fiscal period. For the avoidance of doubt, it is expressly understood
and agreed that where the permissibility of a transaction or designation
hereunder depends upon compliance with (i) the covenant contained in
Section 6.12 at any date of determination prior to the completion of the second
full Fiscal Quarter following the Effective Date, the term “Test Period” means
the period of four consecutive complete Fiscal Quarters then last ended as of
such date of determination, and for purposes of compliance with the covenant set
forth in Section 6.12, the applicable ratio specified in Section 6.12 for such
Test Period shall

-35-



--------------------------------------------------------------------------------



 



be the ratio set forth opposite the first date listed under the heading “Date”
in Section 6.12; and (ii) the covenant contained in Section 6.13 at any date of
determination prior to the completion of the first full Fiscal Quarter following
the Effective Date, the term “Test Period” means the period of four consecutive
complete Fiscal Quarters then last ended as of such date of determination, and
for purposes of compliance with the covenant set forth in Section 6.13, the
applicable ratio specified in Section 6.13 for such Test Period shall be the
ratio set forth opposite the first date listed under the heading “Date” in
Section 6.13.
          “Title Company” means Chicago Title Insurance Company and its
affiliated title insurance companies or such other title insurance or abstract
company as shall be selected by the Borrower and reasonably approved by the
Administrative Agent, subject to the right of the Collateral Agent to require
co-insurance from one or more additional title insurance companies as it
reasonably requires.
          “Title Policy” has the meaning assigned to such term in
Section 4.01(u)(C).
          “Total Leverage Ratio” means, at any date, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for the
Test Period most recently ended.
          “Total Net Leverage Ratio” means, at any date, the ratio of
(a) Consolidated Net Indebtedness as of such date to (b) Consolidated EBITDA for
the Test Period most recently ended.
          “Transaction Documents” means the Loan Documents (other than Hedging
Agreements), the Revolving Credit Loan Documents, the Bridge Loan Documents and
the Reorganization Plan.
          “Transactions” means, collectively, the transactions to occur on or
prior to the Effective Date pursuant to the Transaction Documents, including
(a) the execution, delivery and performance of the Loan Documents and the
Borrowings hereunder on the Effective Date; (b) the execution, delivery and
performance of the Revolving Credit Loan Documents and the initial borrowings
thereunder; (c) the execution, delivery and performance of the Bridge Loan
Documents and the borrowings thereunder on the Effective Date; (d) the
Refinancing; and (e) the payment of all fees and expenses to be paid on or prior
to the Effective Date and owing in connection with the foregoing and the
Borrower’s emergence from chapter 11 protection.
          “Treasury Regulations” means the final and temporary (but not
proposed) income tax regulations promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).
          “Treasury Services Agreements” means, with respect to the Borrower or
any of its Restricted Subsidiaries, any direct or indirect liability, contingent
or otherwise, of such Person in respect of cash pooling services, cash
management services (including treasury, depository, overdraft (daylight and
temporary), credit or debit card, electronic funds transfer and other cash
management arrangements), including obligations for the payment of fees,
interest, charges, expenses, attorneys’ fees and disbursements in connection
therewith to the extent provided for in the documents evidencing such cash
management services.
          “Type”, when used in respect of any Loan or Borrowing, refers to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” means the Adjusted LIBO
Rate or the Alternate Base Rate, as applicable.

-36-



--------------------------------------------------------------------------------



 



          “UCC” means the Uniform Commercial Code as in effect from time to time
in any applicable state or jurisdiction.
          “Unrestricted” means, when referring to cash or Cash Equivalents of
the Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.
          “Unrestricted Subsidiary” means any Subsidiary of the Borrower
designated as an Unrestricted Subsidiary pursuant to Section 5.18 following the
Effective Date.
          “Voting Stock” of a Person means all classes of Equity Interests of
such Person then outstanding and normally entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof.
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the
original aggregate principal amount of such Indebtedness into (b) the sum of the
total of the products obtained by multiplying (i) the amount of each scheduled
installment, sinking fund, serial maturity or other required payment of
principal including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.
          “Welfare Plan” means a “welfare plan,” as such term is defined in
Section 3(1) of ERISA, that is maintained or contributed to by a Loan Party or
any Subsidiary or with respect to which a Loan Party or any Subsidiary could
incur liability.
          “Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary
that is a Wholly Owned Subsidiary of the Borrower.
          “Wholly Owned Subsidiary” means, with respect to any Person, any
corporation, partnership or other entity of which all of the Equity Interests
(other than, in the case of a corporation, directors’ qualifying shares) are
directly or indirectly owned or controlled by such Person or one or more Wholly
Owned Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part 1 of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Types of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
          SECTION 1.03. Terms Generally; Currency Translation; Accounting Terms;
GAAP. (a) The definitions of terms herein shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise or otherwise specified in any applicable Loan
Document, (a) any definition of or reference to any Loan Document, agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as

-37-



--------------------------------------------------------------------------------



 



from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (g)
“on,” when used with respect to the Mortgaged Property or any property adjacent
to the Mortgaged Property, means “on, in, under, above or about”. For purposes
of this Agreement and the other Loan Documents, where the permissibility of a
transaction or determinations of required actions or circumstances depend upon
compliance with, or are determined by reference to, amounts stated in Dollars,
such amounts shall be deemed to refer to Dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate in effect
on the Business Day immediately preceding the date of such transaction or
determination and the permissibility of actions taken under Article VI shall not
be affected by subsequent fluctuations in exchange rates (provided that if
Indebtedness is incurred to refinance or renew other Indebtedness, and such
refinancing or renewal would cause the applicable Dollar denominated limitation
to be exceeded if calculated at the Spot Selling Rate in effect on the Business
Day immediately preceding the date of such refinancing or renewal, such Dollar
denominated restriction shall be deemed not to have been exceeded so long as
(x) such refinancing or renewal Indebtedness is denominated in the same currency
as such Indebtedness being refinanced or renewed and (y) the principal amount of
such refinancing or renewal Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced or renewed except as permitted by the
definition of Permitted Refinancing (or in the case of a refinancing or renewal
of the Indebtedness incurred under the Revolving Credit Agreement, the Maximum
Revolving Credit Facility Amount)). For purposes of this Agreement and the other
Loan Documents, unless the context otherwise requires, the word “foreign” shall
refer to jurisdictions other than the United States, the States thereof and the
District of Columbia.
          (b) Except as otherwise specified, if any payment under this Agreement
or any other Loan Document shall be due on any day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and
in the case of any payment accruing interest, interest thereon shall be paid for
the period of such extension.
          (c) All terms of an accounting or financial nature shall be construed
in accordance with GAAP, as in effect from time to time; provided, however, that
for purposes of determining compliance with the covenants contained in
Article VI, all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the Effective Date and applied on a basis consistent with the application used
in the financial statements referred to in Section 3.05(a).
          SECTION 1.04. Resolution of Drafting Ambiguities. The Borrower
acknowledges and agrees, on behalf of itself and the other Loan Parties, that
each of the Loan Parties was represented by counsel in connection with the
execution and delivery of the Loan Documents to which it is a party, that it and
its counsel reviewed and participated in the preparation and negotiation hereof
and thereof and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

-38-



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDITS
          SECTION 2.01. Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make a single Loan in Dollars to the
Borrower on the Effective Date in a principal amount equal to such Lender’s
Commitment.
          (b) The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.02 and 2.03.
          (c) Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
          (d) Amounts repaid or prepaid in respect of Loans may not be
reborrowed.
          SECTION 2.02. Procedure for Borrowing. (a) The Borrower may borrow
under the Commitments by giving the Administrative Agent notice substantially in
the form of Exhibit B (a “Borrowing Request”), which notice must be received by
the Administrative Agent prior to (a) 2:00 p.m., New York City time, three
Business Days prior to the requested Borrowing Date, in the case of a Eurodollar
Borrowing, or (b) 2:00 p.m., New York City time, on the Business Day prior to
the requested Borrowing Date, in the case of an ABR Borrowing. The Borrowing
Request for each Borrowing shall specify (i) the amount to be borrowed, (ii) the
requested Borrowing Date (which, in the case of the initial Borrowings
hereunder, shall be the Effective Date), (iii) whether the Borrowing is to be of
Eurodollar Loans or ABR Loans, (iv) if the Borrowing is to be of Eurodollar
Loans, the length of the initial Interest Period therefor, and (v) the location
and number of the account or accounts to which funds are to be disbursed, which
shall comply with the requirements of this Agreement. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
          (b) Each Borrowing shall be in a minimum aggregate principal amount of
$1.0 million or an integral multiple of $500,000 in excess thereof.
          (c) Upon receipt of the Borrowing Request, the Administrative Agent
shall promptly notify each Lender of the aggregate amount of the Borrowing and
of the amount of such Lender’s pro rata portion thereof, which shall be based on
their respective Commitments. Each Lender will make the amount of its pro rata
portion of the Borrowing available to the Administrative Agent for the account
of the Borrower at the office of the Administrative Agent specified in
Section 9.01 prior to 10:00 a.m., New York City time, on the Borrowing Date in
funds immediately available to the Administrative Agent. Amounts so received by
the Administrative Agent will promptly be made available to the Borrower by the
Administrative Agent depositing in the account or accounts specified in the
relevant Borrowing Request the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

-39-



--------------------------------------------------------------------------------



 



          SECTION 2.03. Conversion and Continuation Options for Loans. (a) The
Borrower may elect from time to time to convert (i) Eurodollar Loans to ABR
Loans, by giving the Administrative Agent prior notice of such election not
later than 2:00 p.m., New York City time, on the Business Day prior to a
requested conversion or (ii) ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior notice of such election not later than 2:00 p.m., New
York City time, three Business Days prior to a requested conversion; provided
that such conversions of Eurodollar Loans may be made only on the last day of
the Interest Period with respect thereto. Any such notice of conversion to
Eurodollar Loans shall specify the length of the initial Interest Period or
Interest Periods therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of the
outstanding Eurodollar Loans or ABR Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a Eurodollar Loan with an
Interest Period in excess of one month when any Event of Default has occurred
and is continuing, (ii) the Borrower shall not be entitled to elect any Interest
Period in respect of any Eurodollar Loan if such Interest Period would extend
beyond the Maturity Date, and (iii) each conversion to or continuation of
Eurodollar Loans shall be in a minimum principal amount of $1.0 million or a
whole multiple of $500,000 in excess thereof.
          (b) Any Eurodollar Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
prior notice to the Administrative Agent, not later than 2:00 p.m., New York
City time, three Business Days prior to a requested continuation setting forth
the length of the next Interest Period to be applicable to such Loans; provided
that (i) no Eurodollar Loan with an Interest Period in excess of one month may
be continued as such when any Event of Default has occurred and is continuing,
and (ii) the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Loan if such Interest Period would extend beyond the
Maturity Date; and provided, further, that if the Borrower shall fail to give
any required notice as described above in this Section 2.03 or if such
continuation is not permitted pursuant to the preceding proviso, then such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period (in which case the Administrative Agent shall notify
the Borrower of such conversion).
          (c) In connection with any Eurodollar Loans, there shall be no more
than ten Interest Periods outstanding at any time.
          SECTION 2.04. Optional and Mandatory Prepayments of Loans; Repayments
of Loans. (a) The Borrower may at any time and from time to time prepay the
Loans (without premium or penalty except as provided below and subject to
compliance with the terms of Section 2.15), in whole or in part, upon
irrevocable notice to the Administrative Agent not later than 2:00 p.m., New
York City time, (i) in the case of prepayment of Eurodollar Loans, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Loans, one Business Day before the date of prepayment, specifying
(A) the date and amount of prepayment, and (B) whether the prepayment is of
Eurodollar Loans, ABR Loans or a combination thereof (including in the case of
Eurodollar Loans, the Borrowing to which such prepayment is to be applied and,
if of a combination thereof, the amount allocable to each); provided, in the
event that, prior to the date which is three years following the Effective Date,
there shall occur any voluntary prepayment of Loans pursuant to this Agreement,
any refinancing of the Loans with proceeds of new term loans having lower
applicable margins or applicable yield (after giving effect to the premiums paid
on such new term loans) than the Applicable Margin or the yield on the Loans as
of the Effective Date (yield being determined in a manner reasonably determined
by the Administrative Agent and consistent with generally accepted financial
practice) or any amendment, amendment and restatement or other modification of
this Agreement which reduces the Applicable Margin or modifies the definition of
Adjusted LIBO Rate to reduce the minimum rate set forth therein, each such
amendment, amendment and restatement, modification, prepayment or refinancing,
as the case may be, shall be accompanied by a

-40-



--------------------------------------------------------------------------------



 



fee or prepayment premium, as applicable, equal to (x) 3.00% of the principal
amount prepaid or repaid or, with respect to such reduction or such repricing,
the principal amount outstanding on the date such amendment, amendment and
restatement or modification becomes effective, if such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, occurs
after the Effective Date but prior to the first anniversary of the Effective
Date, (y) 2.00% of the principal amount prepaid or repaid or, with respect to
such reduction or such repricing, the principal amount outstanding on the date
such amendment, amendment and restatement or modification becomes effective, if
such amendment, amendment and restatement, modification, prepayment or
refinancing, as the case may be, occurs on or after the first anniversary of the
Effective Date but prior to the second anniversary of the Effective Date and
(z) 1.00% of the principal amount prepaid or repaid or, with respect to such
reduction or such repricing, the principal amount outstanding on the date such
amendment, amendment and restatement or modification becomes effective, if such
amendment, amendment and restatement, modification, prepayment or refinancing,
as the case may be, occurs on or after the second anniversary of the Effective
Date but prior to the third anniversary of the Effective Date. As a condition to
the effectiveness of any assignment pursuant to Section 2.18(b) in respect of
any amendment, amendment and restatement or modification to this Agreement
effective prior to the third anniversary of the Effective Date that has the
effect of reducing the Applicable Margin in effect on the Effective Date or
modifying the definition of Adjusted LIBO Rate to reduce the minimum rate set
forth therein, the Borrower shall pay to such Non-Consenting Lender a premium
equal to the premium that would apply if such Non-Consenting Lender’s Loans
being assigned were being prepaid and subject to the premium set forth in the
immediately preceding sentence. Upon receipt of any such notice of prepayment
the Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid. Partial prepayments of Loans shall be in an aggregate principal
amount of $1.0 million or a whole multiple of $500,000 in excess thereof (or, if
less, the remaining outstanding principal amount thereof).
          (b) (i) If the Borrower or any of its Restricted Subsidiaries shall
incur any Indebtedness (other than as permitted by Section 6.01) (each, a “Debt
Incurrence”), 100% of the Net Proceeds thereof shall be applied within three
Business Days after receipt thereof toward the prepayment of the Loans in
accordance with Section 2.04(d) below.
          (ii) If the Borrower or any of its Restricted Subsidiaries shall
receive Net Proceeds from any Asset Sale Prepayment Event, 100% of such Net
Proceeds shall be applied within five Business Days after receipt thereof toward
the prepayment of the Loans in accordance with Section 2.04(d) below; provided
that the Net Proceeds from Asset Sale Prepayment Events permitted by
Section 6.05 (other than Specified Asset Sales to the extent necessary to
satisfy the condition set forth in clause (ii) of the definition of Specified
Asset Sales) shall not be required to be applied toward the prepayment of the
Loans as provided herein on such date if and to the extent that (1) no Event of
Default or Default under Section 7.01(a) or under Section 7.01(i) then exists or
would immediately arise therefrom and (2) the Borrower delivers an officers’
certificate to the Administrative Agent on or prior to or within five Business
Days after the date of such Asset Sale Prepayment Event stating that such Net
Proceeds shall be reinvested or committed to be reinvested in assets used or
useful in the business of the Borrower or any Restricted Subsidiary in each case
within 365 days following the date of such Asset Sale Prepayment Event (which
certificate shall set forth the estimates of the proceeds to be so expended),
and if all or any portion of such Net Proceeds not so applied as provided herein
is not so used within such 365-day period (or if, prior to such 365th day, the
Borrower or any such Subsidiary shall have entered into a binding agreement to
so use any such Net Proceeds, within 180 days following the end of such 365-day
period), such remaining portion shall be applied toward the prepayment of the
Loans on the first Business Day to occur following such period as specified in
this Section 2.04(b)(ii); provided, further, if the Prop-

-41-



--------------------------------------------------------------------------------



 



-erty subject to such Asset Sale Prepayment Event constituted Collateral under
the Security Documents, then any assets purchased with the Net Proceeds thereof
pursuant to this Section 2.04(b)(ii) shall be mortgaged or pledged, as the case
may be, to the Collateral Agent, for the benefit of the Secured Parties, in
accordance with Section 5.11.
          (iii) If the Borrower or any of its Restricted Subsidiaries shall
receive Net Proceeds from insurance or condemnation recoveries in respect of any
Destruction or any Net Proceeds in respect of any Taking, 100% of the Net
Proceeds thereof shall be applied within three Business Days after receipt
thereof toward the prepayment of the Loans in accordance with Section 2.04(d)
below; provided, that (x) so long as no Event of Default or Default under
Section 7.01(a) or under Section 7.01(i) then exists or would arise therefrom,
such Net Proceeds shall not be required to be so applied to the extent that the
Borrower has delivered an officers’ certificate to the Administrative Agent
promptly following the receipt of such Net Proceeds stating that such proceeds
shall be used to (1) repair, replace or restore any Property in respect of which
such Net Proceeds were paid or (2) fund the substitution of other Property used
or usable in the business of the Borrower or the Restricted Subsidiaries, in
each case within 365 days following the date of the receipt of such Net Proceeds
and (y) if all or any portion of such Net Proceeds not so applied as provided
herein is not so used within 365 days (or if, prior to such 365th day, the
Borrower or any such Subsidiary shall have entered into a binding agreement to
so use any such Net Proceeds, within 180 days following the end of such 365-day
period) after the date of the receipt of such Net Proceeds, such remaining
portion shall be applied on the first Business Day to occur following such
period as specified in this Section 2.04(b)(iii); provided, further, if the
Property subject to such Destruction or Taking constituted Collateral under the
Security Documents, then any replacement or substitution Property purchased with
the Net Proceeds thereof pursuant to this Section 2.04(b)(iii) shall be
mortgaged or pledged, as the case may be, to the Collateral Agent, for the
benefit of the Secured Parties, in accordance with Section 5.11; provided,
further, notwithstanding the foregoing, no notice or officers’ certificate shall
be required to be delivered in connection with any such reinvestment hereunder
if the proceeds of the Destruction, Taking or other such events described in
this clause, do not exceed $7.5 million.
          (iv) If there shall be Excess Cash Flow for any Excess Cash Flow
Period, an amount equal to (a) the Excess Cash Flow Percentage of such Excess
Cash Flow less (b) the aggregate amount of Senior Debt Repayments made during
such Excess Cash Flow Period shall be applied, not later than 10 days after the
date upon which the Borrower is required to deliver its annual audit report
pursuant to Section 5.01(b), toward the prepayment of the Loans in accordance
with Section 2.04(d) below.
          (c) The Loans shall be repaid in consecutive quarterly installments of
$3.0 million on the last day of each March, June, September and December (each
such day, an “Installment Payment Date”), commencing on March 31, 2008. To the
extent not previously paid, all Loans shall be due and payable on the Maturity
Date.
          (d) (i) Optional prepayments in respect of Loans under this Agreement
shall be applied to reduce remaining scheduled installments of principal due in
respect of outstanding Loans under Section 2.04(c) in the order directed by the
Borrower. Mandatory prepayments in respect of Loans under this Agreement shall
be applied first to reduce remaining scheduled installments of principal due in
respect of outstanding Loans under Section 2.04(c) in direct order of maturity
up to but not including the first scheduled installment due after the date that
is 24 months following the date of such prepayment. After application of
prepayments pursuant to the immediately preceding sentence and to the extent
there are mandatory prepayment amounts remaining after such application, such
excess prepayments shall be applied to reduce outstanding Loans pro rata against
the remaining scheduled installments of principal

-42-



--------------------------------------------------------------------------------



 



due in respect of the Loans under Section 2.04(c) (including the final
installment of principal due on the Maturity Date).
          (ii) Except as otherwise may be directed by the Borrower, any
prepayment of Loans pursuant to this Section 2.04 shall be applied, first, to
any ABR Loans then outstanding and the balance of such prepayment, if any, to
the Eurodollar Loans then outstanding.
          SECTION 2.05. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of the Lenders, on the Maturity Date (or such earlier date as, and to
the extent that, such Loan becomes due and payable pursuant to Section 2.04 or
Article VII), the unpaid principal amount of each Loan held by each such Lender.
The Borrower hereby further agrees to pay interest in immediately available
funds at the office of the Administrative Agent specified in Section 2.11(a) on
the unpaid principal amount of the Loans made to it from time to time from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.06. All payments required hereunder shall be made
in Dollars.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
          (c) The Administrative Agent shall maintain the Register pursuant to
Section 9.04, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder in respect of each such Loan and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of each such Loan and each Lender’s share thereof.
          (d) The entries made in the Register and accounts maintained pursuant
to paragraphs (b) and (c) of this Section 2.05 and the Notes maintained pursuant
to paragraph (e) of this Section 2.05 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans in accordance with the terms of this Agreement.
          (e) If requested by any Lender (which request shall be made to the
Administrative Agent), the Borrower shall duly execute and deliver to such
Lender a Note or Notes, in substantially the form attached hereto as Exhibit F,
with the blanks appropriately filled, payable to such Lender and its registered
assigns, to evidence such Lender’s Loans.
          SECTION 2.06. Interest Rates and Payment Dates; Default Interest.
(a) Each Eurodollar Loan shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) for each day during each
Interest Period with respect thereto at a rate per annum equal to the Adjusted
LIBO Rate determined for such Interest Period plus the Applicable Margin.
          (b) Each ABR Loan shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, or over a year of 360 days when the

-43-



--------------------------------------------------------------------------------



 



Alternate Base Rate is determined by reference to clause (c) of the definition
of “Alternate Base Rate”) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Margin.
          (c) If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any other amount payable hereunder
shall not be paid when due (whether at the stated maturity thereof or by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal (except as otherwise
provided in clause (y) below), the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section 2.06 plus 2.00% per
annum or (y) in the case of any overdue interest or other amount, the rate
described in Section 2.06(b) applicable to an ABR Loan plus 2.00% per annum, in
each case from the date of such nonpayment to (but excluding) the date on which
such amount is paid in full (after as well as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment Date
and on the Maturity Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand and (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment. Interest in respect of each Loan shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.
          SECTION 2.07. Computation of Interest. Each determination of an
interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrower and the Lenders in the
absence of manifest error.
          SECTION 2.08. Agent Fees. (a) The Borrower agrees to pay to the
Administrative Agent the administrative fee set forth in the Fee Letter (the
“Agent Fees”).
          (b) All Agent Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Once paid, none of the Agent Fees
shall be refundable.
          SECTION 2.09. Termination of Commitments. Unless previously
terminated, the Commitments shall terminate at 5:00 p.m., New York City time, on
the Effective Date.
          SECTION 2.10. Inability to Determine Interest Rate; Unavailability of
Deposits; Inadequacy of Interest Rate. If prior to 11:00 a.m., London time, two
Business Days before the first day of any Interest Period, including an initial
Interest Period, for a requested Eurodollar Borrowing:
     (i) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market generally, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Eurodollar Borrowing for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from the Requisite
Lenders that the Adjusted LIBO Rate determined or to be determined for such
Interest Period for such Eurodollar Borrowing will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their affected Loans
during such Interest Period,

-44-



--------------------------------------------------------------------------------



 



then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the Lenders by 12:00 noon, New York City time, on the same
day. The Administrative Agent shall give telecopy or telephonic notice to the
Borrower and the Lenders as soon as practicable after the circumstances giving
rise to such notice no longer exist, and until such notice has been given, any
affected Eurodollar Loans shall not be (x) converted or continued pursuant to
Section 2.03 or (y) made pursuant to a Borrowing Request, and shall be continued
or made as ABR Loans, as the case may be.
          SECTION 2.11. Pro Rata Treatment and Payments. (a) Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on Loans which are ABR Loans shall be made pro rata according to the
respective outstanding principal amounts of such ABR Loans then held by the
Lenders. Each payment (including each prepayment) by the Borrower on account of
principal of and interest on Loans which are Eurodollar Loans designated by the
Borrower to be applied to a particular Eurodollar Borrowing shall be made pro
rata according to the respective outstanding principal amounts of such Loans
then held by the Lenders. All such payments shall be made to the Administrative
Agent at the Administrative Agent’s office as set forth in Section 9.01(a) or at
such other office as the Administrative Agent shall specify for such purpose by
notice to the Borrower, except payments pursuant to Sections 2.14, 2.15 and 9.05
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder (other than payments on Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day (and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension) unless the result of such extension would be to extend such
payment into another calendar month, in which event such payment shall be made
on the immediately preceding Business Day.
          (b) Subject to Section 2.10, unless the Administrative Agent shall
have been notified in writing by any Lender prior to a Borrowing that such
Lender will not make the amount that would constitute its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender (a
“Defaulting Lender”) and the Administrative Agent has made available such amount
to the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest, calculated in accordance with Section 2.06, for the respective Loans.
          (c) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be

-45-



--------------------------------------------------------------------------------



 



applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
          SECTION 2.12. Illegality. Notwithstanding any other provision herein,
if the adoption of or any change in any Requirement of Law, or in the
interpretation or application thereof, shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be suspended until such time as the making or maintaining of
Eurodollar Loans shall no longer be unlawful, and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law.
          SECTION 2.13. Requirements of Law. (a) If at any time any Lender
reasonably determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
(other than any change by way of imposition or increase of reserve requirements
included in determining the Adjusted LIBO Rate) or the compliance by such Lender
with any guideline, request or directive from any central bank or other
Governmental Authority (whether or not having the force of law), shall have the
effect of increasing the cost to such Lender for agreeing to make or making,
funding or maintaining any Eurodollar Loans, then the Borrower shall from time
to time, within 20 days of written demand therefor by such Lender (with a copy
of such written demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error. Such
Lender shall promptly notify the Administrative Agent and the Borrower in
writing of the occurrence of any such event, such notice to state, in reasonable
detail, the reasons therefor and the additional amount required fully to
compensate such Lender for such increased cost or reduced amount. Such
additional amounts shall be payable directly to such Lender within 20 days of
the Borrower’s receipt of such written notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on the Borrower.
          (b) If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other Governmental Authority after
the Effective Date affects or would affect the amount of capital required or
expected to be maintained by any Lender (or a holding company controlling such
Lender) and such Lender reasonably determines that the rate of return on its
capital (or the capital of its holding company, as the case may be) as a
consequence of the Loans made by it is reduced to a level below that which such
Lender (or its holding company) could have achieved but for the occurrence of
any such circumstance, then, in any such case upon written notice from time to
time by such Lender to the Borrower, the Borrower shall, within 20 days of the
Borrower’s receipt of such notice, pay directly to such Lender additional
amounts sufficient to compensate such Lender (or its holding company) for such
reduction in rate of return. A statement of such Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding. In
determining such amount, such Lender may use any reasonable method of averaging
and attribution that it shall deem applicable.

-46-



--------------------------------------------------------------------------------



 



          SECTION 2.14. Taxes. (a) Subject to Section 2.14(g), any and all
payments by any Loan Party under any Loan Document shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges, fees, duties, or withholdings of any nature
whatsoever and all liabilities (including for penalties, interest and reasonable
expenses) arising therefrom or with respect thereto, but excluding (i) taxes
imposed on or measured by the recipient’s net income or net profits (including
branch profits or similar taxes imposed in lieu of net income taxes), and
franchise taxes imposed in lieu of net income taxes, by a jurisdiction (or
political subdivision thereof) under the laws of which such Lender or Agent (as
the case may be) is organized or, in the case of a Lender, has its applicable
lending office, and (ii) any U.S. withholding taxes imposed on amounts payable
to a Lender under the Loan Documents under laws (including any statue, treaty or
regulation) in effect on the date hereof (or, in the case of (x) an assignee,
the date of the relevant Assignment and Assumption, but not excluding U.S.
withholding taxes to the extent that its assignor was entitled at the date of
the Assignment and Assumption to receive additional amounts from the Borrower
with respect to such U.S. withholding taxes and (y) a successor Agent, the date
of the appointment of such Agent, but not excluding U.S. withholding taxes to
the extent that the predecessor Agent was entitled at the date of the
appointment to receive additional amounts from the Borrower with respect to such
U.S. withholding taxes), but not excluding any U.S. withholding taxes payable as
a result of any change in such laws occurring after the date such Lender becomes
a party hereto (or the date of such Assignment and Assumption or the date of
such appointment as the case may be) (such non-excluded items being called
“Indemnified Taxes”). In the event that any withholding or deduction from or in
respect of any payment under any Loan Document is required in respect of any
Indemnified Taxes pursuant to any applicable law then the Borrower will, or will
cause each relevant Loan Party to, (i) make such required withholding or
deduction and pay directly to the relevant authority the full amount required to
be so withheld or deducted in accordance with applicable law, (ii) promptly
forward to the Administrative Agent at its address referred to in Section 9.01
documentation reasonably satisfactory to the Administrative Agent evidencing
such payment to such authority and (iii) pay to the Administrative Agent for the
account of the Lenders and the Agents such additional amount or amounts as are
necessary to ensure that the net amount actually received by each Lender or
Agent (as the case may be), after making all required withholdings and
deductions (including withholdings and deductions applicable to additional sums
payable under this Section 2.14), will equal the full amount such Lender or
Agent (as the case may be) would have received had no such withholding or
deduction been required.
          (b) In addition, the Borrower will, and will cause each relevant Loan
Party to, pay any present or future stamp or documentary taxes or any other
excise, property, intangible, mortgage, recording or similar taxes, charges or
similar levies of any jurisdiction, and all liabilities (including for
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, in each case arising from any payment made under any Loan Document or
from the execution, delivery or registration of, or otherwise with respect to,
any Loan Document (collectively, “Other Taxes”).
          (c) The Borrower will, and will cause each other Loan Party to,
jointly and severally, indemnify each Lender and each Agent for the full amount
of Indemnified Taxes and Other Taxes (including any Indemnified Taxes and Other
Taxes imposed by any jurisdiction on amounts payable under this Section 2.14)
paid by such Lender or Agent (as the case may be) and any liability (including
for penalties, interest and reasonable and documented expenses) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legal asserted. In addition, the Borrower will,
and will cause each other Loan Party to, jointly and severally, indemnify each
Lender and each Agent, upon the written request of such Lender or Agent, for
taxes imposed on or measured by the net income of such Person, as such Person
shall reasonably determine are or were payable by such Person, in respect of
amounts payable to such Person pursuant to this Section 2.14 taking into account
the

-47-



--------------------------------------------------------------------------------



 



amount of Indemnified Taxes that are (x) allowed as a deduction in determining
taxes imposed on or measured by the net income or allowed as a credit against
any taxes imposed on or measured by net income and (y) payable to such Person
pursuant to this Section 2.14. This indemnification shall be made within 20 days
after the date such Lender or Agent (as the case may be) makes written demand
therefore. Such written demand shall set forth the amount of such
indemnification, and shall be presumed to be correct in the absence of manifest
error. The Borrower or other relevant Loan Party shall not be obligated to make
a payment to any Lender or Agent pursuant to this Section 2.14 in respect of any
penalties, interest and other liabilities attributable to any Indemnified Taxes
and Other Taxes if such penalties, interest and other liabilities are
attributable to the gross negligence or willful misconduct of such Lender or
Agent. After a Lender or an Agent receives notice of the imposition of the
Indemnified Taxes or Other Taxes that are subject to this Section, such Lender
or Agent will act in good faith to promptly notify the Borrower of its
obligations thereunder; provided, that the failure to provide such notice shall
not relieve the Borrower of the Borrower’s obligation to indemnify such Lender
or Agent pursuant to this Section 2.14. For purposes of this Section 2.14, a
distribution hereunder by the Administrative Agent to or for the account of any
Lender or Agent shall be deemed a payment by the Borrower or such other relevant
Loan Party.
          As soon as practical after the date of any payment of Indemnified
Taxes or Other Taxes by any Loan Party pursuant to this Section 2.14, the
Borrower will, or will cause the relevant Loan Party to, furnish to the
Administrative Agent, at its address referred to in Section 9.01, evidence of
such payment reasonably satisfactory to the Administrative Agent. If the
Borrower or other relevant Loan Party fails to remit to the Administrative
Agent, for the account of the respective Lenders and Agents, such documentary
evidence, the Borrower shall indemnify the Lenders and Agents for any
incremental taxes, interest, penalties or other costs (including reasonable
attorneys’ fees and expenses) that may become payable by any Lender or Agent as
a result of any such failure.
          For the avoidance of doubt, any amount payable by the Borrower or each
relevant Loan Party pursuant to this Section 2.14(c) shall not be duplicative of
any amounts otherwise payable by the Borrower or such relevant Loan Party
pursuant to Section 2.14(a) or 2.14(b).
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.14 shall survive the payment in full of the Obligations and the
termination of this Agreement.
          (e) Prior to the date hereof in the case of each Non-U.S. Lender that
is a signatory hereto (and on the date of the Assignment and Assumption pursuant
to which it becomes a Lender in the case of an assignee) and from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent,
each Non-U.S. Lender that is entitled at such time to an exemption from United
States withholding tax, or that is subject to such U.S. tax at a reduced rate
under an applicable tax treaty, shall provide, if legally able to do so, the
Administrative Agent and the Borrower with two completed signed originals of the
following: (i) Form W-8ECI (claiming exemption from U.S. withholding tax because
the income is effectively connected with a U.S. trade or business) or any
successor form, (ii) Form W-8BEN (claiming exemption from, or a reduction of,
U.S. withholding tax under an income tax treaty) or any successor form, (iii) in
the case of such a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, in substantially
the form of Exhibit K, or any other form approved by the Administrative Agent
and the Borrower, to the effect that such Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of United States Internal Revenue Service Form
W-8BEN or (iv) any other applicable form, certificate or document prescribed

-48-



--------------------------------------------------------------------------------



 



by the IRS certifying as to such Non-U.S. Lender’s entitlement to such exemption
from United States withholding tax or reduced rate with respect to all payments
to be made to such Non-U.S. Lender under the Loan Documents. Each Non-U.S.
Lender shall also provide to each of the Borrower and the Administrative Agent
two completed copies of the relevant forms (or successor forms), certificates or
documents described in clauses (i) through (iv) of the immediately preceding
sentence (x) promptly upon request prior to the date that the most recent form,
certificate or document previously provided expires or becomes obsolete and
(y) promptly after the occurrence of any event requiring a change in the most
recent form, certificate or document previously provided, in each case, if
legally able to do so, certifying that such Non-U.S. Lender is exempt from or
entitled to a reduced rate of U.S. withholding tax on payments made under any
Loan Document or to or for such Non-U.S. Lender, unless a change in law
(including any change in treaty or regulation) has occurred prior to the date on
which any such delivery would otherwise be required that renders all such
documentation inapplicable or that would prevent such Non-U.S. Lender from duly
completing and delivering any documentation with respect to it. Unless the
Borrower and the Administrative Agent have received, prior to making any
payments under any Loan Document to or for a Non-U.S. Lender, forms or other
documents satisfactory to them indicating that such payments are not subject to
U.S. withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold U.S. withholding taxes required to be withheld by applicable
Requirements of Law from such payments at the applicable U.S. statutory rate.
          (f) Each Lender and the Administrative Agent that is a Domestic Person
and that is not an “exempt recipient” (as defined in Treasury Regulations
Section 1.6049-4(c)) with respect to which no back-up withholding is required
shall, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender and the Administrative Agent that is a signatory
hereto, and on or prior to the date of the Assignment and Assumption pursuant to
which it becomes a Lender in the case of each assignee (and on or prior to the
date on which a successor Administrative Agent becomes the Administrative
Agent), provide to the Borrower and the Administrative Agent two complete copies
or Form W-9 (certifying that such Person is entitled to an exemption from U.S.
backup withholding tax) or any successor from. Each of such Lender and the
Administrative Agent shall also provide to each of the Borrower and the
Administrative Agent two completed copies of the relevant forms (or successor
forms) in the immediately preceding sentence (x) promptly upon request by the
Borrower or the Administrative Agent prior to the date that the most recent
form, certificate or document previously provided expires or become obsolete and
(y) promptly after the occurrence of any event requiring a change in the most
recent form, certificate or document previously provided, in each case, if
legally able to do so, certifying that such Lender or the Administrative Agent
is entitled to an exemption from U.S. backup withholding tax unless a change in
law (including any change in treaty or regulation) has occurred prior to the
date on which any such delivery would otherwise be required that renders all
such documentation inapplicable or that would prevent such Lender or
Administrative Agent from duly completing and delivering any documentation with
respect to it.
          (g) For any period (or portion of a period) with respect to which any
Lender has failed to comply with Section 2.14(e) or Section 2.14(f), such Lender
shall not be entitled to indemnification under Section 2.14(a) or
Section 2.14(c) of any Indemnified Taxes or Other Taxes imposed for such period
(or portion of a period) by reason of such failure.
          (h) If the Administrative Agent or a Lender determines, in its good
faith discretion, that it has received a refund in respect of any Indemnified
Tax or Other Taxes with respect to which the Borrower has paid additional amount
pursuant to this Section 2.14, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or other relevant Loan Party under this Section 2.14 with
respect to the Taxes giving rise to such

-49-



--------------------------------------------------------------------------------



 



refund), net of all out-of-pocket expenses of such Lender or Administrative
Agent and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Lender or Administrative Agent, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 2.14 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.
          SECTION 2.15. Indemnity. The Borrower shall compensate each Lender,
within 20 days after written demand, for all losses, expenses and liabilities
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Lender’s Eurodollar Loans to the Borrower but excluding any loss
of the Applicable Margin on the relevant Loans) that such Lender may sustain
(a) if for any reason (other than solely by reason of such Lender being a
Defaulting Lender) a proposed Borrowing, conversion into or continuation of
Eurodollar Loans does not occur on a date specified therefor in a Borrowing
Request or any notice of conversion or continuation of any Loans delivered by
the Borrower pursuant to Sections 2.02 or 2.03 or otherwise, or a successive
Interest Period does not commence after notice therefor is given pursuant to
Section 2.03, (b) if for any reason any Eurodollar Loan is prepaid (including
mandatorily pursuant to Section 2.04) on a date that is not the last day of the
applicable Interest Period, (c) as a consequence of a required conversion of a
Eurodollar Loan to an ABR Loan as a result of any of the events indicated in
Section 2.12 or otherwise or (d) as a consequence of any failure by the Borrower
to repay Eurodollar Loans when required by the terms hereof. The Lender making
written demand for such compensation shall deliver to the Borrower concurrently
with such written demand a written statement as to such losses, expenses and
liabilities (which shall include calculations in reasonable detail), and such
statement shall, in the absence of manifest error, be conclusive as to the
amount of compensation due to such Lender and binding on the Borrower.
          SECTION 2.16. Change of Lending Office. Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of Section 2.12, 2.13
or 2.14 with respect to such Lender, it will, if requested by the Borrower, use
commercially reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its respective lending offices to suffer no material
economic, legal or regulatory disadvantage; and provided, further, that nothing
in this Section 2.16 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Sections 2.12, 2.13 and 2.14.
          SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans which at the time
shall be due and payable as a result of which the unpaid principal portion of
its Loans which at the time shall be due and payable shall be proportionately
less than the unpaid principal portion of such Loans of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in such Loans of such other Lender, so that the aggregate unpaid
principal

-50-



--------------------------------------------------------------------------------



 



amount of such Loans held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all such Loans as prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.17 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustments restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender were a direct creditor
directly to the Borrower in the amount of such participation.
          SECTION 2.18. Assignment of Commitments Under Certain Circumstances.
In the event that (a) any Lender shall have delivered a notice or certificate
pursuant to Section 2.12 or 2.13, or the Borrower shall be required to make
additional payments to any Lender under Section 2.14 (each, an “Increased Cost
Lender”) or (b) subject to the terms and conditions of Section 9.08(e), in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof described in
Section 9.08(e) with respect to which the consent of the Requisite Lenders is
obtained but the required consent of such Lender is not obtained (such Lender, a
“Non-Consenting Lender”); then, with respect to each such Increased Cost Lender
and each such Non-Consenting Lender (each, a “Terminated Lender”), the Borrower
shall have the right, but not the obligation, at its own expense, upon notice to
such Terminated Lender and the Administrative Agent, to replace such Terminated
Lender with an assignee (in accordance with and subject to the restrictions
contained in Section 9.04) approved by the Administrative Agent (which approval
shall not be unreasonably withheld), and such Terminated Lenders hereby agree to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights and
obligations under this Agreement to such assignee; provided, however, that no
Terminated Lender shall be obligated to make any such assignment unless (i) such
assignment shall not conflict with any law or any rule, regulation or order of
any Governmental Authority and (ii) such assignee or the Borrower shall pay to
each affected Terminated Lender in immediately available funds on the date of
such assignment the principal of and interest accrued to the date of payment on
the Loans made by such Terminated Lender and all other amounts accrued for such
Terminated Lender’s account or owed to it hereunder. Each Lender agrees that, if
it becomes a Terminated Lender, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject to such Assignment and
Assumption; provided, however, that the failure of any Terminated Lender to
execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.
          SECTION 2.19. Notice of Certain Costs. Notwithstanding anything to the
contrary contained in Section 2.13 of this Agreement, to the extent any notice
required by Section 2.13 is given by any Lender more than 180 days after such
Lender has actual knowledge of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.13 for any such amounts incurred or accruing prior to the 181st
day prior to the giving of such notice to the Borrower.

-51-



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
          In order to induce the Lenders and the Administrative Agent to enter
into this Agreement and to extend credit hereunder and under the other Loan
Documents, the Borrower hereby makes the representations and warranties set
forth in this Article III on and as of the Effective Date (after giving effect
to the Transactions) and on and as of each other date required by Section 5.19
or Schedule 5.19:
          SECTION 3.01. Organization, etc. (a) Each Loan Party and each of its
Restricted Subsidiaries is a corporation or other form of legal entity, duly
organized or incorporated, as the case may be, and validly existing and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, as the case may be, except, in the case of a Non-Guarantor
Restricted Subsidiary, to the extent the failure to be so organized or
incorporated, existing and in good standing could not reasonably be expected to
have a Material Adverse Effect; (b) each Loan Party and each of its Restricted
Subsidiaries, except in the case of any Immaterial Restricted Subsidiary, has
all requisite corporate or other organizational power and authority to carry on
its business as now conducted and to own and operate its Property or hold under
lease its Property operated under lease; (c) each Loan Party and each of its
Restricted Subsidiaries is duly qualified to do business and is in good standing
as a foreign corporation, foreign limited liability company, foreign partnership
(or comparable foreign qualification, if applicable, in the case of any other
form of legal entity), as the case may be, in each jurisdiction where the nature
of its business requires such qualification, except where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (d) each Loan Party
has full corporate or other organizational power and authority to, and holds all
requisite material licenses, permits and other approvals of Governmental
Authorities to, enter into and perform its obligations under each Loan Document
to which it is a party; and (e) each Loan Party and each of its Restricted
Subsidiaries has full corporate or other organizational power and authority to,
and holds all requisite material licenses, permits and other approvals of
Governmental Authorities to, own or hold under lease its Property and to conduct
its business as currently conducted by it, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     SECTION 3.02. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Loan Party of each Loan Document to which it is
a party (including the execution, delivery and performance by the Borrower of
this Agreement), the borrowing of the Loans and the use of the proceeds thereof
and the consummation of each of the other Transactions are within each Loan
Party’s corporate, partnership or comparable powers, as the case may be, have
been duly authorized by all necessary corporate, limited liability company,
partnership or comparable and, if required, stockholder, action, as the case may
be, and do not and will not:
     (a) contravene the Organizational Documents of any Loan Party or any of its
respective Restricted Subsidiaries;
     (b) contravene any material Requirement of Law;
     (c) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default or event of default or an acceleration of
any rights or benefits under, any Material Indebtedness or any other indenture,
agreement or other instrument binding upon any

-52-



--------------------------------------------------------------------------------



 



Loan Party or any of its respective Restricted Subsidiaries which could
reasonably be expected to result in a Material Adverse Effect; or
     (d) result in, or require the creation or imposition of, any Lien on any
assets of any Loan Party, except (i) Liens securing the intercompany note
pledged to the Collateral Agent and issued by Solutia Europe SA/NV in connection
with the Permitted Restructuring, in each case as described on Schedule 5.19,
and (ii) Liens created under the Loan Documents and the Revolving Credit Loan
Documents.
          SECTION 3.03. Government Approval, Regulation, etc. No consent,
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person is required for the due
execution, delivery or performance by any Loan Party of any Loan Document
(including the due execution, delivery and performance by the Borrower of this
Agreement), the borrowing of the Loans and the use of the proceeds thereof and
the consummation of each of the other Transactions except such as have been
obtained or made and are in full force and effect and except the filings
necessary to perfect Liens under the Security Documents referred to in Section
3.21. No Loan Party or any of its respective Restricted Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940.
          SECTION 3.04. Validity, etc. Each Loan Document delivered on the
Effective Date has been duly executed and delivered by each Loan Party party
thereto and constitutes, and each other Loan Document to which any Loan Party is
to be a party will, on the due execution and delivery thereof by such Loan
Party, constitute, the legal, valid and binding obligation of each such Loan
Party enforceable in accordance with its respective terms, subject to the effect
of bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforceability of creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          SECTION 3.05. Financial Information. (a) The consolidated balance
sheets of the Borrower and its Subsidiaries and the related consolidated
statements of income, stockholders’ equity and cash flow, as of and for the
2004, 2005 and 2006 Fiscal Years, audited by and accompanied by the opinion of
Deloitte & Touche LLP, independent public accountants, copies of which have been
furnished to the Administrative Agent, have been prepared in accordance with
GAAP except to the extent provided in the notes to said financial statements,
and present fairly in all material respects the consolidated financial condition
of the Borrower and its Subsidiaries as of the dates thereof and the results of
their operations and cash flows for the periods then ended.
          (b) The unaudited interim consolidated balance sheets of the Borrower
and its Subsidiaries and the related unaudited interim consolidated statements
of income, stockholders’ equity and cash flow, as of and for the Fiscal Quarters
ended March 31, 2007, June 30, 2007 and September 30, 2007, copies of which have
been furnished to the Administrative Agent, have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements, and on a basis consistent with audited financial
statements referred to in Section 3.05(a), and present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as of the dates thereof and the results of their operations and
cash flows for the periods then ended (subject to normal year-end audit
adjustments and the absence of notes).
          (c) As of the Effective Date, except as disclosed in the financial
statements referred to above or the notes thereto or on Schedule 3.05, none of
the Borrower or its Restricted Subsidiaries has

-53-



--------------------------------------------------------------------------------



 



any material Indebtedness, accrued, contingent, absolute, determined,
determinable or other liabilities or unrealized losses.
          SECTION 3.06. No Material Adverse Effect. Since December 31, 2006, no
event or circumstance has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect.
          SECTION 3.07. Litigation. There is no pending or, to the knowledge of
the Loan Parties, threatened, litigation, action or proceeding affecting the
Borrower or any of its Restricted Subsidiaries, or any of their respective
operations, properties, businesses or assets, or any of the Transaction
Documents or the ability of the parties to consummate the Transactions and the
other transactions contemplated hereby, (i) which has a reasonable likelihood of
adverse determination and, if determined adversely, in the case of the Borrower
and its Restricted Subsidiaries, could reasonably be expected to have a Material
Adverse Effect or (ii) which purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the Transactions
or any of the other transactions contemplated hereby or thereby.
          SECTION 3.08. Compliance with Laws and Agreements. None of the Loan
Parties or any of their respective Restricted Subsidiaries has violated, is in
violation of or has been given written notice of any violation of any
Requirement of Law (other than Environmental Laws, which are the subject of
Section 3.14) or has violated, is in violation of or default under, or has been
given written notice of any violation of or default under, any and all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, for any such violations or defaults which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.
          SECTION 3.09. Ownership of Subsidiaries. (a) As of the Effective Date,
Schedule 3.09(a) sets forth the legal name and jurisdiction of organization of,
the number of each class of authorized Equity Interests of, the number of each
class of outstanding Equity Interests of, and the number of Equity Interests
covered by outstanding options, warrants, rights of conversion or purchase and
similar rights in respect of such Equity Interests of each Subsidiary of the
Borrower and identifies each Subsidiary that is a Loan Party and each Subsidiary
that is an Excluded Subsidiary, in each case as of the Effective Date. All
Equity Interests of each Loan Party are duly and validly issued and are fully
paid and non-assessable (to the extent applicable), and, except as set forth on
Schedule 3.09(a), other than the Equity Interests of the Borrower, are owned by
the Borrower, directly or indirectly through Wholly Owned Restricted
Subsidiaries.
          (b) As of the Effective Date, except as set forth on Schedule 3.09(b),
all Equity Interests of each Restricted Subsidiary (other than Loan Parties) are
duly and validly issued and are fully paid and non-assessable (to the extent
applicable) and are owned by the Borrower or directly or indirectly through
Wholly Owned Restricted Subsidiaries. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under any Security Document. The Equity Interests of each
Restricted Subsidiary held, directly or indirectly, by the Borrower are owned,
directly or indirectly, by the Borrower free and clear of all Liens other than
Liens permitted by Sections 6.02(i), (v), (ix) or (xviii). There are not, as of
the Effective Date, any existing options, warrants, calls, subscriptions,
convertible or exchangeable securities, rights, agreements, commitments or
arrangements for any Person to acquire any Equity Interests of the Borrower or
its Restricted Subsidiaries or any other securities convertible into,
exchangeable for or evidencing the right to subscribe for any such Equity

-54-



--------------------------------------------------------------------------------



 



Interests, or that require the issuance or sale of any such Equity Interests,
except as set forth on Schedule 3.09(b).
          (c) Other than consents which have been obtained and are in full force
and effect, as of the Effective Date, no consent of any Person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary in
connection with the creation, perfection or first priority status of the
security interest of the Collateral Agent in any Equity Interests pledged to the
Collateral Agent for the benefit of the Secured Parties under the Security
Documents or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Documents or the exercise of remedies in respect
thereof.
          SECTION 3.10. Ownership of Properties. (a) Each of the Borrower and
its Restricted Subsidiaries has good and marketable title to (or other similar
title in jurisdictions outside the United States of America), or valid leasehold
interests in, or easements or other limited property interests in, or is
licensed to use, all its material Properties (including all Mortgaged
Properties) except for minor defects in title that, individually or in the
aggregate, do not interfere with its ability to conduct its business as
currently conducted at such Property or to utilize each Property for its
intended purpose. All such Properties are free and clear of Liens, other than
Permitted Liens. The property of the Borrower and its Restricted Subsidiaries,
taken as a whole, (i) is in good operating order, condition and repair (ordinary
wear and tear and casualty and condemnation excepted) in all material respects
and (ii) except as could not reasonably be expected to have a Material Adverse
Effect, constitutes all the property which is required for the business and
operations of the Borrower and its Restricted Subsidiaries as presently
conducted. The use by each of the Borrower and its Restricted Subsidiaries of
their material Properties and all their respective rights with respect to the
foregoing do not infringe on the rights of any Person, except such infringements
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. No claim has been made and remains outstanding that
any of the Borrower’s or any of its Restricted Subsidiaries’ use of any of their
respective Properties violates the rights of any third party which could
reasonably be expected to have a Material Adverse Effect. As of the Effective
Date, except as set forth on Schedule 3.10(a), no Loan Party is obligated under,
or a party to, any option, right of first refusal or other contractual right to
purchase, acquire, sell, assign or dispose of any material Properties. The
representations and warranties set forth in this Section 3.10(a) shall not apply
to Intellectual Property, the representations and warranties of which are
addressed separately in Section 3.11.
          (b) As of the Effective Date, Schedule 3.10(b) contains a true and
complete list of each parcel of Real Property (i) owned by any Loan Party with a
fair market value in excess of $500,000 as of the date hereof and describes the
type of interest therein held by such Loan Party and (ii) leased, subleased or
otherwise occupied or utilized by any Loan Party, as lessee, where the aggregate
annual rent, as of the Effective Date, with respect to such Property is in
excess of $100,000 (the “Leased Real Property”), as of the date hereof and
describes the type of interest therein held by such Loan Party.
          (c) As of the Effective Date, each of the Borrower and its Restricted
Subsidiaries has complied with all obligations under all leases with respect to
the Leased Real Property to which it is a party, and all such leases are in full
force and effect, and no default by any Loan Party party to such leases (and to
the knowledge of the applicable Loan Party, by any other party thereto) exists,
except such noncompliance, failure to be in full force and effect and defaults
which could not reasonably be expected to have a Material Adverse Effect. As of
the Effective Date, each of the Borrower and its Restricted Subsidiaries enjoys
in all material respects peaceful and undisturbed possession under all such
leases.

-55-



--------------------------------------------------------------------------------



 



          (d) As of the Effective Date, no Loan Party or any of its respective
Restricted Subsidiaries has received any written notice of, or has any actual
knowledge of, any pending or contemplated Taking affecting all or any portion of
its Property or any sale or disposition thereof in lieu of a Taking that remains
unresolved as of the Effective Date. No Mortgage encumbers improved Real
Property that is located in an area that is designated a “flood hazard area” in
any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency) unless flood insurance available under the
National Flood Insurance Act of 1968 has been obtained in accordance with
Section 5.04.
          SECTION 3.11. Intellectual Property. Each of the Borrower and its
Restricted Subsidiaries owns, is licensed or otherwise has the right to use, all
Intellectual Property necessary for the present conduct of its business, except
for those the failure to own or license or otherwise have the right to use,
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No claim has been asserted and is pending by any Person
challenging or questioning the Borrower’s or any of its Restricted Subsidiaries’
use of any Intellectual Property, or the validity or effectiveness of any
Intellectual Property owned by the Borrower or its Restricted Subsidiaries, nor
does the Borrower or any Restricted Subsidiary know of any valid basis for any
such claim, except for such claims that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by each of the Borrower and its Restricted Subsidiaries
does not infringe the rights of any Person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.12. Taxes. Except as could not reasonably be expected to
result in a Material Adverse Effect, each of the Borrower and its Restricted
Subsidiaries has (a) timely filed (subject to any applicable extensions) all
federal, state, local and foreign income and franchise Tax Returns and all other
Tax Returns required to have been filed by it and all such Tax Returns are true
and correct and (b) duly and timely paid, collected or remitted or caused to be
duly and timely paid, collected or remitted all Taxes (whether or not shown on
any such Tax Return) due and payable, collectible or remittable by it and all
assessments received by it, except any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the books of the Borrower or its Restricted
Subsidiary in accordance with GAAP. Except as could not reasonably be expected
to result in a Material Adverse Effect, each of the Borrower and its Restricted
Subsidiaries has made adequate provision in accordance with GAAP for all Taxes
not yet due and payable. None of the Borrower or any of its Restricted
Subsidiaries is aware of any proposed or pending Tax assessments, deficiencies
or audits that, individually or in the aggregate, could be reasonably expected
to have a Material Adverse Effect. Except as could not reasonably be expected to
result in a Material Adverse Effect, the Borrower and its Restricted
Subsidiaries have complied with the payroll tax, wage withholding, social
security and unemployment withholding provisions of applicable Requirements of
Law and has timely paid (subject to applicable extensions) the amounts withheld
over to the respective Governmental Authorities.
          SECTION 3.13. Pension and Welfare Plans. (a) No ERISA Event has
occurred or is reasonably expected to occur which could reasonably be expected
to have a Material Adverse Effect or give rise to a Lien on the assets of the
Borrower or any of its Restricted Subsidiaries. The Borrower and its Restricted
Subsidiaries and their ERISA Affiliates are in compliance in all respects with
the presently applicable provisions of ERISA and the Code with respect to each
Plan except for failures to so comply which could not reasonably be expected to
have a Material Adverse Effect. No condition exists or event or transaction has
occurred with respect to any Plan which reasonably might result in the
incurrence by the Borrower or any of its Restricted Subsidiaries or ERISA
Affiliates of any liability, fine or penalty which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

-56-



--------------------------------------------------------------------------------



 



Neither the Borrower nor any of its Restricted Subsidiaries has any direct,
indirect, actual or contingent liability with respect to post-retirement
benefits under a Welfare Plan, other than (i) liability for continuation
coverage described in Part 6 of Subtitle B of Title I of ERISA and
(ii) liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
          (b) Except as could not reasonably be expected to have a Material
Adverse Effect, (i) each Foreign Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, and (ii) neither the Borrower nor any of
its Restricted Subsidiaries has incurred or is reasonably expected to incur any
obligation (whether direct, indirect, actual or contingent) in connection with
the termination of or withdrawal from any Foreign Plan.
          SECTION 3.14. Environmental. (a) Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
all facilities and property owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, and all operations conducted thereon, are in
compliance with all Environmental Laws.
          (b) There are no pending or threatened (in writing):
     (i) Environmental Claims received by the Borrower or any of its Restricted
Subsidiaries, or
     (ii) written claims, complaints, notices or inquiries received by the
Borrower or any of its Restricted Subsidiaries regarding Environmental
Liability,
in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          (c) There have been no Releases of Hazardous Materials at, on, under
or from any property or facility now or, to any Loan Party’s knowledge,
previously owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries that, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
          (d) The Borrower and its Restricted Subsidiaries have obtained and are
in compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits and except for any such failure to obtain, comply, or
maintain in effect which, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
          (e) No property now or, to any Loan Party’s knowledge previously,
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
is listed or, to any Loan Party’s knowledge, proposed (with respect to owned
property only) for listing (i) on the National Priorities List pursuant to
CERCLA or (ii) on the CERCLIS or on any similar list of sites requiring
investigation or clean-up, which, in each of the foregoing cases, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
          (f) There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, surface impoundments or disposal areas, on or
under any property now or, to any Loan Party’s knowledge previously, owned or
leased by the Borrower or any of its Restricted Subsidiaries

-57-



--------------------------------------------------------------------------------



 



that could result in liabilities under Environmental Law which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
          (g) Neither the Borrower nor any of its Restricted Subsidiaries has
transported or arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar list or which
transportation could reasonably be expected to lead to any Environmental Claim
against the Borrower or such Restricted Subsidiary which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          (h) Except for Permitted Liens, no Liens have been recorded pursuant
to any Environmental Law with respect to any property or other assets currently
owned or leased by the Borrower or its Restricted Subsidiaries.
          (i) Neither the Borrower nor any of its Restricted Subsidiaries is
currently conducting any Remedial Action pursuant to any Environmental Law, nor
has any of the Loan Parties or any of their respective Restricted Subsidiaries
assumed by contract, agreement or operation of law, any Remedial Action or other
obligation under Environmental Law, the cost of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          (j) There are no polychlorinated biphenyls or friable asbestos present
at any property or facility owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
          (k) No Person with an indemnity or contribution obligation to the
Borrower and its Restricted Subsidiaries relating to compliance with or
liability under Environmental Laws is in default with respect to such
obligation, except such defaults that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
          (l) To the knowledge of any Loan Party, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including
the release, emission, discharge, presence or disposal of any Hazardous
Substance, that could form the basis of any Environmental Claim against the
Borrower or any of its Restricted Subsidiaries or against any Person whose
liability for any Environmental Claim the Borrower or any of its Restricted
Subsidiaries has retained or assumed either contractually or by operation of
law, or otherwise result in any costs or liabilities under Environmental Law,
which Environmental Claim, costs or liabilities could reasonably be expected to
have a Material Adverse Effect.
          (m) The Borrower and its Restricted Subsidiaries have made available
to the Lenders information and documents concerning compliance with or potential
liability under Environmental Laws, including those concerning the actual or
suspected existence of Hazardous Material at Real Property or facilities
currently or formerly owned, operated, leased or used by the Borrower and its
Restricted Subsidiaries sufficient to enable a fair and accurate review and
assessment of such matters which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
          SECTION 3.15. Federal Reserve Regulations. Neither the Borrower nor
any of its Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock (as defined in Regulation U). The Loans, the use
of the proceeds thereof, this Agreement, the pledge of the Pledged Securities
pursuant to the Security Documents, the Transactions and the other transactions
contemplated hereby will not result in a viola-

-58-



--------------------------------------------------------------------------------



 



tion of any provision of the regulations of the Board of Governors, including
Regulation U and Regulation X.
          SECTION 3.16. Disclosure; Accuracy of Information; Pro Forma Balance
Sheets and Projected Financial Statements. (a) There is no fact known to any
Loan Party that could reasonably be expected to have a Material Adverse Effect
that has not been disclosed herein, in the other Loan Documents, in the
Information Memorandum, in the Disclosure Statement under the Reorganization
Plan, in public filings with the SEC or in any other documents or certificates
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents. Neither
this Agreement nor any other material document, certificate or written data
furnished (taken as a whole and when furnished) to the Administrative Agent or
any Lender by or on behalf of any Loan Party in connection herewith (including
the Information Memorandum and the Projected Financial Statements) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements contained herein and therein not
(taken as a whole and when furnished) materially misleading, in light of the
circumstances under which they were made; provided that to the extent this or
any such document, certificate or data (including the Information Memorandum and
the Projected Financial Statements) was based upon or constitutes a forecast,
forward-looking statement or projection, the Loan Parties represent only that
they acted in good faith and utilized assumptions believed by management of the
Loan Parties to be reasonable at the time made. The Administrative Agent and the
Lenders understand, however, that forecasts, forward-looking statements and
projections as to future events are subject to significant uncertainties and
contingencies which may be beyond the Borrower’s and/or its Subsidiaries’
control and are not to be viewed as representations with respect to future
performance and no assurance is given by any of the Borrower or its Subsidiaries
that the results forecast in any such projections will be realized and that the
actual results during the period or periods covered by the forecasts,
forward-looking statements or projections may differ from the projected results
and that such difference may be material.
          (b) The Borrower has heretofore furnished to the Administrative Agent
the Borrower’s pro forma consolidated balance sheet as of the Effective Date,
prepared giving effect to the Transactions as if the Transactions had occurred
on such date. Such pro forma consolidated balance sheet (i) was prepared in good
faith by the Loan Parties on a Pro Forma Basis based on the assumptions stated
therein (which assumptions are believed by the Loan Parties on the date hereof
and on the Effective Date to be reasonable) and is based on the best information
reasonably available to the Loan Parties as of the date of delivery thereof,
(ii) accurately reflects in all material respects all adjustments necessary to
give effect to the Transactions as if they had occurred on such date and
(iii) presents fairly in all material respects the pro forma financial position
of the Borrower and its consolidated Subsidiaries at such date, assuming the
Transactions had occurred on such date.
          (c) The Borrower has heretofore furnished to the Administrative Agent
pro forma consolidated income statement projections for the Borrower and its
Restricted Subsidiaries, pro forma consolidated balance sheet projections for
the Borrower and its Restricted Subsidiaries, and pro forma consolidated cash
flow projections for the Borrower and its Restricted Subsidiaries through the
2014 Fiscal Year, which shall be prepared on a quarterly basis through the 2008
Fiscal Year and annually thereafter (the “Projected Financial Statements”),
which give effect to the Transactions and all Indebtedness and Liens incurred or
created in connection with the Transactions, and have been prepared in good
faith by the Borrower and based on assumptions believed by the Borrower on the
date hereof and on the Effective Date to be reasonable. Notwithstanding anything
contained herein to the contrary, it is hereby understood by the Administrative
Agent and each Lender that (i) any financial or business projections furnished
to the Administrative Agent or any Lender by the Borrower or any of its
Subsidiaries under any Loan

-59-



--------------------------------------------------------------------------------



 



Document are subject to significant uncertainties and contingencies, which may
be beyond the Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is
given by any of the Borrower or its Subsidiaries that the results forecast in
any such projections will be realized and (iii) the actual results may differ
from the forecast results set forth in such projections and such differences may
be material.
          SECTION 3.17. Insurance. Set forth on Schedule 3.17 is a summary of
all material insurance policies maintained by the Borrower and each of its
Restricted Subsidiaries as of the Effective Date and such insurance policies
constitute all insurance policies required to be maintained pursuant to the
Security Documents as of the Effective Date. The material insurance policies
maintained by the Borrower and its Restricted Subsidiaries (a) are in full force
and effect, and all premiums thereon have been duly paid to the extent due and
neither the Borrower nor any of its Restricted Subsidiaries has received any
notice of cancellation or material violation thereof or if otherwise in default
thereunder, and the use, occupancy and operation of the property covered thereby
comply in all material respects with all applicable provisions thereof, in each
case, as of the Effective Date, (b) are maintained with financially sound and
responsible insurance companies, and (c) cover all properties material to the
business of the Borrower and its Restricted Subsidiaries against such casualties
and contingencies and of such types, and in such amounts, as are customary in
the case of similar businesses of similar size operating in the same or similar
locations.
          SECTION 3.18. Labor Matters. Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(a) there are no strikes, lockouts or slowdowns against the Borrower or any
Restricted Subsidiary pending or, to the knowledge of any Loan Party,
threatened; (b) the hours worked by and payments made to employees of the
Borrower and its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act of 1938 or any other applicable Federal, state, local or
foreign law dealing with such matters; and (c) all payments due from the
Borrower or any Restricted Subsidiary, or for which any claim may be made
against the Borrower or any Restricted Subsidiary, on account of wages, have
been paid or accrued as a liability on the books of the Borrower or such
Restricted Subsidiary. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Borrower or any of its
Restricted Subsidiaries is bound.
          SECTION 3.19. Solvency. Immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans, and
immediately after the consummation of the other Transactions, (a) the fair value
of the properties of the Borrower, individually, and the Borrower on a
consolidated basis with its Restricted Subsidiaries, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower, individually, and the Borrower
on a consolidated basis with its Restricted Subsidiaries, will be greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower, individually,
and the Borrower on a consolidated basis with its Restricted Subsidiaries, does
not intend to, and does not believe that it or its Restricted Subsidiaries (on a
consolidated basis with the Borrower) will, incur debts or liabilities beyond
the ability of the Borrower (individually) and its Restricted Subsidiaries (on a
consolidated basis with the Borrower) to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower, individually, and the Borrower on a
consolidated basis with its Restricted Subsidiaries, will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the
Effective Date.

-60-



--------------------------------------------------------------------------------



 



          SECTION 3.20. Consummation of the Reorganization Plan and Related
Agreements. The Refinancing and the other transactions contemplated by the
Reorganization Plan will be “substantially consummated” (within the meaning of
Section 1101 of the Bankruptcy Code) on the Effective Date in accordance with
the terms of the Reorganization Plan.
          SECTION 3.21. Security Documents. (a) The Pledge Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable security interests in the
Collateral (as defined in the Pledge Agreement) and, when such Collateral is
delivered to the Collateral Agent and appropriate filings have been made in
accordance with the applicable UCC (and any such foreign filings necessary with
respect to pledge entities organized outside the United States), the Pledge
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the pledgor thereunder in such Collateral to
the extent such Liens and security interests can be perfected by filing and by
possession.
          (b) (i) The Security Agreement, each Non-U.S. Security Agreement and
each Non-U.S. Pledge Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, legal, valid and enforceable
security interests in the Collateral referred to therein and (ii) when
(1) financing statements in appropriate form are filed in the offices specified
on Schedule 7 to the Perfection Certificate dated the Effective Date,
(2) filings in appropriate form are filed with the Unites States Patent and
Trademark Office and the United States Copyright Office, (3) upon the taking of
possession or control by the Collateral Agent of any such Collateral in which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement, such Non-U.S. Security Agreement or such Non-U.S. Pledge Agreement,
as the case may be), and (4) any necessary filings, registrations and other
actions required under local law with respect to perfection in connection with
each Non-U.S. Pledge Agreement, each of the Security Agreement, each Non-U.S.
Security Agreement and each Non-U.S. Pledge Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in such Collateral to the extent such Liens and security
interests can be perfected by the filing of a financing statement pursuant to
the UCC or by possession or control by the Collateral Agent, in each case prior
and superior in right to any other Person, other than with respect to Permitted
Liens.
          (c) When the filings in clause (b)(ii)(x) above are made and when the
Security Agreement (or a summary or short form thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office, the
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in the
Intellectual Property in which a security interest may be perfected by filing,
recording or registering a security agreement, financing statement or analogous
document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable (it being understood that subsequent recordings
in the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect Liens on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Effective
Date), in each case prior and superior in right to any other Person other than
with respect to Permitted Liens.
          (d) Each Mortgage executed and delivered to the Collateral Agent to
secure the Obligations as of the Effective Date is, or, to the extent any
Mortgage is duly executed and delivered thereafter by the relevant Loan Party,
will be, effective to create, subject to the exceptions listed in each title
insurance policy covering each such Mortgage, in favor of the Collateral Agent,
for the benefit of the Secured Parties, legal, valid and enforceable Liens on
and security interests in all of the Loan Parties’ right,

-61-



--------------------------------------------------------------------------------



 



title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, and when such Mortgages are recorded in the applicable office
of each political subdivision where each such Mortgaged Property is situated,
such Mortgages shall constitute fully perfected Liens on, and security interests
in, all right, title and interest of the Loan Parties in such Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of Persons under the
exceptions listed in each title insurance policy covering each such Mortgage.
          (e) Each Security Document (other than any Mortgage) delivered
pursuant to Sections 5.11, 5.12, 5.17 and 5.19 will, upon execution and delivery
thereof and the filings set forth therein and in this Section 3.21, be effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, all
of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Security Document, except as directed by the
Collateral Agent or the Administrative Agent), such Security Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Liens.
          SECTION 3.22. Use of Proceeds. The Borrower will use the proceeds of
the Borrowings on the Effective Date to finance the Transactions, for working
capital needs and for general corporate purposes.
          SECTION 3.23. Anti-Terrorism Laws. (a) None of the Loan Parties or
their respective Subsidiaries and, to the knowledge of any Loan Party, none of
their respective Affiliates is in violation of Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), or
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (collectively,
“Anti-Terrorism Laws”).
          (b) None of the Loan Parties or their respective Subsidiaries and, to
the knowledge of any Loan Party, none of their respective Affiliates or their
respective brokers or other agents acting or benefiting in any capacity in
connection with the Loans is any of the following:
     (i) a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
     (ii) a Person or entity owned or controlled by, or acting for or on behalf
of, any Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
     (iii) a Person or entity with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
     (v) a Person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of

-62-



--------------------------------------------------------------------------------



 



Foreign Assets Control at its official website or any replacement website or
other replacement official publication of such list.
          (c) No Loan Party or, to the knowledge of any Loan Party, any of its
brokers or other agents acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or the purpose of attempting
to violate, any of the prohibitions set forth in any Anti-Terrorism Law.
          SECTION 3.24. Status as Senior Debt. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of all outstanding Subordinated
Debt Documents. The Commitments and the Loans and other extensions of credit
under the Loan Documents constitute “Credit Facilities” (or any other defined
term having a similar purpose) or liabilities payable under the documentation
related to “Credit Facilities” (or any other defined term having a similar
purpose), in each case, within the meaning of all outstanding Subordinated Debt
Documents, the Bridge Loan Documents (to the extent applicable) and the Exchange
Note Documents (and any Permitted Refinancing thereof).
ARTICLE IV
CONDITIONS
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans on the Effective Date are subject, at the time of the making of such
Loans, to satisfaction or waiver of the following conditions on or prior to the
Effective Date:
     (a) The Administrative Agent shall have received from each party hereto a
counterpart of this Agreement signed on behalf of such party.
     (b) The Administrative Agent shall have received (i) counterparts of the
Guarantee Agreement signed on behalf of each Loan Party party thereto, and
(ii) counterparts of the Indemnity, Subrogation and Contribution Agreement
signed on behalf of each Loan Party.
     (c) The Administrative Agent shall have received from the Borrower a
Closing Certificate, dated the Effective Date and signed on behalf of the
Borrower by a Financial Officer of the Borrower.
     (d) The Administrative Agent shall have received:
     (A) a certificate of the secretary, assistant secretary or managing
director (where applicable) or other authorized officer of each Loan Party dated
the Effective Date, certifying (i) that attached thereto is a true and complete
copy of each Organizational Document of such Loan Party certified (to the extent
customary in the applicable state) as of a recent date by the Secretary of State
(or equivalent Governmental Authority) of the jurisdiction of its organization,
(ii) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors and/or shareholders, as applicable, of such
Loan Party authorizing the execution, delivery and performance of the Loan

-63-



--------------------------------------------------------------------------------



 



Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions, or any other document attached
thereto, have not been modified, rescinded, amended or superseded and are in
full force and effect and (iii) as to the incumbency and specimen signature of
each officer executing any Loan Document on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary, assistant secretary, managing director or other
authorized officer executing the certificate in this clause (A), and other
customary evidence of incumbency); and
     (B) a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts, to the extent
available in the applicable jurisdiction) of each Loan Party (in so-called
“long-form” if available) as of a recent date, from the Secretary of State (or
other applicable Governmental Authority) of such Loan Party’s jurisdiction of
organization.
     (e) The Administrative Agent shall have received from Kirkland & Ellis LLP,
special counsel to the Loan Parties, a customary written opinion addressed to
each Agent and the Lenders and dated the Effective Date, customary in form,
scope and substance.
     (f) The Administrative Agent shall have received customary written opinions
of (i) local and foreign counsel to the Loan Parties in each of the
jurisdictions (in each case unless, and to the extent otherwise agreed by the
Administrative Agent) specified in Schedule 4.01(f)(i), in each case reasonably
satisfactory to the Administrative Agent, which opinions shall (x) be addressed
to each Agent and the Lenders and be dated the Effective Date, (y) cover various
matters regarding the perfection and priority of the security interests granted
in respect of the Equity Interests of Persons organized in such Non-U.S.
Jurisdiction, and such other matters incident to the transactions contemplated
herein as the Agents may reasonably request and (z) be customary in form, scope
and substance in the jurisdiction of the relevant counsel, and (ii) local and
foreign counsel to the Loan Parties in each of the jurisdictions specified in
Schedule 4.01(f)(ii), which opinions (x) shall be addressed to each Agent and
the Lenders and be dated the Effective Date, (y) shall cover the enforceability
of the respective Mortgages and Non-U.S. Pledge Agreements and perfection of the
Liens and security interests granted pursuant to the relevant Security Documents
and such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request and (z) shall be customary in form,
scope and substance in the jurisdiction of the relevant counsel.
     (g) The Joint Lead Arrangers and Bookrunners shall have received,
sufficiently in advance of the Effective Date, all documentation and other
information requested by the Lenders at least two Business Days prior to the
Effective Date in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations (including the PATRIOT
Act), including the information described in Section 9.19.
     (h) The Administrative Agent shall have received the audited and unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower described in Section 3.05.
     (i) The Collateral Agent shall have received evidence and be reasonably
satisfied that the insurance required by Section 5.04 and the Security Documents
is in effect in form and substance reasonably satisfactory to the Collateral
Agent.

-64-



--------------------------------------------------------------------------------



 



     (j) The Administrative Agent shall have received counterparts of the
Intercreditor Agreement signed on behalf of each party thereto.
     (k) The Administrative Agent shall have received Notes signed on behalf of
the Borrower in favor of each Lender that has requested a Note at least four
Business Days prior to the Effective Date.
     (l) The Administrative Agent shall have received certificates of the chief
financial officer of the Borrower (i) substantially in the form of Exhibit L,
confirming the solvency of the Borrower (individually and on a consolidated
basis with its Restricted Subsidiaries) after giving effect to the Transactions
and (ii) confirming that, after giving effect to the Transactions on a Pro Forma
Basis, the Total Leverage Ratio as of the last day of the most recent Test
Period was not greater than 4.75:1.00, in each case, together with such other
supporting schedules and other evidence as may be reasonably requested by the
Administrative Agent.
     (m) The Administrative Agent shall have received (i) the pro forma
consolidated balance sheet referred to in Section 3.16(b), together with the
certificate of the chief financial officer of the Borrower certifying as to
clauses (i)-(iii) of Section 3.16(b) and (ii) the Projected Financial
Statements.
     (n) The Reorganization Plan shall have been confirmed pursuant to the
Confirmation Order and not less than five Business Days shall have elapsed since
the date that the Confirmation Order became final and non-appealable. The
Refinancing shall be consummated contemporaneously with the transactions
contemplated hereby in full to the reasonable satisfaction of the Administrative
Agent with all Liens in favor of the holders of the Allowed Claims and
Indebtedness being paid or repaid in connection with the Refinancing being
unconditionally released and de-registered, except for the de-registration of
the security for the €200.0 million, 10% Euro Notes issued by Solutia Europe
SA/NV; the Administrative Agent shall have received from any Person holding any
Lien securing any such Allowed Claims or Indebtedness, such UCC termination
statements, mortgage releases, releases of assignments of leases and rents,
releases of security interests in Intellectual Property, de-registrations and
other instruments, in each case in proper form for recording, as the
Administrative Agent shall have reasonably requested to release and terminate of
record the Liens securing such Allowed Claims and Indebtedness; and the
Administrative Agent shall have received a “pay-off” letter in form and
substance reasonably satisfactory to the Administrative Agent with respect to
such Allowed Claims and Indebtedness as may be reasonably specified by the
Administrative Agent. The Administrative Agent shall have received a certificate
of an authorized officer of the Borrower, certifying that attached thereto is a
true and complete copy of the Monsanto Settlement Agreement
     (o) After giving effect to the Transactions, the Borrower and its
Subsidiaries shall have no outstanding indebtedness other than (i) the Loans and
other extensions of credit under this Agreement, (ii) the loans and other
extensions of credit under the Revolving Credit Agreement, (iii) the loans under
the Bridge Credit Agreement and (iv) Indebtedness permitted to remain
outstanding under the Reorganization Plan as confirmed pursuant to the
Confirmation Order or otherwise as permitted under this Agreement.
     (p) All approvals of Governmental Authorities and third parties necessary
to consummate the Transactions shall have been obtained and shall be in full
force and effect and there shall be no judicial or regulatory action by a
Governmental Authority, actual or threatened, that

-65-



--------------------------------------------------------------------------------



 



could reasonably be expected to restrain, prevent or impose materially
burdensome conditions on the Transactions or the other transactions contemplated
hereby. The Administrative Agent shall be reasonably satisfied that the
Borrower, its Subsidiaries and the Transactions shall be in full compliance with
all material Requirements of Law, including Regulation U and Regulation X, and
shall have received reasonably satisfactory evidence of such compliance
reasonably requested by the Administrative Agent.
     (q) On or prior to the Effective Date, (i) the Revolving Credit Agreement
shall have become effective and (ii) the Borrower shall have received an
aggregate amount equal to $400.0 million in gross proceeds from the Bridge
Credit Agreement.
     (r) The Administrative Agent shall have received all fees payable to the
Administrative Agent, any of the Joint Lead Arrangers and Bookrunners or any of
the Lenders on or prior to the Effective Date under the Fee Letter and all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Effective Date, including reimbursement or payment of all reasonable and
invoiced out-of-pocket expenses (including reasonable fees, charges and
disbursements of Skadden, Arps, Slate, Meagher & Flom LLP) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document.
     (s) The Administrative Agent shall have received subordination agreements
in form and substance reasonably satisfactory to it covering all Intercompany
Notes or other obligations owed by a Loan Party to a Subsidiary of the Borrower
that is not a Loan Party.
     (t) The Collateral Agent shall have received (i) counterparts of the
Security Agreement signed by each Loan Party party thereto, (ii) counterparts of
the Pledge Agreement signed by each Loan Party party thereto and covering
pledges of 100% of the Equity Interests held by such Loan Parties in all of
their Restricted Subsidiaries (other than Excluded Subsidiaries) and all their
Non-U.S. Restricted Subsidiaries that are Subsidiary Guarantors, 65% (or such
greater percentage as could not, in the good faith judgment of the Borrower,
reasonably be expected to have material adverse tax consequences to the Borrower
or its Restricted Subsidiaries) of the Equity Interests held by such Loan
Parties in all of their “first tier” Non-U.S. Restricted Subsidiaries (other
than Excluded Subsidiaries described in clauses (a), (b), (e), (f) and (g) of
the definition thereof) and other Equity Interests held by such Loan Parties
(excluding Equity Interests in Excluded Joint Ventures held by such Loan
Parties), other than any Equity Interests of such Subsidiaries pledged pursuant
to Non-U.S. Pledge Agreements, and (iii) counterparts of each Non-U.S. Pledge
Agreement reasonably requested by the Collateral Agent signed by each Loan Party
party thereto and covering pledges of 65% (or such greater percentage as could
not, in the good faith judgment of the Borrower, reasonably be expected to have
material adverse tax consequences to the Borrower or its Restricted
Subsidiaries) of the Equity Interests held by such Loan Parties in all of their
“first tier” Non-U.S. Restricted Subsidiaries (other than Excluded Subsidiaries
described in clauses (a), (b), (e), (f) and (g) of the definition thereof),
together with the following in form and substance reasonably satisfactory to the
Collateral Agent:
     (A) to the extent certificated or in bearer form, certificates representing
all Pledged Securities (and in the case of certificates representing Equity
Interests in Non-U.S. Subsidiaries, to the extent permitted to leave the
jurisdiction of formation of such Non-U.S. Subsidiary) or bearer form
securities, together with executed and undated stock powers and/or assignments
in blank (if applicable);

-66-



--------------------------------------------------------------------------------



 



     (B) all promissory notes (including the Master Intercompany Note)
evidencing all intercompany Indebtedness (“Intercompany Notes”) owed to any Loan
Party by the Borrower or any Subsidiary as of the Effective Date and all other
instruments representing any other intercompany Indebtedness owed to any Loan
Party, together with executed and undated instruments of assignment endorsed in
blank;
     (C) all endorsements and certificates of insurance required under this
Agreement;
     (D) appropriate financing statements or comparable documents authorized by
(and executed by, to the extent applicable) the appropriate entities in proper
form for filing under the provisions of the UCC and applicable domestic, local
and foreign laws, rules or regulations in each of the offices where such filing
is necessary or appropriate, in the Collateral Agent’s reasonable discretion, to
grant to the Collateral Agent perfected Liens on the Collateral, superior and
prior to the rights of all third persons other than the holders of Permitted
Liens;
     (E) evidence of the preparation for recording or filing, as applicable, of
all recordings and filings of each such Security Document, including with the
United States Patent and Trademark Office and the United States Copyright
Office, and delivery and recordation, if necessary, of such other security and
other documents as may be necessary to perfect the Liens created, or purported
to be created, by such Security Documents; and
     (F) a completed Perfection Certificate dated the Effective Date and signed
by a Financial Officer or other authorized officer of the Borrower and each
other Loan Party, together with all attachments contemplated thereby, including
the results of a search of the UCC (or equivalent) filings made with respect to
the Loan Parties in the jurisdictions contemplated by the Perfection Certificate
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) (i) are
Permitted Liens, (ii) have been released (including delivery and recordation of
UCC-3 termination statements with respect to UCC filings that do not constitute
Permitted Liens) or (iii) relate to Indebtedness for which the Administrative
Agent has received the payoff letter required by Section 4.01(n) above.
     (u) The Collateral Agent shall have received the following documents and
instruments in respect of each of the Mortgaged Properties identified on
Schedule 4.01(u):
     (A) a Mortgage encumbering each of the same in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that holds any direct interest in such Mortgaged Property, and
otherwise in form for recording in the applicable office of each political
subdivision where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
applicable Requirements of Law, in favor of the Collateral Agent for the benefit
of the Secured Parties, and such financing statements and any other instruments
as are contemplated by the counsel opinions described in Section 4.01(f) in
respect of such Mortgages and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satis-

-67-



--------------------------------------------------------------------------------



 



factory to the Collateral Agent, which Mortgages and financing statements and
other instruments shall when recorded be effective to create Liens on such
Mortgaged Property subject to no other Liens other than Permitted Liens;
     (B) such consents, approvals, amendments, supplements, tenant subordination
agreements or other instruments, in form reasonably satisfactory to the
Collateral Agent, as necessary to consummate the transactions contemplated
hereby in order for the owner or holder of the fee interest constituting such
Mortgaged Property to grant the Liens contemplated by the Mortgages with respect
to such Mortgaged Property;
     (C) with respect to each Mortgage of property located in the United States
or, to the extent reasonably requested by the Collateral Agent, any other
jurisdictions, a policy of title insurance (or marked title commitment having
the effect of a title insurance policy) insuring the Lien of such Mortgage as a
valid perfected mortgage lien on the real property and fixtures described
therein in favor of the Collateral Agent for the benefit of the Secured Parties
in an amount equal to not less than 115% of the fair market value of such real
property and fixtures (which fair market value is set forth on
Schedule 4.01(u)(C)), which policies (or marked commitments having the effect of
title insurance policies) (each, a “Title Policy”) shall (v) be issued by the
Title Company, (w) to the extent necessary, include such reinsurance
arrangements (with provisions for direct access) as shall be reasonably
acceptable to the Collateral Agent, (x) contain a “tie-in” or “cluster”
endorsement (if available under applicable law) (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), (y) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent
(including, if available in the applicable jurisdiction, endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, variable rate,
revolving credit, doing business, access, survey, address, subdivision, separate
tax lot, non-imputation and so-called comprehensive coverage over covenants and
restrictions) and (z) contain only such exceptions to title as shall be
reasonably acceptable to the Collateral Agent;
     (D) policies or certificates of insurance as required hereby or by the
Mortgage relating thereto, which policies or certificates shall comply with the
insurance requirements contained herein or in such Mortgage;
     (E) either (x) a Survey in form and substance reasonably acceptable to the
Collateral Agent or (y) an aerial survey, ExpressMapTM, or equivalent
photographic depiction of the Mortgaged Property which is reasonably acceptable
to the Collateral Agent and which is sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required by Section 4.01(u)(C); provided, however, that notwithstanding the
foregoing, a Survey will be provided to the Collateral Agent in the event it is
required in connection with the syndication of the Commitments and Loans;
     (F) to the extent available, environmental reports, including Phase I
reports, in form and substance reasonably satisfactory to the Collateral Agent;

-68-



--------------------------------------------------------------------------------



 



     (G) zoning compliance reports or other evidence reasonable satisfactory to
the Collateral Agent and which is sufficient for the Title Company to issue a
zoning endorsement for each Mortgaged Property as required by
Section 4.01(u)(C);
     (H) such affidavits, certificates, information (including financial data)
and instruments of indemnification (including a so-called “gap” indemnification)
as shall be required to induce the Title Company to issue the Title Policy or
Title Policies and endorsements contemplated in subparagraph (C) above;
     (I) evidence acceptable to the Collateral Agent of payment by the
appropriate Loan Party of all applicable Title Policy premiums, search and
examination charges, survey costs and related charges, mortgage recording taxes,
fees, charges, costs and expenses required for the recording of the Mortgages
and issuance of the Title Policies referred to in subparagraph (C) above;
     (J) copies of all Material Leases or other agreements relating to the
Mortgaged Property where the aggregate annual rent, as of the Effective Date,
with respect to such Property is in excess of $2.0 million per year; and
     (K) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property located in the United
States.
          SECTION 4.02. Conditions to Each Borrowing. The agreement of each
Lender to make any Loan (excluding continuations and conversions of Loans)
requested to be made by it on any date is subject to the satisfaction (or
waiver) of the following conditions:
     (a) The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.02.
     (b) The representations and warranties set forth in Article III hereof and
in the other Loan Documents shall be true and correct (or true and correct in
all material respects if not otherwise qualified by materiality or by a Material
Adverse Effect) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct (or true and correct in all material respects if not
otherwise qualified by materiality or by a Material Adverse Effect) as of such
earlier date).
     (c) At the time of and immediately after such Borrowing, no Default shall
have occurred and be continuing.
Each submission of a Borrowing Request and each Borrowing shall be deemed to
constitute a representation and warranty by the Borrower on the date of such
Borrowing, as to the matters specified in paragraphs (b) and (c) of this
Section 4.02.

-69-



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower hereby covenants and agrees that on and after the
Effective Date and until the principal of and interest on each Loan and all fees
and other amounts due and payable hereunder or under any other Loan Document
have been paid in full (other than unasserted contingent indemnification
obligations not due and payable):
          SECTION 5.01. Financial Information, Reports, Notices, etc. The
Borrower will furnish, or will cause to be furnished, to the Administrative
Agent (for distribution to each Lender) copies of the following financial
statements, reports, notices and information:
     (a) within 45 days (or such shorter period for the filing of the Borrower’s
Form 10-Q as may be required by the SEC) after the end of each of the first
three Fiscal Quarters of each Fiscal Year, a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of such Fiscal Quarter
and consolidated statements of earnings, stockholders’ equity and cash flows of
the Borrower and its Restricted Subsidiaries for such Fiscal Quarter and for the
same period in the prior Fiscal Year and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter,
certified by a Financial Officer of the Borrower as fairly presenting, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and its Restricted Subsidiaries as of the dates and for the
periods specified on a consolidated basis in accordance with GAAP consistently
applied, and on a basis consistent with audited financial statements referred to
in Section 5.01(b) (subject to normal year-end audit adjustments and the absence
of notes), it being understood and agreed that the delivery of the Borrower’s
Form 10-Q (as filed with the SEC), if certified as required in this
Section 5.01(a), shall satisfy the requirements set forth in this clause to the
extent such Form 10-Q includes the information specified in this clause,
together with a certificate from a Financial Officer of the Borrower on behalf
of the Borrower (a “Compliance Certificate”) containing a computation in
reasonable detail of, and showing compliance with, each of the financial ratios
and restrictions contained in the Financial Covenants and to the effect that, in
making the examination necessary for the signing of such certificate, such
Financial Officer has not become aware of any Default or Event of Default that
has occurred and is continuing, or, if such Financial Officer has become aware
of such Default or Event of Default, describing such Default or Event of Default
and the steps, if any, being taken to cure it;
     (b) within 90 days (or such shorter period as may be required for the
filing of the Borrower’s Form 10-K by the SEC) after the end of each Fiscal Year
of the Borrower, a copy of the annual audit report for such Fiscal Year for the
Borrower, including therein a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of such Fiscal Year and consolidated
statements of earnings, stockholders’ equity and cash flows of the Borrower and
its Restricted Subsidiaries for such Fiscal Year, in each case accompanied by an
opinion (without any Impermissible Qualification) of Deloitte & Touche LLP or
other independent public accountants of recognized national standing selected by
the Borrower and reasonably acceptable to the Administrative Agent, stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Restricted Subsidiaries as of the dates and for the periods
specified on a consolidated basis in accordance with GAAP (it being understood
and agreed that the delivery of the Borrower’s Form 10-K (as filed with the SEC)
shall satisfy such delivery requirement in this clause to the ex-

-70-



--------------------------------------------------------------------------------



 



tent such Form 10-K includes the information and opinion specified in this
clause), together with a Compliance Certificate and a certificate of the
accounting firm that delivered its opinion with respect to such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under any of
the Financial Covenants and, if in the opinion of such accounting firm such an
Event of Default has occurred, identifying such Event of Default (which
certificate may be limited to the extent required by accounting rules or
guidelines); provided that, for any period, the Borrower shall not be required
to deliver such certificate if the Borrower certifies to the Administrative
Agent that its is unable to do so following the use of commercially reasonable
efforts;
     (c) no later than February 28 of each Fiscal Year of the Borrower, a
detailed consolidated budget by Fiscal Quarter for such Fiscal Year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for each Fiscal Quarter during
such Fiscal Year) and the next two succeeding Fiscal Years and, promptly when
available, any significant revisions of such budgets;
     (d) promptly upon receipt thereof, copies of all final material reports
submitted to the Borrower by independent public accountants (except to the
extent that would violate any confidentiality provision not waiveable by the
Borrower) in connection with each annual, interim or special audit of the books
of the Borrower or any of its Restricted Subsidiaries made by such accountants,
including any final management letters submitted by such accountants to
management in connection with their annual audit;
     (e) as soon as possible and in any event within five Business Days after
becoming aware of the occurrence of any Default, a statement of a Financial
Officer of the Borrower on behalf of the Borrower setting forth details of such
Default and the action (if any) which the Borrower and it Subsidiaries have
taken or propose to take with respect thereto;
     (f) promptly and in any event within five Business Days after obtaining
knowledge of (i) the occurrence of any adverse development with respect to any
litigation, action or proceeding that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (ii) the
commencement of any litigation, action or proceeding that could reasonably be
expected to have a Material Adverse Effect or that purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, notice thereof and,
upon the request of the Administrative Agent, copies of all material
documentation relating thereto;
     (g) promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to any of its security holders (in their capacity as
such) or any trustee, agent or other representative therefor, and all reports,
registration statements (other than on Form S-8 or any successor form) or other
materials (including affidavits with respect to reports) which the Borrower or
any of its Subsidiaries files with the SEC or any national securities exchange;
     (h) promptly upon becoming aware of the taking of any specific actions by
the Borrower or any other Person to terminate any Pension Plan (other than a
termination pursuant to Section 4041(b) of ERISA which can be completed without
the Borrower or any Subsidiary having to provide more than $5.0 million in
addition to the normal contribution required for the plan year in which
termination occurs to make such Pension Plan sufficient), or the occurrence of
an ERISA Event which could result in a Lien on the assets of the Borrower or any
Restricted Sub-

-71-



--------------------------------------------------------------------------------



 



sidiary or in the incurrence by the Borrower or any Restricted Subsidiary of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect, or any increase in the contingent liability of the Borrower or
any Restricted Subsidiary with respect to any post-retirement Welfare Plan
benefit if the increase in such contingent liability which could reasonably be
expected to have a Material Adverse Effect, notice thereof and copies of all
documentation relating thereto;
     (i) upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower or any Restricted Subsidiary or ERISA Affiliate with the
Internal Revenue Service with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan and each Foreign Plan for which
a report is prepared; (iii) all notices received by the Borrower or any
Restricted Subsidiary or ERISA Affiliate from a Multiemployer Plan sponsor or
any Governmental Authority concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Plan or Foreign
Plan as the Administrative Agent shall reasonably request;
     (j) promptly and in any event within five Business Days after obtaining
knowledge thereof, notice of any other development that has resulted in or could
reasonably be expected to have a Material Adverse Effect;
     (k) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request; and
     (l) upon becoming aware of any newly arising environmental matters, facts
or conditions affecting any property or facilities owned or operated by the
Borrower or any of its Restricted Subsidiaries, or which relate to any
Environmental Liabilities of the Borrower or any of its Restricted Subsidiaries,
to the extent reflecting any matters which, in any such case, could reasonably
be expected to result in a new Environmental Liability or an increase in an
existing Environmental Liability in excess of $5.0 million, promptly notify the
Administrative Agent of such matters and any Remedial Actions or other
corrective actions of the Borrower or any of its Restricted Subsidiaries in
respect thereof.
     Documents required to be delivered pursuant to Sections 5.01(a) and (b) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the website on the Internet at the Borrower’s website
address listed in Section 9.01(a); (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); or (iii) on which such documents are available via the EDGAR system of
the SEC on the internet; provided that the Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and, if requested by the Administrative Agent, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.
          SECTION 5.02. Compliance with Laws, etc. The Borrower will, and will
cause each of its Restricted Subsidiaries to, comply in all respects with all
Requirements of Law, except where such noncompliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
such compliance to include, subject to the foregoing and except as permitted by
Section 

-72-



--------------------------------------------------------------------------------



 



6.03, the maintenance and preservation of their and their respective Restricted
Subsidiaries’ existence and their qualification as a foreign corporation,
limited liability company or partnership (or comparable foreign qualification,
if applicable, in the case of any other form of legal entity).
          SECTION 5.03. Maintenance of Properties. The Borrower will, and will
cause each of its Restricted Subsidiaries to, maintain, preserve, protect and
keep its material properties and assets in good repair, working order and
condition (ordinary wear and tear and loss from casualty or condemnation
excepted), and make necessary repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times; provided that nothing in this Section 5.03 shall prevent the Borrower
from discontinuing the operation and maintenance of any of its properties or any
portion thereof or any of those of its Restricted Subsidiaries if such
discontinuance is, in the reasonable commercial judgment of the Borrower,
desirable in the conduct of its or their business and could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.
          SECTION 5.04. Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain or cause to be maintained with financially
sound and reputable insurance companies (a) insurance with respect to their
properties material to the business of the Borrower and its respective
Restricted Subsidiaries against such casualties and contingencies and of such
types and in such amounts with such deductibles as is customary in the case of
similar businesses of similar size operating in the same or similar locations
(and, in any event, shall maintain (i) physical hazard insurance on an “all
risk” basis, (ii) commercial general liability against claims for bodily injury,
death or property damage, (iii) explosion insurance in respect of any boilers,
machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance as may be required
by any Requirement of Law, (vi) if at any time the area in which any
improvements located on such Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), flood insurance with respect to
each Mortgaged Property in such amount required under the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, and
otherwise in compliance with the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973 and (vii) such other insurance as
is customary in the case of similar businesses of similar size and nature
operating in the same or similar locations) and (b) all insurance required to be
maintained pursuant to the Security Documents, and will, upon reasonable request
of the Administrative Agent or the Collateral Agent (excluding any such requests
during the continuation of an Event of Default, not more than once per year),
furnish to the Administrative Agent and the Collateral Agent (x) at reasonable
intervals a certificate of an Authorized Officer of the Borrower setting forth
the nature and extent of all insurance maintained by the Borrower and its
respective Restricted Subsidiaries in accordance with this Section and (y) a
report of a reputable insurance broker with respect to the insurance maintained
by the Borrower and its respective Restricted Subsidiaries and such supplemental
reports with respect thereto as the Administrative Agent or the Collateral Agent
may from time to time reasonably request. Each such insurance policy shall (i)
provide that it may not be cancelled or otherwise terminated, or have the
coverage thereunder materially reduced or otherwise materially modified without
at least thirty days’ prior written notice to the Collateral Agent (and to the
extent any such policy is cancelled, modified or renewed, the Borrower shall
deliver a copy of the renewal or replacement policy (or other evidence thereof)
to the Administrative Agent and the Collateral Agent, or an insurance
certificate with respect thereto, together with evidence reasonably satisfactory
to the Administrative Agent and Collateral Agent of the payment of the premium
therefor); (ii) to the extent reasonably requested by the Collateral Agent,
provide that the Collateral Agent and the Administrative Agent are permitted to
pay any premium therefor within thirty days after receipt of any notice stating
that such premium has not been paid when due; and (iii) name the Collateral
Agent, on behalf of the Secured Parties, as a mortgagee (in the case of property
insurance) or an additional insured (in the case of liability insur-

-73-



--------------------------------------------------------------------------------



 



ance) or a loss payee (in the case of property insurance), as applicable.
Notwithstanding the inclusion in any insurance policy of the provision described
in clause (ii) of the immediately preceding sentence, in the event the Borrower
gives the Collateral Agent written notice that it (or the relevant Restricted
Subsidiary) does not intend to pay any premium relating to any insurance policy
when due, the Collateral Agent shall not exercise its right to pay such premium
so long as the Borrower delivers to the Collateral Agent a replacement insurance
policy or insurance certificate evidencing that such replacement policy or
certificate provides the same insurance coverage required under this
Section 5.04 as the policy being replaced by the Borrower (or the relevant
Restricted Subsidiary) with no lapse in such coverage.
          SECTION 5.05. Books and Records; Visitation Rights; Lender Meetings.
The Borrower will, and will cause each of its Restricted Subsidiaries to, keep
books and records which accurately reflect its business affairs in all material
respects and material transactions and permit the Administrative Agent or its
representatives, at reasonable times and intervals and upon reasonable notice,
to visit all of its offices, to discuss its financial matters with its officers,
employees and independent public accountants and, upon the reasonable request of
the Administrative Agent, to examine (and, at the expense of the Borrower,
photocopy extracts from) any of its books or other organizational records. Upon
written request by the Administrative Agent or the Requisite Lenders, the
Borrower shall give a presentation in each Fiscal Year to the Lenders (within
30 days after the Borrower has delivered, or should have delivered, its
financial statements pursuant to Section 5.01(b)) about the business, financial
performance and prospects of the Borrower and its Subsidiaries, and such other
matters as any Lender may (through the Administrative Agent) reasonably request.
          SECTION 5.06. Environmental Covenant. The Borrower will, and will
cause each of its Restricted Subsidiaries to:
     (a) use and operate all of its facilities and properties in compliance with
all applicable Environmental Laws except for such noncompliance which could not
reasonably be expected to have a Material Adverse Effect and handle all
Hazardous Materials in compliance with all applicable Environmental Laws, except
for any noncompliance that could not reasonably be expected to have a Material
Adverse Effect;
     (b) promptly notify the Administrative Agent and provide copies of all
written inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect;
     (c) in the event of the presence of any Hazardous Material on any Mortgaged
Property which is in violation of any Environmental Law or which could
reasonably be expected to result in Environmental Liability which violation or
Environmental Liability could reasonably be expected to have a Material Adverse
Effect, upon discovery thereof, take reasonable necessary steps to initiate and
expeditiously complete all response, corrective or other action to mitigate any
such Material Adverse Effect in accordance with and to the extent required by
applicable Environmental Laws, and promptly notify the Administrative Agent and
keep the Administrative Agent reasonably informed of its actions;
     (d) at the written request of the Administrative Agent or the Requisite
Lenders, which request shall specify in reasonable detail the basis therefor,
provide, at the Borrower’s sole cost and expense, an environmental site
assessment report concerning any Mortgaged Property now or hereafter owned or
leased by such Loan Party or any of its respective Restricted Subsidi-

-74-



--------------------------------------------------------------------------------



 



aries, prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, reasonable in scope and substance based upon the
circumstances of such request; provided that such request may be made only if
(i) there has occurred and is continuing an Event of Default or (ii) the
Administrative Agent or the Requisite Lenders reasonably believe that any Loan
Party or any such Mortgaged Property is not in compliance with Environmental Law
and such noncompliance could reasonably be expected to have a Material Adverse
Effect, or that circumstances exist that could reasonably be expected to form
the basis of an Environmental Claim against such Loan Party or to result in
Environmental Liability, in each case that could reasonably be expected to have
a Material Adverse Effect (in such events as are listed in this subparagraph,
the environmental site assessment shall be focused upon the noncompliance or
other circumstances as applicable); and
     (e) provide such information which the Administrative Agent may reasonably
request from time to time to evidence compliance with this Section 5.06.
If the Borrower or any Restricted Subsidiary fails to undertake the actions
described in Sections 5.06(c) and 5.06(d) reasonably promptly, and in any event
within 180 days after such request was made, the Administrative Agent may
undertake such actions, and the Borrower will grant and hereby grants, and will
cause each such Restricted Subsidiary to grant, the Administrative Agent and the
Requisite Lenders and their respective agents access to such Mortgaged Property
and the Borrower specifically grants, and will cause each such other Restricted
Subsidiary to grant, the Administrative Agent and the Requisite Lenders a
non-exclusive license, subject to the rights of tenants, acting reasonably and
cost-effectively, to perform such actions, all at the Borrower’s sole cost and
expense.
          SECTION 5.07. Information Regarding Collateral. (a) The Borrower will
not, and will cause each of the other Loan Parties not to, effect any change
(i) in such Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, its principal place of business or any office in which
it maintains material books or records relating to Collateral owned by it
(including the establishment of any such new office), (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number or (v) in any Loan
Party’s jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction) unless (A) it shall have given the
Administrative Agent and the Collateral Agent at least ten days’ prior written
notice (or such lesser notice period as may be agreed to by the Administrative
Agent in its sole discretion) of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Collateral Agent or the Administrative Agent may reasonably request and (B) it
shall have taken all action reasonably necessary to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral following such change, if applicable.
          (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding Fiscal Year pursuant to Section 5.01(b), the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower setting forth the information required pursuant to
Sections 1(a) and 8(a) of each Perfection Certificate or confirming that there
has been no change in such information since the date of such Perfection
Certificate delivered on the Effective Date or the date of the most recent
certificate delivered pursuant to this Section.
          SECTION 5.08. Existence; Conduct of Business. The Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things reasonably necessary to preserve,

-75-



--------------------------------------------------------------------------------



 



renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03, or any Asset Sale permitted under Section 6.05 or 6.06.
          SECTION 5.09. Performance of Obligations. The Borrower will, and will
cause each of its Restricted Subsidiaries to, perform all of its obligations
under the terms of each mortgage, indenture, security agreement, other debt
instrument (including under all Material Indebtedness) and material contract by
which it is bound or to which it is a party except for such noncompliance as in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.
          SECTION 5.10. Casualty and Condemnation. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) furnish to the Administrative
Agent prompt written notice of any casualty or other insured damage to any
Collateral in an amount in excess of $7.5 million or the commencement of any
action or proceeding for the Taking of any Collateral or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) ensure that the Net Proceeds of any such event (whether in
the form of insurance proceeds, condemnation awards or otherwise) are applied in
accordance with the applicable provisions of this Agreement and the Security
Documents.
          SECTION 5.11. Pledge of Additional Collateral. Subject to the terms of
the Intercreditor Agreement and any applicable exceptions set forth in the
Security Documents, within 60 days (or such longer periods as set forth in the
applicable Security Documents or may be agreed to by the Administrative Agent
from time to time in its reasonable discretion) after the acquisition of assets
of the type that would have on the Effective Date constituted Collateral under
the Security Documents (but in any event excluding Equity Interests of Excluded
Joint Ventures acquired by any Loan Party) (the “Additional Collateral”), the
Borrower will, and will cause the Subsidiary Guarantors to, take all action that
may be required under any applicable law, or that the Collateral Agent (or the
Collateral Agent acting at the direction of the Requisite Lenders) may
reasonably request (including the authorization of appropriate financing
statements and other filings under the provisions of the UCC and other
applicable domestic, local or foreign laws, rules or regulations, in each of the
offices where such filing is necessary or appropriate, or amending or, with
respect to creation or acquisition of a new Restricted Subsidiary (other than
any Excluded Subsidiary) after the Effective Date, entering into or amending (to
add such acquired assets or such new Restricted Subsidiary as a party to extent
required hereunder), the Guarantee Agreement, the Non-U.S. Guarantee Agreements
and the Security Documents, or in the case of the Equity Interests of a Non-U.S.
Restricted Subsidiary that is a Subsidiary Guarantor or “first tier” Non-U.S.
Restricted Subsidiary (other than any Excluded Subsidiary described in clauses
(a), (b), (e), (f) and (g) of the definition thereof), entering into a Non-U.S.
Pledge Agreement (upon the request of the Administrative Agent) providing for
the Collateral Agent to have, for the benefit of the Secured Parties, an
enforceable and perfected security interest in 65% (or such greater percentage
as could not, in the good faith judgment of the Borrower, reasonably be expected
to have material adverse tax consequences to the Borrower or its Restricted
Subsidiaries) of the Equity Interests in such Subsidiary), to grant to the
Collateral Agent, for the benefit of the Secured Parties, perfected Liens
(subject to no Liens other than Permitted Liens) in such Additional Collateral
pursuant to, and with the priority required by, the Security Documents and this
Agreement (including, to the extent reasonably requested by the Administrative
Agent, delivery of an opinion in form reasonably acceptable to the
Administrative Agent) and otherwise reasonably acceptable in form and substance
to the Collateral Agent and satisfaction of the conditions set forth in
Sections 4.01(t) and 4.01(u)). Subject to the terms of the Intercreditor
Agreement, in the event that any Loan Party

-76-



--------------------------------------------------------------------------------



 



acquires a fee interest in additional Real Property after the Effective Date and
the fair market value of such acquired Real Property is in excess of
$5.0 million as determined in good faith by the Borrower, the Borrower will, and
will cause the Subsidiary Guarantors to, take such actions and execute such
documents as the Collateral Agent shall require to create a new Mortgage
(including satisfaction of the conditions set forth in Sections 4.01(f), 4.01(t)
and 4.01(u)) (unless, with respect to any such Real Property, the Administrative
Agent determines, in its reasonable discretion, that the fees and expenses of
obtaining a Mortgage with respect to such Real Property and the other related
deliveries required by this Section 5.11 would be disproportionate to the
expected benefits to the Secured Parties of the security to be afforded
thereby).
          SECTION 5.12. Further Assurances. Subject to the terms of the
Intercreditor Agreement, the Borrower will, and will cause each of its
Restricted Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the authorization of filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents and, to the
extent reasonably requested by the Administrative Agent, the delivery of
appropriate opinions of counsel), which may be required under any applicable
law, or which the Administrative Agent, the Collateral Agent or the Requisite
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
by the Security Documents or the validity or priority of any such Lien, all at
the reasonable expense of the Loan Parties. Upon the exercise by the
Administrative Agent, the Collateral Agent or any Lender of any power, right,
privilege or remedy pursuant to any Loan Document that requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority, the Borrower will, and will cause each of its Restricted Subsidiaries
to, execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may reasonably require in connection therewith. If the Administrative
Agent, the Collateral Agent or the Requisite Lenders reasonably determine that
they are required by a Requirement of Law to have additional appraisals prepared
in respect of the Real Property of any Loan Party constituting Collateral, the
Borrower shall provide to the Administrative Agent and the Collateral Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA (or other applicable Requirements of Law) and are
otherwise in form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.
          SECTION 5.13. Use of Proceeds. The Borrower covenants and agrees that
the proceeds of the Borrowings on the Effective Date will be used to finance the
Transactions and for working capital and other general corporate purposes.
          SECTION 5.14. Payment of Taxes and Claims. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) pay and discharge all material
Taxes imposed upon it or upon its income or profits, or upon any Properties
belonging to it, prior to the date on which penalties attach thereto, and all
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might become a Lien (other than a Permitted Lien) or charge upon any
Properties of the Borrower or any of its Restricted Subsidiaries or cause a
failure or forfeiture of title thereto; provided that neither the Borrower nor
any of its Restricted Subsidiaries shall be required to pay any such Tax or
claim that is being contested in good faith and by proper proceedings diligently
conducted, which proceedings have the effect of preventing the forfeiture or
sale of the Property or asset that may become subject to such Lien (other than a
Permitted Lien), if it has maintained adequate reserves with respect thereto in
accordance with and to the extent required under GAAP and such failure to pay
could not reasonably be expected to have a Material Adverse Effect; and
(b) timely and correctly file all material Tax Returns required to be filed by
it, and withhold, collect and remit all Taxes that it is required to collect,
withhold or remit.

-77-



--------------------------------------------------------------------------------



 



          SECTION 5.15. Additional Guarantors. Subject to the terms of the
Intercreditor Agreement, in the event that any Subsidiary (other than any
Excluded Subsidiary) of the Borrower existing on the Effective Date has not
previously executed the Guarantee Agreement or in the event that any Person
becomes a Subsidiary (other than any Excluded Subsidiary) of the Borrower after
the Effective Date, the Borrower will promptly notify the Administrative Agent
of that fact and cause such Subsidiary to, (i) within 30 days of becoming a
Subsidiary (or ceasing to be an Excluded Subsidiary, as applicable), execute and
deliver to the Administrative Agent a counterpart of the Guarantee Agreement (or
a Non-U.S. Guarantee Agreement, as applicable) and deliver to the Collateral
Agent counterparts of Security Documents and to take all such further actions
and execute all such further documents and instruments (including actions,
documents and certificates comparable to those described in Sections 4.01(t) and
4.01(u)) as may be necessary or, in the reasonable opinion of the Administrative
Agent, advisable to create in favor of the Collateral Agent, for the benefit of
the Secured Parties, valid and perfected Liens on all of the Property of such
Subsidiary described in the applicable forms of the Security Documents, subject
to no Liens other than Permitted Liens, and (ii) in the case of a Non-U.S.
Restricted Subsidiary which is a Subsidiary Guarantor, provide the
Administrative Agent with evidence of the acceptance by a process agent as shall
be reasonably approved by the Administrative Agent of its appointment as process
agent by such Subsidiary.
          SECTION 5.16. Interest Rate Protection. No later than the 30th day
after the Effective Date, the Borrower shall enter into (or otherwise be a party
to), and for a minimum of two years thereafter maintain, Hedging Agreements with
terms and conditions reasonably acceptable to the Administrative Agent to the
extent necessary to cause at least 50% of the aggregate principal amount of the
Borrower’s and its Restricted Subsidiaries’ term Indebtedness being effectively
(or actually) subject to a fixed or maximum interest rate reasonably acceptable
to the Administrative Agent.
          SECTION 5.17. Post-Closing Covenants. (a) The Borrower will, and will
cause its Restricted Subsidiaries to, execute and deliver the documents and
complete the tasks set forth on Schedule 5.17(a), in each case within the
respective time periods specified on such schedule (or within such longer
periods as may be agreed to by the Administrative Agent in its sole discretion).
          (b) The Borrower will, and will cause its Restricted Subsidiaries to,
execute and deliver the documents and complete the tasks set forth on
Schedule 5.17(b), in each case within the respective time periods specified on
such schedule (or within such longer periods as may be agreed to by the
Administrative Agent in its sole discretion).
          SECTION 5.18. Designation of Subsidiaries. The Borrower may designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary upon prior written notice to the
Administrative Agent; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Borrower shall be in compliance, on
a Pro Forma Basis, with the covenants set forth in Section 6.12 and 6.13 as at
the date of the last ended Test Period (it being understood that as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower setting forth in reasonable detail the calculations demonstrating such
compliance), (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” (or any other defined term having a similar
purpose) for the purpose of the Revolving Credit Loan Documents, the Bridge Loan
Documents, the Exchange Note Documents or any Subordinated Debt Documents
(unless concurrently designated as an Unrestricted Subsidiary under such
documents as well), (iv) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, (v) no Restricted Subsidiary may be designated an

-78-



--------------------------------------------------------------------------------



 



Unrestricted Subsidiary if it owns any Equity Interests of, or holds any
Indebtedness of, any other Restricted Subsidiary, (vi) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, the sum
of (A) the net tangible assets of such Subsidiary as of such date of designation
(the “Designation Date”), as set forth on such Subsidiary’s most recent balance
sheet, plus (B) the aggregate amount of net tangible assets of all Unrestricted
Subsidiaries designated as Unrestricted Subsidiaries pursuant to this
Section 5.18 prior to the Designation Date (in each case measured as of the date
of each such Unrestricted Subsidiary’s designation as an Unrestricted
Subsidiary) shall not exceed (i) 5.0% of Consolidated Net Tangible Assets at
such date or (ii) 5.0% of Consolidated EBITDA for the period of four Fiscal
Quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 4.01(h), 5.01(a) or
5.01(b), as applicable, as of such Designation Date, in each case, pro forma for
such designation, and (vii) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower on
behalf of the Borrower certifying compliance with the provisions of this
Section 5.18 setting forth in reasonable detail the computations necessary to
determine such compliance. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by the
Borrower and its Restricted Subsidiaries, as applicable, therein at the
Designation Date in an amount equal to the net book value of the applicable
parties’ investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of all Investments, Indebtedness and Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower or any
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Borrower’s and its Restricted Subsidiaries’ (as applicable)
Investment in such Subsidiary. On or promptly after the date of its formation,
acquisition, designation or re-designation, as applicable, each Unrestricted
Subsidiary (other than an Unrestricted Subsidiary that is a Non-U.S. Subsidiary)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of the Administrative Agent, provide for an appropriate
allocation of tax liabilities and benefits.
          SECTION 5.19. Permitted Restructuring. No later than the 90th day
after the Effective Date, the Borrower will, and will cause its Restricted
Subsidiaries to, (a) consummate the Permitted Restructuring, (b) deliver to the
Administrative Agent a written opinion of (i) Kirkland & Ellis LLP, special
counsel to the Loan Parties, addressed to each Agent and the Lenders and in a
form substantially similar to (as applicable) the opinion delivered by Kirkland
& Ellis LLP hereunder on the Effective Date, and (ii) Allen & Overy LLP, special
counsel to the Loan Parties, addressed to each Agent and the Lenders and in a
form substantially similar to (as applicable) the opinions delivered by Allen &
Overy LLP hereunder on the Effective Date, and (c) execute and deliver to the
Administrative Agent or the Collateral Agent, as applicable, all other
documents, agreements and certificates described on Schedule 5.19 and satisfy
all other conditions described on Schedule 5.19, in each case as denoted on such
Schedule 5.19 as being required to be completed within 90 days after the
Effective Date.
          SECTION 5.20. Certain Properties. If any or all of the Properties
listed on Schedule 5.20 attached hereto are not subject to a sale contract,
binding letter of intent (or similar agreement) or have not been sold (including
any Sale and Leaseback Transaction permitted hereunder) by the Borrower or a
Subsidiary Guarantor to a bona fide third party purchaser by December 31, 2008,
upon the request of the Administrative Agent, the Borrower will, and will cause
each applicable Subsidiary Guarantor to, take such actions and execute such
documents as the Collateral Agent shall require, including satisfaction of the
conditions set forth in Section 4.01(f), 4.01(t) and 4.01(u), to create a new
Mortgage for any or all of such Properties with a fair market value in excess of
$5.0 million as determined in good faith by the Borrower (unless, with respect
to such Property or Properties, the Administrative Agent determines, in its
reasonable discretion and taking into consideration the Borrower’s
representation that it still is using good

-79-



--------------------------------------------------------------------------------



 



faith efforts to sell such Property, that the fees and expenses of obtaining a
Mortgage with respect to such Real Property and the other related deliveries
required herein would be disproportionate to the expected benefits to the
Secured Parties of the security to be afforded thereby).
ARTICLE VI
NEGATIVE COVENANTS
          The Borrower hereby covenants and agrees that on and after the
Effective Date and until the principal of and interest on each Loan and all fees
and other amounts due and payable hereunder or under any other Loan Document
have been paid in full (other than unasserted contingent indemnification
obligations not due and payable):
          SECTION 6.01. Indebtedness. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, create, issue,
incur, assume or permit to exist (including by way of Guarantee) any
Indebtedness, except:
               (i) Indebtedness incurred and outstanding under this Agreement
and the other Loan Documents;
               (ii) Indebtedness (A) (1) outstanding on the Effective Date and
set forth on Schedule 6.01(ii)(A) and (2) any Permitted Refinancing thereof and
(B) outstanding on the Effective Date and set forth on Schedule 6.01(ii)(B);
               (iii) Indebtedness of the Loan Parties under the Bridge Loan
Documents and under the Exchange Note Documents in an aggregate principal amount
not to exceed $400 million plus the PIK Interest Amount and any Permitted
Refinancing thereof; provided that no Restricted Subsidiary shall Guarantee any
such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
under this Agreement and the other Loan Documents;
               (iv) Indebtedness permitted by Section 6.04(iii);
               (v) Guarantees in respect of Indebtedness of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder to the extent permitted as
an Investment under Section 6.04 (other than Section 6.04(iv)); provided that
(A) if such Guaranteed Indebtedness is subordinated to the Obligations under the
Loan Documents, such Guarantee is as subordinated to the Obligations and (B) no
Restricted Subsidiary shall Guarantee any Subordinated Debt unless such
Restricted Subsidiary is a Subsidiary Guarantor;
               (vi) Indebtedness of the Borrower or any Restricted Subsidiary
incurred to finance the acquisition, installation, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations and purchase
money Indebtedness, any Indebtedness assumed or incurred in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased Weighted Average Life to
Maturity thereof; provided that (A) such Indebtedness is incurred or assumed
prior to or within 270 days after such acquisition or the completion of such
construction, installation or improvement, (B) the aggregate amount of such
Indebtedness does not exceed 100% of the cost of such acquisition,

-80-



--------------------------------------------------------------------------------



 



installation, construction or improvement, as the case may be, and (C) the
aggregate principal amount of all Indebtedness permitted by this
Section 6.01(vi) shall not exceed $50.0 million at any one time outstanding;
               (vii) Indebtedness under Hedging Obligations entered into in the
ordinary course of business of the Borrower and its Restricted Subsidiaries and
not for speculative purposes;
               (viii) Indebtedness of the Borrower and its Restricted
Subsidiaries in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees and similar obligations and
trade-related letters of credit, in each case issued for the account of the
Borrower and its Restricted Subsidiaries in the ordinary course of business of
the Borrower and its Restricted Subsidiaries, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
of the Borrower and its Restricted Subsidiaries (and in each case other than for
an obligation for borrowed money);
               (ix) Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition otherwise permitted under this Agreement of any business,
assets or a Subsidiary, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such acquisition;
               (x) Indebtedness of the Borrower and its Restricted Subsidiaries
in respect of Treasury Services Agreements (including Indebtedness arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently (except in the case of daylight overdrafts)
drawn against insufficient funds) in the ordinary course of business of the
Borrower and its Restricted Subsidiaries so long as, in the case of any cash
pooling or similar arrangements, any intercompany Investments relating thereto
are otherwise permitted under Section 6.04(iii);
               (xi) Indebtedness of such a Person existing at the time such
Person becomes a Subsidiary in connection with a Permitted Acquisition, but only
if such Indebtedness was not created or incurred in contemplation of such Person
becoming a Subsidiary; provided that the aggregate principal amount of all such
Indebtedness does not exceed an aggregate of $75.0 million at any one time
outstanding;
               (xii) Indebtedness of any Non-U.S. Restricted Subsidiary that is
a Non-Guarantor Restricted Subsidiary consisting of working capital facilities,
lines of credit or cash management arrangements for such Subsidiary, and
Guarantees by any Non-U.S. Restricted Subsidiary that is a Non-Guarantor
Restricted Subsidiary in respect of such Indebtedness; provided that (A) no
Default shall have occurred and be continuing or would immediately result
therefrom and (B) the aggregate principal amount of all such Indebtedness shall
not exceed an aggregate of $50.0 million at any one time outstanding;
               (xiii) solely to the extent otherwise constituting Indebtedness,
Permitted Guarantor Factoring Transactions and Permitted Non-Guarantor Factoring
Transactions;

-81-



--------------------------------------------------------------------------------



 



               (xiv) unsecured Indebtedness of the Borrower and the Subsidiary
Guarantors in an aggregate principal amount not to exceed $300.0 million at any
one time outstanding; provided that (A) such Indebtedness will not mature prior
to the date that is one year following the Maturity Date, (B) such Indebtedness
has no scheduled amortization of principal (or sinking fund payments or other
similar payments) prior to the date that is one year following the Maturity
Date, (C) after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis, the Net Interest Expense Coverage Ratio shall be not less than
2.0:1.0 as of the most recent Test Period (assuming that such incurrence of
Indebtedness, and each other incurrence of Indebtedness under this Section 6.01
consummated since the first day of such Test Period had occurred on the first
day of such Test Period) and the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect setting forth in reasonable detail the computations necessary to
determine such compliance (together with a reasonably detailed description of
the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto), (D) no Default shall have occurred and be
continuing or would immediately result therefrom, (E) immediately after giving
effect thereto, the Borrower and its Restricted Subsidiaries are in compliance,
on a Pro Forma Basis after giving effect to the incurrence of such Indebtedness
(and any other Indebtedness incurred since the last day of the immediately
preceding Test Period), with the covenants set forth in Section 6.12 and 6.13
recomputed as at the date of the last ended Test Period, as if all such
Indebtedness was incurred on the first day of the immediately preceding Test
Period, and (F) except in the case of Guarantees by Excluded Non-U.S. Restricted
Subsidiaries of such Indebtedness of Non-U.S. Restricted Subsidiaries, no
Restricted Subsidiary shall Guarantee any such Indebtedness unless such
Restricted Subsidiary is also a Subsidiary Guarantor under this Agreement and
the other Loan Documents;
               (xv) Indebtedness under the Revolving Credit Loan Documents in an
aggregate principal amount at any one time outstanding not to exceed the Maximum
Revolving Credit Facility Amount; provided that except in the case of Guarantees
by Excluded Non-U.S. Restricted Subsidiaries of Indebtedness of Non-U.S.
Restricted Subsidiaries under the Revolving Credit Loan Documents, no Restricted
Subsidiary shall Guarantee any such Indebtedness under the Revolving Credit Loan
Documents unless such Restricted Subsidiary is a Subsidiary Guarantor under this
Agreement and the other Loan Documents;
               (xvi) Indebtedness consisting of obligations of the Borrower or
its Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;
               (xvii) Indebtedness of any Non-Guarantor Restricted Subsidiary
owing to any other Non-Guarantor Restricted Subsidiary;
               (xviii) Indebtedness consisting of the financing of insurance
premiums;
               (xix) unsecured Indebtedness of Borrower and its Restricted
Subsidiaries representing the obligation of such Person to make payments with
respect to the cancellation or repurchase of Equity Interests and Equity Rights
of officers, employees or directors (or their estates) of the Borrower or its
Subsidiaries permitted by Section 6.07;

-82-



--------------------------------------------------------------------------------



 



               (xx) Indebtedness consisting of take-or-pay obligations arising
under supply agreements entered into in the ordinary course of business and not
in connection with the borrowing of money;
               (xxi) intercompany notes described on Schedule 6.01(xxi);
provided that (A) the obligations evidenced by such intercompany notes relate to
the Permitted Restructuring (with respect to which no cash was loaned or
advanced), (B) such intercompany notes are pledged pursuant to the Pledge
Agreement in accordance with Section 5.11 and (C) the obligations of any Loan
Party evidenced by such intercompany notes shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;
               (xxii) Indebtedness of the Borrower and its Restricted
Subsidiaries arising under Capital Leases entered into in connection with Sale
and Leaseback Transactions permitted by Section 6.06; and
               (xxiii) other Indebtedness of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount not to exceed $75.0 million at any
one time outstanding.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on any Property or asset now owned or hereafter
acquired by them, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except the following (herein
collectively referred to as “Permitted Liens”):
               (i) Liens in favor of the Collateral Agent or the Administrative
Agent under the Security Documents;
               (ii) Liens securing Indebtedness permitted by Section 6.01(xi);
provided that such Liens (A) were not incurred in connection with, or in
contemplation of, such acquisition or merger and (B) do not extend to Property
not subject to such Liens at the time of such acquisition or merger (other than
improvements thereon, accessions thereto and proceeds thereof) and are no more
favorable to the lienholders than such existing Lien;
               (iii) Liens to secure the performance of statutory obligations,
surety or appeal bonds or performance bonds, self-insurance obligations and
financing of insurance premiums, and landlords’, carriers’, warehousemen’s,
mechanics’, suppliers’, materialmen’s, attorney’s or other like liens (other
than any Lien imposed by ERISA), and customary Liens in favor of customs and
revenue authorities to secure payment of customs duties in connection with the
importation of goods, in any case incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries and with respect to amounts not
delinquent for more than 30 days or being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; provided that (A) in
the case of contested amounts, a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor, (B) such Liens could not
reasonably be expected to have a Material Adverse Effect, and (C) such Liens
relating to surety or appeal bonds or performance bonds shall only extend to or
cover cash and Cash Equivalents;
               (iv) (A) Liens existing on the Effective Date and identified on
Schedule 6.02(iv)(A) to the extent not prohibited by the applicable Security
Documents, and any

-83-



--------------------------------------------------------------------------------



 



Lien granted as a replacement or substitute therefor; provided that any such
replacement or substitute Lien (1) except as permitted by
Section 6.01(ii)(A)(2), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Effective Date and (2) does not encumber
any Property other than the Property subject thereto on the Effective Date
(other than improvements thereon, accessions thereto and proceeds) and (B) Liens
existing on the Effective Date and identified on Schedule 6.02(iv)(B) to the
extent not prohibited by the applicable Security Documents;
               (v) Liens for Taxes or governmental charges or claims or other
like statutory Liens (other than any Lien imposed by ERISA), in any case
incurred in the ordinary course of business of the Borrower and its Restricted
Subsidiaries, that do not secure Indebtedness for borrowed money and (A) that
are not delinquent more than 30 days or thereafter payable without premium or
penalty or (B) are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; provided that, if being contested,
any reserve or other appropriate provision as shall be required in conformity
with GAAP shall have been made therefor;
               (vi) Liens to secure Indebtedness (including Capital Lease
Obligations and purchase money Indebtedness) permitted by Section 6.01(vi)
encumbering only the Property acquired, installed, constructed or improved (and
the procedural products thereof and accessions thereto) with the proceeds of
such Indebtedness;
               (vii) (A) Liens in the form of zoning restrictions, easements,
building, environmental and other land use rules, laws and regulations which are
applicable to the Real Property, licenses, entitlements, servitudes,
rights-of-way, restrictions, reservations, covenants, conditions, utility
agreements, minor imperfections of title, minor survey defects or other similar
restrictions on the use of Real Property that do not (1) secure Indebtedness
(other than Indebtedness permitted under Section 6.01) or (2) individually or in
the aggregate materially impair the value of the Real Property affected thereby
or materially interfere with the Borrower or any Restricted Subsidiary from
conducting its business as currently conducted at such Real Property or to
utilize each Real Property for its intended purpose and (B) with respect to
leasehold interests in Real Property, mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner (other than the Borrower or any Subsidiary)
of such leased property encumbering such landlord’s or owner’s interest in such
leased property;
               (viii) Liens (including in the form of pledges or deposits)
securing (A) obligations incurred in respect of workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits and
other obligations of a like nature, (B) bids, tenders, contracts (other than
contracts for borrowed money) or leases to which the Borrower or any Restricted
Subsidiary is a party and (C) obligations to any utility company or other Person
in a similar line of business to that of a utility company or Governmental
Authority that is a utility company, in each case, made in the ordinary course
of business of the Borrower and its Restricted Subsidiaries for amounts (x) not
yet due and payable or (y) being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; provided that (1) in
the case of contested amounts, a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor, and (2) such Liens shall
in no event encumber any Collateral other than cash and Cash Equivalents;

-84-



--------------------------------------------------------------------------------



 



               (ix) Liens securing any judgments, awards, decrees or orders in
circumstances not constituting an Event of Default under Section 7.01(f);
               (x) Liens in the form of licenses, leases or subleases in respect
of Real Property granted or created by the Borrower or any Restricted
Subsidiary, which licenses, leases or subleases do not interfere, individually
or in the aggregate, in any material respect with the business of the Borrower
or such Subsidiary or individually or in the aggregate materially impair the use
(for its intended purpose) or the value of the property subject thereto,
provided that, to the extent entered into after the Effective Date relating to
Mortgaged Property, such licenses, leases or subleases shall be subordinate to
the Lien granted and evidenced by the Security Documents in accordance with the
provisions thereof; and provided, further, that any such Lien shall not extend
to or cover any assets of the Borrower or any Restricted Subsidiary that is not
the subject of any such license, lease or sublease;
               (xi) Liens securing the refinancing of any Indebtedness secured
by any Lien permitted by Section 6.02(ii) or this Section 6.02(xi), in each
case, without any change in the Property subject to such Liens and to the extent
such refinanced Indebtedness is permitted by Section 6.01;
               (xii) Liens on assets of any Non-U.S. Restricted Subsidiary that
is a Non-Guarantor Restricted Subsidiary securing Indebtedness of such
Non-Guarantor Restricted Subsidiary permitted by Section 6.01(xii);
               (xiii) Liens on receivables subject to Permitted Non-Guarantor
Factoring Transactions securing Indebtedness in respect of such Permitted
Non-Guarantor Factoring Transactions permitted by Section 6.01(xiii);
               (xiv) Liens arising from the filing of UCC financing statements
(or similar filings) solely as a precautionary measure in connection with
operating leases or consignment of goods;
               (xv) (A) bankers’ Liens, rights of setoff and other similar Liens
incurred in the ordinary course of business and existing solely with respect to
cash and Cash Equivalents on deposit in one or more accounts maintained by the
Borrower and its Restricted Subsidiaries; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of Indebtedness (other than
Indebtedness under the Loan Documents and the Revolving Credit Loan Documents);
and (B) customary Liens attaching to commodity trading accounts, commodities
brokerage accounts, securities accounts and securities intermediary accounts in
the ordinary course of business;
               (xvi) Liens incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries with respect to obligations that do not
in the aggregate exceed $35.0 million at any one time outstanding;
               (xvii) to the extent constituting a Lien, the existence of the
“equal and ratable” clause in the Exchange Note Documents (and any Permitted
Refinancings thereof) (but not any security interests granted pursuant thereto);

-85-



--------------------------------------------------------------------------------



 



               (xviii) Liens securing the “Obligations” (as defined in the
Revolving Credit Agreement) under the Revolving Credit Loan Documents;
               (xix) Liens on the Headquarters Building pursuant to the
financing agreement among Borrower and AIG Annuity Insurance Company, American
General Life Insurance Company, Credit Suisse Securities (USA) LLC and Latigo
Master Fund, Ltd. (and Permitted Refinancings thereof permitted under
Section 6.01);
               (xx) Liens on goods or inventory the purchase, shipment or
storage price of which is financed by a documentary letter of credit or banker’s
acceptance issued or created for the account of the Borrower or any Restricted
Subsidiary; provided that such Lien secures only the obligations of the Borrower
or such Restricted Subsidiary in respect of such letter of credit or banker’s
acceptance to the extent permitted under Section 6.01;
               (xxi) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods (including under Article 2
of the UCC) and Liens that are contractual rights of set-off relating to
purchase orders and other similar agreements entered into by the Borrower or any
of its Restricted Subsidiaries;
               (xxii) Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto incurred in the
ordinary course of business;
               (xxiii) ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of its Restricted Subsidiaries
are located;
               (xxiv) Liens on property subject to Capital Leases entered into
in connection with Sale and Leaseback Transactions permitted by
Section 6.01(xxii);
               (xxv) Liens consisting of an agreement to sell or otherwise
dispose of any property in an Asset Sale permitted under Section 6.05, in each
case solely to the extent such Asset Sale would have been permitted on the date
of the creation of such Lien;
               (xxvi) Liens or other matters disclosed in the approved Title
Policies (excluding those items listed on Schedule 6.02(xxvi));
               (xxvii) Liens constituting (A) licenses, sublicenses, leases or
subleases (on a non-exclusive basis with respect to any intellectual property)
granted in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Restricted Subsidiaries,
(B) other agreements entered into in the ordinary course of business in
connection with an asset sale permitted under the Loan Documents or
(C) customary rights reserved or vested in any Person in the ordinary course of
business by the terms of any lease, sublease, license, sublicense, franchise,
grant or permit held by Borrower or any of its Restricted Subsidiaries or by a
statutory provision, to terminate any such lease, sublease, license, sublicense,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
               (xxviii) netting or set-off arrangements entered into under
Indebtedness permitted by Section 6.01(vii) where the obligations of the parties
are calculated by reference to the net exposure under such Indebtedness;

-86-



--------------------------------------------------------------------------------



 



               (xxix) Liens securing the intercompany note pledged to the
Collateral Agent pursuant to a Pledge Agreement and issued by Solutia Europe
SA/NV in connection with the Permitted Restructuring, in each case as described
on Schedule 5.19; and
               (xxx) with respect to any Restricted Subsidiary organized under
the laws of Germany, Liens created or subsisting to the extent mandatorily
required under Section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and/or Section 7d of the German Sozialgesetzbuch IV;
provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral (as defined in the Security Agreement)
other than Liens in favor of the Collateral Agent and Liens permitted by
Sections 6.02(v), 6.02(ix) and 6.02(xviii).
          SECTION 6.03. Fundamental Changes; Line of Business. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with them, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, (i) any Wholly Owned Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Subsidiary of the Borrower may merge with or
into or consolidate with any Restricted Subsidiary in a transaction in which the
surviving or resulting entity is a Restricted Subsidiary (provided that if any
party to such merger or consolidation is a Subsidiary Guarantor, the surviving
or resulting entity shall be a Subsidiary Guarantor that is a Wholly Owned
Subsidiary of the Borrower), and (iii) Permitted Acquisitions as permitted by
Section 6.04(vii) may be consummated; provided that in connection with each of
the foregoing, the appropriate Loan Parties shall take all actions necessary or
reasonably requested by the Collateral Agent to maintain the perfection of or
perfect, as the case may be, protect and preserve the Liens on the Collateral
granted to the Collateral Agent pursuant to the Security Documents and otherwise
comply with the provisions of Sections 5.11, 5.12 and 5.15, in each case, on the
terms set forth therein and to the extent applicable.
          (b) Notwithstanding the foregoing, (i) any Restricted Subsidiary may
dispose of any or all of its assets (upon voluntary liquidation, dissolution or
otherwise) to the Borrower or any Subsidiary Guarantor that is a Wholly Owned
Subsidiary of the Borrower, (ii) any Non-Guarantor Restricted Subsidiary may
dispose of any or all of its assets (upon voluntary liquidation, dissolution or
otherwise) to the Borrower or any other Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Borrower and (iii) any Immaterial Restricted Subsidiary
may liquidate or dissolve; provided that in connection with each of the
foregoing, the appropriate Loan Parties shall take all actions necessary or
reasonably requested by the Collateral Agent to maintain the perfection of or
perfect, as the case may be, protect and preserve the Liens on the Collateral
granted to the Collateral Agent pursuant to the Security Documents and otherwise
comply with the provisions of Sections 5.11, 5.12 and 5.15, in each case, on the
terms set forth therein and to the extent applicable).
          (c) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, engage in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the Effective Date and businesses substantially similar, ancillary or
reasonably related thereto.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Wholly Owned

-87-



--------------------------------------------------------------------------------



 



Restricted Subsidiary prior to such merger) any Equity Interests in or evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or otherwise lend money to, Guarantee any Indebtedness of, or make
or permit to exist any investment in, any other Person, or provide other credit
support (including the provision of letters of credit for the account of such
Person) for any Person or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, line of business or division (each of the foregoing, an “Investment” and
collectively, “Investments”), except:
               (i) cash and Permitted Investments;
               (ii) Investments existing on the Effective Date and set forth on
Schedule 6.04;
               (iii) Investments (A) by the Borrower or any Restricted
Subsidiary in any Loan Party, (B) by any Non-Guarantor Restricted Subsidiary in
any other Non-Guarantor Restricted Subsidiary and (C) after the Effective Date
by any Loan Party in any Non-Guarantor Restricted Subsidiary; provided that the
aggregate amount of such Investments pursuant to this clause (C) shall not
exceed $75.0 million at any one time outstanding; and provided, further, that
(x) any such Investment held by a Loan Party shall be pledged pursuant to a
Pledge Agreement or a Non-U.S. Pledge Agreement in accordance with Section 5.11
and (y) any such Investment in the form of a loan or advance to any Loan Party
shall be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
               (iv) (A) Guarantees by any Non-U.S. Restricted Subsidiary that is
a Non-Guarantor Restricted Subsidiary of Indebtedness permitted by
Sections 6.01(xii) and (B) Guarantees of Indebtedness permitted by 6.01(xv);
provided that except in the case of Guarantees by Excluded Non-U.S. Restricted
Subsidiaries of Indebtedness of Non-U.S. Restricted Subsidiaries under the
Revolving Credit Loan Documents, no Restricted Subsidiary shall Guarantee any
such Indebtedness under the Revolving Credit Loan Documents unless such
Restricted Subsidiary is a Subsidiary Guarantor under this Agreement and the
other Loan Documents;
               (v) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and trade creditors, in each case in the ordinary course of business
of the Borrower and its Restricted Subsidiaries;
               (vi) loans and advances to directors and employees of the
Borrower or its Restricted Subsidiaries in the ordinary course of business of
the Borrower and its Restricted Subsidiaries (including for travel,
entertainment and relocation expenses) (other than any loans or advances to any
director or executive officer (or equivalent thereof) that would violate any
Requirement of Law in any material respect) in an aggregate principal amount
(determined without regard to any write-downs or write-offs of such loans and
advances) not to exceed $5.0 million at any one time outstanding; provided that
(A) to the extent such loans or advances are evidenced by promissory notes, such
promissory notes shall be endorsed in blank and delivered to the Collateral
Agent pursuant to the Pledge Agreement and (B) the Borrower will, and will cause
its Restricted Subsidiaries to, take all actions and execute all documents
reasonably requested by the Collateral Agent to confirm the Collateral Agent’s
security interest in such loans and advances and/or promissory notes pursuant to
the applicable Security Documents;

-88-



--------------------------------------------------------------------------------



 



               (vii) Permitted Acquisitions; provided that the aggregate
Acquisition Consideration used to consummate Permitted Acquisitions following
the Effective Date of (a) Persons that will not, immediately after giving effect
to the relevant Permitted Acquisition, either become Subsidiary Guarantors or be
merged into Loan Parties (with such Loan Parties being the surviving entities)
and (b) assets or divisions, lines of business or other business units that will
not be conveyed to Loan Parties immediately after giving effect to the relevant
Permitted Acquisition, may not exceed an aggregate of $100.0 million;
               (viii) Investments in Joint Ventures in an aggregate amount not
to exceed $50.0 million at any one time outstanding;
               (ix) mergers and consolidations and dissolutions and other
transactions permitted under Section 6.03;
               (x) Hedging Agreements permitted under Section 6.15;
               (xi) Investments in deposit accounts in the ordinary course of
business of the Borrower and its Restricted Subsidiaries;
               (xii) security deposits required by utility companies and other
Persons in a similar line of business to that of utility companies and
Governmental Authorities that are utility companies, in each case, made in the
ordinary course of business of the Borrower and its Restricted Subsidiaries;
               (xiii) Investments described on Schedule 1.01(b) in connection
with the Permitted Restructuring;
               (xiv) other Investments in an aggregate amount at any time
outstanding not to exceed the greater of (x) $75.0 million and (y) 3.0% of
Consolidated Net Tangible Assets at such time; provided that (A) any such
Investment held by a Loan Party shall be pledged pursuant to a Pledge Agreement
or a Non-U.S. Pledge Agreement in accordance with, and to the extent required
by, Section 5.11 and (B) any such Investment in the form of a loan or advance to
any Loan Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;
               (xv) Investments consisting of any deferred portion (including
promissory notes and non-cash consideration) of the sales price received by the
Borrower or any Restricted Subsidiary in connection with any Asset Sale
permitted under Section 6.05;
               (xvi) advances of payroll payments to employees in the ordinary
course of business;
               (xvii) Investments constituting or resulting from (i) accounts
receivable arising or acquired or (ii) trade debt granted, in each case in the
ordinary course of business;
               (xviii) Investments in respect of Treasury Services Agreements
permitted under Section 6.01(x);
               (xix) Investments constituting (A) Sale and Leaseback
Transactions permitted under Section 6.06 or (B) Restricted Payments permitted
under Section 6.07; and

-89-



--------------------------------------------------------------------------------



 



               (xx) the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business;
provided, however, that any intercompany Investments in the form of a loan or
advance held by a Loan Party shall be evidenced by a promissory note in form and
substance reasonably satisfactory to the Administrative Agent.
          The aggregate amount of an Investment at any one time outstanding for
purposes of this Section 6.04 shall be deemed to be equal to (A) the aggregate
amount of cash, together with the aggregate fair market value of Property,
loaned, advanced, contributed, transferred or otherwise invested that gives rise
to such Investment (without adjustment for subsequent increases or decreases in
the value of such Investment) minus (B) the aggregate amount of dividends,
distributions or other payments received in cash in respect of such Investment
(including by way of a sale or other disposition of such Investment). The amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment.
          SECTION 6.05. Asset Sales. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, effect any Asset Sale, except:
               (i) sales of inventory or the disposition (including the
abandonment of immaterial intellectual property) of surplus, obsolete or worn
out equipment and other property or property which is no longer used, in each
case in the ordinary course of business of the Borrower and its Restricted
Subsidiaries;
               (ii) sales, transfers and other dispositions of Property (A) by
the Borrower or any Restricted Subsidiary to the Borrower or any Subsidiary
Guarantor that is a Wholly Owned Subsidiary of the Borrower or (B) by any
Non-Guarantor Restricted Subsidiary to any Wholly Owned Restricted Subsidiary;
provided that in connection with the foregoing, the appropriate Loan Parties
shall take all actions necessary or reasonably requested by the Collateral Agent
to maintain the perfection of or perfect, as the case may be, protect and
preserve the Liens on the Collateral granted to the Collateral Agent pursuant to
the Security Documents and otherwise comply with the provisions of Sections
5.11, 5.12 and 5.15, in each case, on the terms set forth therein and to the
extent applicable;
               (iii) the lease or sublease of Real Property in the ordinary
course of business of the Borrower and its Restricted Subsidiaries and not
constituting a Sale and Leaseback Transaction;
               (iv) sales and dispositions of Permitted Investments on ordinary
business terms;
               (v) Liens permitted by Section 6.02, mergers, consolidations,
liquidations and dissolutions permitted by Section 6.03 and Investments
permitted by Section 6.04;
               (vi) Small Asset Sales;
               (vii) Asset Sales described on Schedule 1.01(b) in connection
with the Permitted Restructuring;

-90-



--------------------------------------------------------------------------------



 



               (viii) sales, transfers and dispositions of assets not otherwise
permitted under this Section (including Sale and Leaseback Transactions
permitted under Section 6.06); provided that (A) immediately after giving effect
to any such sale, transfer or disposition, no Default or Event of Default shall
have occurred and be continuing, (B) the aggregate fair market value of all
assets sold, transferred or otherwise disposed of in reliance upon this
Section 6.05(viii) from the Effective Date through the date of such sale,
transfer or other disposition do not exceed the Asset Sale Cap (for the
avoidance of doubt, any subsequent decrease in the Asset Sale Cap shall not
constitute a Default or an Event of Default with respect to sales, transfers and
dispositions previously made as permitted by this Section 6.05(viii)) and
(C) the Net Proceeds thereof are applied as and to the extent required by
Section 2.04(b)(ii);
               (ix) the issuance of qualifying shares of Restricted Subsidiaries
to officers and directors of such Restricted Subsidiaries to the extent required
by applicable Requirements of Law;
               (x) Permitted Guarantor Factoring Transactions and Permitted
Non-Guarantor Factoring Transactions;
               (xi) dispositions of accounts receivable in connection with
compromise, write down or collection thereof in the ordinary course of business;
               (xii) Specified Asset Sales; provided that the Net Proceeds
thereof are applied as required by Section 2.04(b)(ii);
               (xiii) transfers of property subject to a Taking or in connection
with any condemnation proceeding upon receipt of the Net Proceeds of such Taking
or condemnation proceeding;
               (xiv) dispositions of the Equity Interests of or other
Investments in any Joint Venture to the extent required by the terms of
customary buy/sell type arrangements entered into in connection with the
formation of such Joint Venture;
               (xv) any Sale and Leaseback Transaction in respect of the
Headquarters Building; and
               (xvi) dispositions of property to the extent that such property
is exchanged for credit against the purchase price of similar replacement
property which is concurrently purchased pursuant to a transaction otherwise
permitted hereunder, in each case under Section 1031 of the Code;
provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value and (other than in the case of sales,
transfers, leases and other dispositions permitted by Sections 6.05(v),
6.05(vii), 6.05(ix), 6.05(xiv) and 6.05(xvi)), for consideration consisting of
at least 75% cash and Cash Equivalents.
          SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into any arrangement, directly or indirectly, whereby it shall
sell or transfer any Property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter lease such Property or
other Property that it in-

-91-



--------------------------------------------------------------------------------



 



tends to use for substantially the same purpose or purposes as the Property sold
or transferred (a “Sale and Leaseback Transaction”) unless (a) such Sale and
Leaseback Transaction is consummated for fair value as determined at the time of
consummation in good faith by (i) the Borrower or such Restricted Subsidiary and
(ii) in the case of any Sale and Leaseback Transaction (or series of related
Sale and Leaseback Transactions) the aggregate proceeds of which exceed
$25.0 million, the board of directors of the Borrower or such Restricted
Subsidiary (which such determination may take into account any retained interest
or other Investment of the Borrower or such Restricted Subsidiary in connection
with, and any other material economic terms of, such Sale and Leaseback
Transaction); (b) except in the case of any Sale and Leaseback Transaction in
respect of the Headquarters Building, the sale of such Property is permitted by
Section 6.05(viii); and (c) except in the case of any Sale and Leaseback
Transaction in respect of the Headquarters Building, the Net Proceeds of the
sale of such Property are applied as and to the extent required by Section
2.04(b)(ii); provided, this Section 6.06 shall not apply to Sale and Leaseback
Transactions (i) between Loan Parties or (ii) between Non-Guarantor Restricted
Subsidiaries.
          SECTION 6.07. Restricted Payments. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, declare or
make, any Restricted Payment or incur any obligation (contingent or otherwise)
to do so, except:
               (i) any Restricted Subsidiary may declare and pay dividends to
the Borrower, any other Restricted Subsidiary or any other holder of its Equity
Interests ratably with respect to its Equity Interests or additional Equity
Interests (other than Disqualified Equity Interests) of the same class of Equity
Interests as the dividend being paid; provided that no such dividend or
distribution shall be made by any such Restricted Subsidiary to any Person other
than the Borrower or another Restricted Subsidiary unless ratable dividends or
distributions are concurrently made to all holders of the applicable Equity
Interests;
               (ii) the Borrower may pay dividends consisting solely of shares
of its common stock or additional shares of the same class of shares as the
dividend being paid or other Equity Interests (other than Disqualified Equity
Interests); and
               (iii) the Borrower and its Restricted Subsidiaries may make
Restricted Payments not to exceed $50.0 million in the aggregate since the
Effective Date; provided that no Default shall have occurred and is continuing
or would result therefrom.
          SECTION 6.08. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, directly or indirectly,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, unless such transactions are in
the ordinary course of business of the Borrower and its Restricted Subsidiaries
and are on terms and conditions not less favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, except:
               (i) loans, advances and other transactions between or among the
Borrower, any Restricted Subsidiary or any Joint Venture (regardless of the form
of legal entity) in which the Borrower or any Restricted Subsidiary has invested
(and which Restricted Subsidiary or Joint Venture would not be an Affiliate of
the Borrower but for the Borrower’s or a Subsidiary’s ownership of Equity
Interests in such Joint Venture or Subsidiary) to the extent permitted under
Article VI;

-92-



--------------------------------------------------------------------------------



 



               (ii) reasonable and customary fees and compensation, benefits and
incentive arrangements paid or provided to, and any reasonable and customary
indemnity provided on behalf of, officers, directors or employees of the
Borrower or any Restricted Subsidiary, as determined in good faith by the
Borrower or such Restricted Subsidiary;
               (iii) loans and advances to employees of the Borrower or any
Subsidiary Guarantor permitted by Section 6.04(vi); and
               (iv) transactions permitted by Section 6.07.
          SECTION 6.09. Restrictive Agreements. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Loan
Party to create, incur or permit to exist any Lien upon any of its Property, or
(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary or to transfer
property to the Borrower or any of its Restricted Subsidiaries; provided that
the foregoing shall not apply to:
               (i) conditions or restrictions imposed by law or by any Loan
Document, Revolving Credit Loan Document or Bridge Loan Document (or Permitted
Refinancings of Bridge Loan Documents) or the Exchange Note Documents (or
Permitted Refinancings of Exchange Note Documents) so long as, in the case of
any such Permitted Refinancing, the conditions or restrictions imposed pursuant
to such Permitted Refinancing are no more restrictive, taken as a whole, than
those conditions or restrictions contained in the Bridge Loan Documents as of
the Effective Date;
               (ii) clause (a) shall not apply to assets encumbered by Permitted
Liens as long as such restriction applies only to the asset encumbered by such
Permitted Lien;
               (iii) restrictions and conditions existing on the Effective Date
not otherwise excepted from this Section 6.09 identified on Schedule 6.09 (but
shall not apply to any amendment or modification expanding the scope of any such
restriction or condition);
               (iv) in the case of clause (a) only, any agreement in effect at
the time any Person becomes a Subsidiary of the Borrower; provided that such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary;
               (v) customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary (or the assets of a Restricted
Subsidiary or the Borrower) pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold (or whose
assets are to be sold) and such sale is permitted hereunder;
               (vi) clause (a) shall not apply to customary provisions in
leases, subleases, licenses, sublicenses and service contracts in the ordinary
course of business of the Borrower and its Restricted Subsidiaries between the
Borrower or any Restricted Subsidiary and its customers and other contracts
restricting the assignment thereof;

-93-



--------------------------------------------------------------------------------



 



               (vii) without affecting the Borrower’s obligations under
Sections 5.11, 5.12 and 5.15, customary provisions in joint venture agreements
entered into in connection with the formation of such joint venture in the
ordinary course of business that (x) restrict the transfer of Equity Interests
in such joint venture or (y) the case of any joint venture that is not a Loan
Party, provide for other restrictions of the type described in clauses (a) and
(b) above, solely with respect to the Equity Interests in, or property held in,
such joint venture; and
               (viii) any agreement with respect to Indebtedness of a Non-U.S.
Restricted Subsidiary permitted pursuant to this Agreement so long as such
prohibitions or limitations are only with respect to the properties and revenues
of such Subsidiary or any Subsidiary of such Non-U.S. Restricted Subsidiary.
          SECTION 6.10. Amendments or Waivers of Certain Documents; Prepayments
of Certain Indebtedness. (a) The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, amend or otherwise
change (or waive) the terms of any Organizational Document in a manner that,
taken, as a whole, could reasonably be expected to materially and adversely
affect the interests of the Lenders.
          (b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, (i) make (or give any notice or offer in respect of) any
voluntary or optional payment or mandatory prepayment or redemption, or
defeasance or acquisition for value of (including by way of depositing with any
trustee with respect thereto money or securities before such Indebtedness is due
for the purpose of paying such Indebtedness when due) or exchange of principal
of, any Subordinated Debt, other than (A) pursuant to any customary registered
exchange offer therefor after a private placement thereof, (B) any Permitted
Refinancings thereof or (C) so long as no Default then exists, any exchange of
Equity Interests of the Borrower for any such Indebtedness or (ii) make any
payment on or with respect to any Subordinated Debt wholly among the Loan
Parties in violation of the subordination provisions thereof.
          (c) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend or modify, or permit the amendment or modification of,
any provision of any document governing any Material Indebtedness (other than
Indebtedness under the Loan Documents or Revolving Credit Loan Documents) in any
manner that, taken as a whole, could reasonably be expected to materially and
adversely affect the interests of the Lenders.
          SECTION 6.11. Accounting Treatment; Fiscal Year. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to:
          (a) make or permit any material change in accounting policies or
reporting practices or tax reporting treatment which is adverse to the Lenders,
except changes that are permitted by GAAP or required by any Requirement of Law
and disclosed in writing to the Administrative Agent; or
          (b) change its fiscal year-end to a date other than December 31.
          SECTION 6.12. Fixed Charge Coverage Ratio. The Borrower will not
permit the Fixed Charge Coverage Ratio for any Test Period ending on any date
set forth below to be less than the ratio set forth opposite the last day of
such Test Period below:

-94-



--------------------------------------------------------------------------------



 



          Date   Ratio
September 30, 2008
    1.00:1.00  
December 31, 2008
    1.05:1.00  
March 31, 2009
    1.15:1.00  
June 30, 2009
    1.15:1.00  
September 30, 2009
    1.15:1.00  
December 31, 2009
    1.15:1.00  
March 31, 2010
    1.35:1.00  
June 30, 2010
    1.35:1.00  
September 30, 2010
    1.35:1.00  
December 31, 2010
    1.35:1.00  
March 31, 2011
    1.55:1.00  
June 30, 2011
    1.55:1.00  
September 30, 2011
    1.55:1.00  
December 31, 2011
    1.55:1.00  
March 31, 2012 and the last day of each Fiscal Quarter thereafter
    1.75:1.00  

          SECTION 6.13. Total Leverage Ratio. The Borrower will not permit the
Total Leverage Ratio as of the last day of any Test Period ending on any date
set forth below to exceed the ratio set forth opposite the last day of such Test
Period below:

          Date   Ratio
June 30, 2008
    5.50:1.00  
September 30, 2008
    5.25:1.00  
December 31, 2008
    5.00:1.00  
March 31, 2009
    4.75:1.00  
June 30, 2009
    4.50:1.00  
September 30, 2009
    4.25:1.00  
December 31, 2009
    4.25:1.00  
March 31, 2010
    3.75:1.00  
June 30, 2010
    3.75:1.00  
September 30, 2010
    3.75:1.00  
December 31, 2010
    3.75:1.00  

-95-



--------------------------------------------------------------------------------



 



          Date   Ratio
March 31, 2011
    3.50:1.00  
June 30, 2011
    3.50:1.00  
September 30, 2011
    3.50:1.00  
December 31, 2011
    3.50:1.00  
March 31, 2012 and the last day of each Fiscal Quarter thereafter
    3.00:1.00  

          SECTION 6.14. Capital Expenditures. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, make or commit to make any
Capital Expenditures, except that:
          (a) the Borrower and its Restricted Subsidiaries may make or commit to
make Capital Expenditures not exceeding $175.0 million (the “Base Amount”) for
each Fiscal Year; provided that for each Permitted Acquisition consummated in
any Fiscal Year, the Base Amount for such Fiscal Year (subject to the second
proviso in this Section 6.14(a)) and for every Fiscal Year thereafter shall be
increased by an amount equal to (i) the quotient obtained by dividing (A) the
amount of Capital Expenditures made by the acquired entity or business for the
36-month period immediately preceding the consummation of such Permitted
Acquisition, by (B) three, or (ii) if the information described in the foregoing
clause (i)(A) is not available, 3.0% of cumulative sales over the immediately
preceding 12 months of the acquired Person, division, line of business or other
business unit, as determined in financial statements therefor prepared in
accordance with the standards set forth in Section 5.01(b) (in either case, such
amount, the “Acquired Permitted Capital Expenditure Amount”); provided that,
with respect to the Fiscal Year during which any such Permitted Acquisition
occurs, the amount of Capital Expenditures permitted under this Section 6.14
with respect to such Fiscal Year shall be increased by an amount equal to the
product of (x) the Acquired Permitted Capital Expenditure Amount and (y) a
fraction, the numerator of which is the number of days remaining in such fiscal
year and the denominator of which is 365 or 366, as applicable.
          (b) (i) For any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2009), the Base Amount applicable to such Fiscal Year may be
increased for any such Fiscal Year by carrying over to any such Fiscal Year any
portion of the Base Amount (without giving effect to any increase) not spent in
the immediately preceding Fiscal Year, and that Capital Expenditures in any
Fiscal Year shall be deemed first made from the Base Amount applicable to such
Fiscal Year in any given Fiscal Year and (ii) an amount equal to not more than
50% of the Base Amount for the next succeeding Fiscal Year may be carried back
to such Fiscal Year and utilized to make such Capital Expenditures in such
Fiscal Year (it being understood and agreed that (x) no Base Amount may be
carried back beyond the Fiscal Year immediately prior to the Fiscal Year of such
Base Amount and (y) the portion of any so carried-back Base Amount actually
utilized in such Fiscal Year shall be deducted from the Base Amount in the
Fiscal Year from which it was carried back).
          SECTION 6.15. Hedging Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any Hedging Agreement,
other than (a) Hedging Agreements required by Section 5.16, (b) Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower and its Restricted Subsidiaries may be exposed in
the conduct of their business or the management of their liabilities, and
(c) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating

-96-



--------------------------------------------------------------------------------



 



rate to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower and its Restricted Subsidiaries.
          SECTION 6.16. Assets, Liabilities and Actions of SFC. The Borrowers
will not permit SFC to own any assets (other than the Funding Co. Accounts (as
such term is defined in the Monsanto Settlement Agreement) and the funds on
deposit therein), incur any obligations (other than obligations under the
Monsanto Settlement Agreement, obligations that are necessary to fulfill such
obligations and obligations in connection with the maintenance of its existence)
or take any actions in violation of the SFC Limited Liability Company Agreement.
ARTICLE VII
EVENTS OF DEFAULT
          SECTION 7.01. Listing of Events of Default. Each of the following
events or occurrences described in this Section 7.01 shall constitute an “Event
of Default”:
     (a) The Borrower or any other Loan Party shall default (i) in the payment
when due of any principal of any Loan (including on any Installment Payment
Date), (ii) in the payment when due of any interest on any Loan (and such
default shall continue unremedied for a period of five Business Days), or
(iii) in the payment when due of any fee described in Section 2.08 or of any
other previously invoiced amount (other than an amount described in clauses
(i) and (ii)) payable under this Agreement or any other Loan Document (and such
default in the payment of any such fee or other amount shall continue unremedied
for a period of 20 Business Days).
     (b) Any representation or warranty of the Borrower or any other Loan Party
made or deemed to be made hereunder or in any other Loan Document or any other
writing or certificate furnished by or on behalf of the Borrower or any other
Loan Party to the Administrative Agent, the Collateral Agent or any Lender for
the purposes of or in connection with this Agreement or any such other Loan
Document is or shall be incorrect in any material respect when made or deemed
made.
     (c) The Borrower or any other Loan Party shall default in the due
performance and observance of any of its obligations under Sections 5.01(e),
5.01(f) or 5.01(j), Section 5.02(a) (with respect to the maintenance and
preservation of the Borrower’s corporate existence), Section 5.17(b),
Section 5.19 or Article VI.
     (d) The Borrower or any other Loan Party shall default in the due
performance and observance of any agreement (other than those specified in
paragraphs (a) through (c) above) contained herein or in any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after the earlier to occur of (i) knowledge of such default by an executive
officer or Financial Officer (or any other officer or similar official with
responsibility for the administration of the obligations of the Borrower in
respect of this Agreement) of the Borrower and (ii) written notice of such
default from the Administrative Agent or any Lender to the Borrower.
     (e) A default shall occur (i) in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any

-97-



--------------------------------------------------------------------------------



 



such Material Indebtedness or enable or permit (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity.
     (f) Any judgment or order (or combination of judgments and orders) for the
payment of money equal to or in excess of $25.0 million (to the extent not
(i) paid, (ii) covered by insurance as to which such insurer has been notified
of such judgment or order and has not denied coverage or (iii) covered by an
indemnity by a third party as to which such Person has been notified of such
judgment or order and has accepted liability for payment of such judgment or
order) individually or in the aggregate shall be rendered against the Borrower
or any of its Restricted Subsidiaries (or any combination thereof) and
     (i) enforcement proceedings shall have been commenced by any creditor upon
such judgment or order and not stayed;
     (ii) such judgment has not been bonded pending appeal, stayed, vacated or
discharged within 60 days of entry; or
     (iii) there shall be any period (after any applicable statutory grace
period) of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.
     (g) Any of the following events shall occur:
     (i) the taking of, or failure to take, any specific actions by the Borrower
or any Restricted Subsidiary or ERISA Affiliate or any other Person if, as a
result of such act or omission, the Borrower or any Restricted Subsidiary or
ERISA Affiliate could reasonably expect to incur a liability or obligation to
such Pension Plan which could reasonably be expected to result in a Material
Adverse Effect or in the imposition of a Lien on any properties of the Borrower
or any Restricted Subsidiary; or
     (ii) an ERISA Event, or termination, withdrawal or event of noncompliance
with applicable law or plan terms with respect to Foreign Plans, shall have
occurred that when taken together with all other ERISA Events and terminations,
withdrawals and events of noncompliance with respect to Foreign Plans that have
occurred, could reasonably be expected to have a Material Adverse Effect.
     (h) Any Change of Control shall occur.
     (i) The Borrower or any Restricted Subsidiary (other than an Immaterial
Restricted Subsidiary) shall
     (i) become insolvent or generally (and with respect to the European Loan
Parties (as defined in the Revolving Credit Agreement), on a persistent basis)
fail to pay debts as they become due;

-98-



--------------------------------------------------------------------------------



 



     (ii) apply for, consent to or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or such Restricted
Subsidiary or substantially all of its property, or make a general assignment
for the benefit of creditors;
     (iii) in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower or any Restricted Subsidiary or for a substantial
part of its property, and such trustee, receiver, sequestrator or other
custodian shall not be discharged or stayed within 60 days, provided that the
Borrower hereby expressly authorizes the Administrative Agent and each Lender to
appear in any court conducting any relevant proceeding during such 60-day period
to preserve, protect and defend their rights under the Loan Documents;
     (iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any Restricted Subsidiary (other than
any dissolution or liquidation permitted under Section 6.03) and, if any such
case or proceeding is not commenced by the Borrower or any Restricted
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or any Restricted Subsidiary or shall result in the entry of an
order for relief or shall remain for 60 days undismissed and unstayed; provided
that the Borrower hereby expressly authorizes the Administrative Agent and each
Lender to appear in any court conducting any such case or proceeding during such
60-day period to preserve, protect and defend their rights under the Loan
Documents; or
     (v) take any corporate or partnership action (or comparable action, in the
case of any other form of legal entity) indicating its consent to, approval of,
or acquiescence in, any of the foregoing.
     (j) The obligations of any Loan Party under the Guarantee Agreement or any
Non-U.S. Guarantee Agreement shall cease to be in full force and effect (except
in accordance with the terms thereof) or any such Loan Party shall repudiate its
obligations thereunder.
     (k) Any Loan Document shall cease to be in full force and effect (except in
accordance with its terms) or any Lien purported to be created under any
Security Document shall fail or cease to be, or shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any material portion of the
Collateral, with the priority required by the applicable Security Document,
except to the extent such failure results from (i) the gross negligence or
willful misconduct of the Collateral Agent following the request of the Borrower
to take actions with respect to the validity and perfection of such Liens or
(ii) the loss of possessory Collateral by the Collateral Agent or the
Administrative Agent, as applicable.
          SECTION 7.02. Action if Bankruptcy. If any Event of Default described
in Section 7.01(i) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Obligations shall automatically be and become
immediately due and payable, without notice or demand, all of which are hereby
waived by the Borrower.
          SECTION 7.03. Action if Other Event of Default. If any Event of
Default (other than any Event of Default described in Section 7.01(i)) shall
occur for any reason, whether voluntary or invol-

-99-



--------------------------------------------------------------------------------



 



untary, and be continuing, the Administrative Agent, upon the direction of the
Requisite Lenders, shall by written notice to the Borrower and each Lender
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations to be due and payable and/or the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment and/or, as the case may be, the Commitments shall terminate.
ARTICLE VIII
THE AGENTS
          SECTION 8.01. Appointment and Authority. Each Lender hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each Lender hereby authorizes the Administrative Agent and the
Collateral Agent to enter into the Intercreditor Agreement on behalf of the
Lenders. Each Lender hereby irrevocably appoints Citibank, N.A. to act on its
behalf as the Collateral Agent hereunder and under the other Loan Documents and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agents and the Lenders, and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.
          SECTION 8.02. Agents Individually. (a) Each Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
an Agent hereunder and without any duty to account therefor to the Lenders.
          (b) Each Lender understands that the respective Persons serving as
Agents, Syndication Agent, Documentation Agent and Joint Lead Arrangers and
Bookrunners, acting in their individual capacities, and their respective
Affiliates (collectively, the “Agents’ Groups”) are engaged in a wide range of
financial services and businesses (including investment management, financing,
securities trading, corporate and investment banking and research) (such
services and businesses are collectively referred to in this Section 8.02 as
“Activities”) and may engage in the Activities with or on behalf of one or more
of the Loan Parties or their respective Affiliates. Furthermore, the Agents’
Groups may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for their respective own
accounts or on behalf of others (including the Loan Parties and their Affiliates
and including holding, for their respective own accounts or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender understands and agrees
that in engaging in the Activities, the Agents’ Groups may receive or otherwise
obtain information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the

-100-



--------------------------------------------------------------------------------



 



Lenders that are not members of the Agents’ Groups. None of the members of the
Agents’ Groups shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and none of the members of the Agents’ Group shall be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or
required to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders.
          (c) Each Lender further understands that there may be situations where
members of the Agents’ Groups or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents). Each Lender agrees that no member of the Agents’
Groups is or shall be required to restrict its activities as a result of the
Person serving as an Agent, Syndication Agent, Documentation Agent or Joint Lead
Arranger and Bookrunner being a member of the Agents’ Groups, and that each
member of the Agents’ Groups may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agents’ Groups of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including any duty of trust or confidence) owing by any
member of the Agents’ Groups to any Lender including any such duty that would
prevent or restrict the Agents’ Groups from acting on behalf of customers
(including the Loan Parties or their Affiliates) or for their respective own
accounts.
          SECTION 8.03. Duties of Agents; Exculpatory Provisions. (a) Each
Agent’s duties hereunder and under the other Loan Documents are solely
ministerial and administrative in nature and no Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Loan Documents), provided
that no Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent or any of its Affiliates to
liability or that is contrary to any Loan Document or applicable law.
          (b) No member of the Agents’ Groups shall be liable to the Lenders for
any action taken or not taken by it (i) with the consent or at the request of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as such member of the Agents’ Groups shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 7.03 or 9.08) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a final judgment of a court of competent
jurisdiction. No Agent shall be deemed to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until the
Borrower or any Lender shall have given notice to such Agent describing such
Default and such event or events.
          (c) None of any Agent nor any member of the Agents’ Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or the In-

-101-



--------------------------------------------------------------------------------



 



formation Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the perfection or priority of any Lien or security
interest created or purported to be created by the Security Documents or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to such Agent.
          (d) Nothing in this Agreement or any other Loan Document shall require
any Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to each Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by any Agent or any of its Related Parties.
          SECTION 8.04. Reliance by Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Loan, and in the case of a Borrowing,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing. Each Agent may consult with legal
counsel (who may be counsel for the Borrower or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          SECTION 8.05. Delegation of Duties. Each Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by such Agent.
Each Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
Each such sub-agent and the Related Parties of the applicable Agent and each
such sub-agent shall be entitled to the benefits of all provisions of this
Article and Section 9.05 (as though such sub-agents were the “Administrative
Agent” or the “Collateral Agent”, as the case may be, under the Loan Documents)
as if set forth in full herein with respect thereto.
          SECTION 8.06. Resignation of Agents. Each Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Requisite Lenders shall have the right, subject
to the reasonable consent of the Borrower (such consent (i) not to be
unreasonably withheld or delayed and (ii) not to be required after the
occurrence and during the continuance of an Event of Default under
Section 7.01(a) or Section 7.01(i)), to appoint a successor, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank with
an office in New York, New York. If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resigna-

-102-



--------------------------------------------------------------------------------



 



tion (such 30-day period, the “Lender Appointment Period”), then the retiring
Agent may on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above. In addition and without any obligation on the
part of the retiring Agent to appoint, on behalf of the Lenders, a successor
Agent, the retiring Agent may at any time upon or after the end of the Lender
Appointment Period notify the Borrower and the Lenders that no qualifying Person
has accepted appointment as successor Agent and the effective date of such
retiring Agent’s resignation. Upon the resignation effective date established in
such notice and regardless of whether a successor Agent has been appointed and
accepted such appointment, the retiring Agent’s resignation shall nonetheless
become effective and (i) the retiring Agent shall be discharged from its duties
and obligations as Administrative Agent or Collateral Agent, as the case may be,
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender directly, until such time as
the Requisite Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations as an Agent hereunder
or under the other Loan Documents (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.05 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Administrative Agent or Collateral Agent, as the
case may be.
          SECTION 8.07. Non-Reliance on Agents and Other Lenders. (a) Each
Lender confirms to each Agent, each other Lender and each of their respective
Related Parties that it (i) possesses (individually or through its Related
Parties) such knowledge and experience in financial and business matters that it
is capable, without reliance on any Agent, any other Lender or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans and other extensions of
credit hereunder and under the other Loan Documents and (z) in taking or not
taking actions hereunder and thereunder, (ii) is financially able to bear such
risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.
          (b) Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon any Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon any Agent, any other Lender or any of their respective Related
Parties, continue to be solely responsible for making its own appraisal and
investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
and the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, which may include, in each case:
               (i) the financial condition, status and capitalization of the
Borrower and each other Loan Party;

-103-



--------------------------------------------------------------------------------



 



               (ii) the legality, validity, effectiveness, adequacy or
enforceability of this Agreement and each other Loan Document and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;
               (iii) determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition; and
               (iv) the adequacy, accuracy and/or completeness of the
Information Memorandum and any other information delivered by any Agent, any
other Lender or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
          SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Lead Arrangers and
Bookrunners, Syndication Agent or Documentation Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent or as a Lender hereunder.
          SECTION 8.09. Security Trust Deed. Each Lender acknowledges the terms
of the Security Trust Deed and, in particular, the terms, basis and limitation
on which the Collateral Agent holds the Transaction Security (as defined
therein) and specifically agrees and accepts (i) such terms, basis and
limitation; (ii) that the Collateral Agent shall, as trustee, have only those
duties, obligations and responsibilities expressly specified in the Security
Trust Deed; (iii) the limitation and exclusion of the Collateral Agent’s
liability as set out therein; and (iv) all other provisions of the Security
Trust Deed as if it were a party thereto.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices. (a) All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

  (i)   if to the Borrower or any other Loan Party,

Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri 63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri 63141)
Attention of: James Tichenor and Rosemary Klein
Telecopier No.: 314-674-2721
E-Mail Address:


-104-



--------------------------------------------------------------------------------



 



Website Address: www.solutia.com

  (ii)   if to the Administrative Agent,

Citibank, N.A.
2 Penn’s Way
New Castle, DE 19720
Attention of: Brenna Makin
Telecopier No.: 212-994-0849
E-Mail Address: Brenna.Makin@citi.com

  (iii)   if to the Collateral Agent,

Citibank, N.A.
2 Penn’s Way
New Castle, DE 19720
Attention of: Brenna Makin
Telecopier No.: 212-994-0849
E-Mail Address: Brenna.Makin@citi.com
     (iv) if to any other Lender, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire,
or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
          (b) All notices, demands, requests, consents and other communications
described in Section 9.01(a) shall be effective (i) if delivered by hand,
including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, when deposited in the mails, (iii) if delivered by posting to
an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 9.17 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in Section 9.01(a); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II or
Article VIII) shall not be effective until received by the Administrative Agent.
          (c) Notwithstanding Sections 9.01(a) and 9.01(b) (unless the
Administrative Agent requests that the provisions of Sections 9.01(a) and
9.01(b) be followed) and any other provision in this Agreement or any other Loan
Document providing for the delivery of any Approved Electronic Communication by
any other means, the Loan Parties shall deliver all Approved Electronic
Communications to the Administrative Agent by properly transmitting such
Approved Electronic Communications in an elec-

-105-



--------------------------------------------------------------------------------



 



tronic/soft medium in a format reasonably acceptable to the Administrative Agent
to oploanswebadmin@citigroup.com or such other electronic mail address (or
similar means of electronic delivery) as the Administrative Agent may notify to
the Borrower. Nothing in this Section 9.01(c) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by Lenders hereto and shall survive the making by the
Lenders of the Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement or any other Loan Document is outstanding and so long as
the Commitments have not been terminated. The provisions of Sections 2.12, 2.13,
2.14, 2.15, 9.05 and 9.16 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the termination of the Commitments or the
termination of this Agreement or any provision hereof.
          SECTION 9.03. Binding Effect. Subject to Section 4.01, this Agreement
shall become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof (which may be by facsimile transmission or other electronic
image scan transmission (e.g., “PDF” or “tif” via e-mail)) which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.
          SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party. All covenants,
promises and agreements by or on behalf of the Borrower, the Agents or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 9.04(f) below and, solely to the extent
expressly contemplated hereby, the Related Parties of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Each Lender may assign to one or more assignees (other than a
natural person, the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or any Person engaged principally in the business of manufacture or sale of high
performance chemical based products that is a competitor of the Borrower or any
of its Subsidiaries) all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided, however, that (i) except in the case of an
assignment to a Lender or a Lender Affiliate or in connection with the initial
syndication of the Commitments and Loans, the Borrower and the Administrative
Agent must give their prior written consent to such assignment (which consents
shall not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender, a Lender Affiliate or a Federal Reserve Bank or in
connection with the initial syndication of the Commitments and Loans, the amount
of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date

-106-



--------------------------------------------------------------------------------



 



the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1.0 million and increments of
$1.0 million in excess thereof (or (A) if the aggregate amount of the Commitment
or Loans of the assigning Lender is a lesser amount, the entire amount of such
Commitment or Loans, or (B) in any other case, such lesser amount as the
Borrower and the Administrative Agent otherwise agree), (iii) except in the case
of the assignment to an Affiliate of such Lender or an assignment required to be
made pursuant to Section 2.18, the parties to each such assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (provided that only one such fee
shall be payable in the event of contemporaneous assignments to two or more
Lender Affiliates by a Lender or by two or more Lender Affiliates to a Lender
and such fee shall not be payable by the Borrower) and (iv) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; provided, further, that any consent of the
Borrower otherwise required under this paragraph shall not be required if an
Event of Default has occurred and is continuing. Subject to acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days after the execution thereof (unless
otherwise determined by the Administrative Agent), (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.12, 2.13,
2.14, 2.15 and 9.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.
          (c) By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption; (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Assumption; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements, if any,
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon either Agent, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Agent by the terms hereof, together with such

-107-



--------------------------------------------------------------------------------



 



powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of (and interest on) the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Except to the
extent inconsistent with Section 2.05(d), the entries in the Register shall be
conclusive and the Borrower, the Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice.
          (e) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of the Borrower and the
Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).
          (f) Each Lender may without the consent of the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) each Participant shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.12, 2.13, 2.14 and 2.15 and the provisions of
Section 5.01 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04 (provided
that no participant shall be entitled to receive any greater amount pursuant to
such Sections than the Lender would have been entitled to receive in respect of
the interest transferred unless either (x) such transfer to such Participant is
made with the Borrower’s prior written consent (not to be unreasonably withheld)
or (y) a Default or an Event of Default has occurred and is continuing at the
time of such participation), and (iv) the Borrower, the Agents and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right (which each Lender agrees will not be limited by the terms
of any participation agreement or other agreement with a participant) to enforce
the Loan Documents and to approve any amendment, modification or waiver of any
provision of the Loan Documents (other than, without the consent of the
Participant, amendments, modifications or waivers described in clauses (i),
(ii), (iii) and (iv) of Section 9.08(c) that affect such Participant). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17 as though it were a Lender.
          (g) Any Lender, without the consent of or notice to the Borrower or
the Administrative Agent, may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations

-108-



--------------------------------------------------------------------------------



 



to a Federal Reserve Bank and this Section 9.04 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. In order to facilitate such a pledge or assignment, the
Borrower shall, at the request of the assigning Lender, duly execute and deliver
to the assigning Lender a promissory note or notes evidencing the Loans made to
the Borrower by the assigning Lender hereunder.
          (h) The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.
          SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, each of the Joint Lead Arrangers and
Bookrunners and their respective Affiliates, including the reasonable fees,
charges and disbursements of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for the Administrative Agent and the Joint Lead Arrangers and Bookrunners (and
appropriate foreign and local counsel in applicable foreign and local
jurisdictions, but limited to one local counsel in each such jurisdiction), in
connection with the syndication of the Loans and Commitments provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by any of the Joint Lead Arrangers and
Bookrunners, the Administrative Agent, the Collateral Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement (including its rights under this Section), the other Loan
Documents or the Loans made, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and, in connection with any such
enforcement or protection, the reasonable and documented fees, charges and
disbursements of any other counsel for the Administrative Agent, the Collateral
Agent, any of the Joint Lead Arrangers and Bookrunners or any Lender; provided
that in the absence of conflicts, reimbursement of legal fees and expenses shall
be limited to reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers and
Bookrunners and the Lenders (which counsel shall be designated by the
Administrative Agent) (and any appropriate foreign and local counsel in
applicable foreign and local jurisdictions).
          (b) The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Documentation Agent, each of the
Joint Lead Arrangers and Bookrunners, each Lender, each Affiliate of any of the
foregoing Persons and each of their respective Related Parties (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and out-of-pocket
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution, delivery and enforcement of this Agreement
or any other Loan Document or the Commitment Letter, Engagement Letter or Fee
Letter or any agreement or instrument contemplated thereby, the performance by
the parties hereto or thereto of their respective obligations thereunder, the
Transactions or the other transactions contemplated thereby, (ii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, or (iii) any actual or alleged
presence or Release of Hazardous Materials at, on, under or from any property
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability or Environmental Claim related in any way to the
Borrower or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available solely to the extent of counsel fees, charges and dis-

-109-



--------------------------------------------------------------------------------



 



bursements incurred by counsel to such Indemnitee in defending such Indemnitee
against the action described in the Complaint filed in the United States
Bankruptcy Court for the Southern District of New York In re: Solutia Inc., et
al. Debtors. Solutia Inc., Plaintiff and CGMI, GSCP, DBSI and Deutsche Bank
Trust Company Americas, Defendants and any settlement related thereto and all
such fees, charges and disbursements shall be excluded in their entirety from
this indemnity; provided further that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or expenses (A) are determined by a final judgment of a court of
competent jurisdiction to have arisen by reason of the Indemnitee’s gross
negligence, bad faith or willful misconduct or (B) arise from any action solely
among Indemnitees, other than any such actions that arise from an act or an
omission of the Borrower or any Subsidiary (and provided that withstanding the
foregoing provisions of this clause (B), the Administrative Agent, acting in
such capacity, shall in any event be indemnified subject to the other
limitations set forth in this Section); and provided, further, that in the
absence of conflicts, reimbursement of reasonable legal fees, charges and
disbursements in respect of any matter for which indemnification is sought shall
be limited to reasonable fees, charges and disbursements of one counsel for all
such Indemnitees (which counsel shall be designated by the Administrative Agent)
(and any appropriate foreign and local counsel in applicable foreign and local
jurisdictions).
          (c) To the extent that the Borrower fails to promptly pay any amount
to be paid by it to any Agent, the Syndication Agent, the Documentation Agent or
any of the Joint Lead Arrangers and Bookrunners under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to such Agent, the Syndication
Agent, the Documentation Agent or such Joint Lead Arrangers and Bookrunners, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (other than syndication expenses); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the applicable Agent, the
Syndication Agent, the Documentation Agent or the applicable Joint Lead Arranger
and Bookrunner in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
outstanding Loans and unused Commitments at the time.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, and no Indemnitee shall assert, and each Indemnitee
hereby waives, any claim against the Borrower or any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any other agreement or
instrument contemplated hereby, the Transactions or any Loan or the use of the
proceeds thereof; provided that notwithstanding the foregoing, to the extent
required by Section 9.05(b), the Borrower shall be required to indemnify each
Indemnitee for any special, indirect, consequential or punitive damages of
Persons other than any Indemnitee.
          (e) The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand (together with customary backup documentation supporting such
reimbursement request) therefor.
          SECTION 9.06. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or de-

-110-



--------------------------------------------------------------------------------



 



mand, provisional or final) at any time held and other indebtedness at any time
owing by such Lender or its Affiliates, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, to or for the credit or the
account of any Loan Party upon any amount becoming due and payable by any Loan
Party hereunder or under any other Loan Document (whether at stated maturity, by
acceleration or otherwise) against any amount held by such Lender or its
Affiliates, irrespective of whether or not such Lender or its Affiliates shall
have made any demand under this Agreement or such other Loan Document. In
connection with exercising its rights pursuant to the previous sentence, a
Lender or its Affiliates may at any time use any Loan Party’s credit balances
with the Lender or its Affiliates to purchase at the Lender’s or its Affiliates’
applicable spot rate of exchange any other currency or currencies which the
Lender or its Affiliates considers necessary to reduce or discharge any amount
due by such Loan Party to the Lender or its Affiliates, and may apply that
currency or those currencies in or towards payment of those amounts. The rights
of each Lender or its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or its
Affiliates may have. Each Lender or its Affiliates agrees promptly to notify the
Borrower and the Administrative Agent after making any such setoff; provided
that the failure to give such notice shall not affect the validity of such
setoff.
          SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendment. (a) No failure or delay of any Agent
or any Lender in exercising any power or right hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default regardless of whether an Agent, any Lender may have
had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.
          (b) Subject to Sections 9.08(c), 9.08(d), 9.08(f) and 9.08(g), no
amendment, modification, termination or waiver of any provision of any Loan
Document, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of the Requisite Lenders (or
the Administrative Agent with the written consent of the Requisite Lenders).
          (c) Without the written consent of each Lender that would be directly
adversely affected thereby (whose consent shall be sufficient therefor without
the consent of the Requisite Lenders), no amendment, modification, termination,
waiver or consent shall be effective if the effect thereof would:
     (i) extend the scheduled final maturity of any Loan or Note;
     (ii) reduce or forgive the rate of interest on any Loan (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.06(c));

-111-



--------------------------------------------------------------------------------



 



     (iii) extend the time for payment of any such interest;
     (iv) reduce or forgive the principal amount of any Loan or waive, reduce or
postpone any scheduled repayment pursuant to Section 2.04(c);
     (v) amend, modify, terminate or waive any provision of Section 9.08 (except
for technical amendments with respect to additional extensions of credit
pursuant to this Agreement consented to by the Requisite Lenders which afford
the protections to such additional extensions of credit of the type provided to
the Loans on the Effective Date);
     (vi) except as expressly provided in the Loan Documents, release all or
substantially all of the Collateral or all or substantially all of the
Subsidiary Guarantors from the Guarantee Agreement or the Non-U.S. Guarantee
Agreements, as applicable;
     (vii) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document; or
     (viii) amend the indemnification obligations of the Lenders set forth in
Section 9.05(c) or amend Sections 2.02(c), 2.11(a) or 2.17 (only to the extent
relating to pro rata treatment of Lenders).
          (d) No amendment, modification, termination, waiver or consent with
respect to any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall:
     (i) increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided no amendment, modification,
termination, waiver or consent with respect to any condition precedent,
covenant, Default or Event of Default shall constitute an increase in any
Commitment of any Lender;
     (ii) amend, modify, terminate or waive any provision of Article VIII as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of, or fees payable to, any Agent, in each case
without the consent of such Agent;
     (iii) amend, modify, terminate or waive any provision of any Loan Document
specifying the percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination to grant any consent thereunder
without the written consent of each Lender; or
     (iv) increase the maximum duration of Interest Periods hereunder without
the consent of all Lenders.
          (e) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement, the consent of the
Requisite Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right to either (i) replace such Non-Consenting Lender or Lenders (or, at
the option of the Borrower if the respective Lender’s consent is required with
respect to less than all Loans (or related Commitments), to replace only the
Commitments and/or Loans of the respective Non-Consenting Lender that gave rise
to the need to obtain such Lender’s individual consent) with one or more
assignees pursuant to, and with the effect of an assignment under, Section 2.18
so long as at the time of such re-

-112-



--------------------------------------------------------------------------------



 



placement, each such assignee consents to the proposed change, waiver, discharge
or termination or (ii) terminate such Non-Consenting Lender’s Commitment (if
such Lender’s consent is required as a result of its Commitment) and/or repay
each of the outstanding Loans of such Lender that gave rise to the need to
obtain such Lender’s consent; provided that, unless the Commitments that are
terminated and Loans that are repaid pursuant to the preceding clause (ii) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to the preceding clause (ii), the Requisite Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto.
          (f) Without the consent of any other Person, the Loan Parties and the
Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law. Notwithstanding anything to the
contrary contained in this Section 9.08, the Guarantee Agreement, the Non-U.S.
Guarantee Agreements, the Security Documents and any related documents executed
by Non-U.S. Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may, together with this
Agreement, be amended and waived with the consent of the Administrative Agent
and the Collateral Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local Requirements of Law or advice of local
counsel, (ii) to cure ambiguities or defects or (iii) to cause such Guarantee
Agreement, Non-U.S. Guarantee Agreement, Security Document or other document to
be consistent with this Agreement and the other Loan Documents.
          (g) Notwithstanding the foregoing, this Agreement and each Loan
Document may be amended (or amended and restated) with the written consent of
the Requisite Lenders, the Administrative Agent and the Borrower (a) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Obligations and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Requisite Lenders.
          (h) Further, notwithstanding anything to the contrary contained in
Section 9.08, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case that is immaterial (as determined by the Administrative Agent), in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Requisite Lenders
within five Business Days following receipt of notice thereof.
          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all

-113-



--------------------------------------------------------------------------------



 



Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or participation but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or participations or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
          SECTION 9.10. Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents; provided that any letter agreement relating to the subject matter
hereof between or among the Borrower and any of the Agents, the Joint Lead
Arrangers and Bookrunners and the Lenders shall remain effective in accordance
with its terms. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
          SECTION 9.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
9.03. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image scan transmission (e.g., “PDF” or “tif”
via e-mail) shall be as effective as delivery of a manually signed counterpart
of this Agreement.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive ju-

-114-



--------------------------------------------------------------------------------



 



risdiction of any New York State court or Federal court of the United States of
America for the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process by hand or overnight courier service, or mailed by certified or
registered mail. Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
          SECTION 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (it
being understood that, to the extent permitted, the Administrative Agent, the
Collateral Agent or such Lender, as the case may be, shall provide the Borrower
with prompt notice thereof to the extent permitted by law or such legal
process), (d) to any other party hereto, (e) in connection with (i) the exercise
of any remedies hereunder or under any other Loan Document, (ii) any action or
proceeding relating to this Agreement or any other Loan Document, (iii) the
enforcement of rights under this Agreement or under any other Loan Document or
(iv) any litigation or proceeding to which the Administrative Agent, the
Collateral Agent or any Lender or any of its respective Affiliates may be a
party; provided, however, in each case in this clause (e), the applicable Agent
or Lender or their Affiliates, as the case may be, shall take reasonable steps
to preserve the confidential nature of the information, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective direct or indirect party (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives), surety, reinsurer, guarantor or credit liquidity enhancer (or
their advisors) to or in connection with any swap, derivative or other similar
transaction under which payments are to be made by reference to the Obligations
or to the Borrower and its obligations or to this Agreement or payments
hereunder, (iii) any rating agency when required by it, (iv) the CUSIP Service
Bureau or any similar organization, (g) in customary fashion to market data
collectors, similar services providers to the lending industry, and service

-115-



--------------------------------------------------------------------------------



 



providers to any of the Joint Lead Arrangers and Bookrunners, the Agents, the
Syndication Agent, the Documentation Agent and the Lenders in connection with
the administration and management of this Agreement and the other Loan
Documents, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, the
Collateral Agent any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than any Loan Party not in violation
of any written confidentiality agreement to the knowledge of such Agent, Lender
or Affiliate. For purposes of this Section, “Information” means all non-public
information received from any Loan Party or any of its respective Subsidiaries
relating to any Loan Party or any of its respective Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any of its respective
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has complied with Requirements of Law or
exercised commercially reasonable care.
          SECTION 9.17. Posting of Approved Electronic Communications. (a) Each
of the Lenders and each Loan Party agree that the Administrative Agent may, but
shall not be obligated to, make the Approved Electronic Communications available
to the Lenders by posting such Approved Electronic Communications on IntraLinks™
or a substantially similar secured electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).
          (c) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily the most secure method of
communication and that there are confidentiality and other risks associated with
such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lenders and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
          (c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OTHER
MEMBER OF THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

-116-



--------------------------------------------------------------------------------



 



          (d) Each of the Lenders and each Loan Party agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
          SECTION 9.18. Treatment of Information. (a) Certain of the Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the Loan Parties or their
securities (“Restricting Information”). Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the such issuer of such securities
or, subject to certain limited exceptions, from communicating such information
to any other Person. Neither the Administrative Agent nor any of its Related
Parties shall, by making any Communications (including Restricting Information)
available to a Lender, by participating in any conversations or other
interactions with a Lender or otherwise, make or be deemed to make any statement
with regard to or otherwise warrant that any such information or Communication
does or does not contain Restricting Information nor shall the Administrative
Agent or any of its Related Parties be responsible or liable in any way for any
decision a Lender may make to limit or to not limit its access to Restricting
Information. In particular, none of the Administrative Agent nor any of its
Related Parties (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Related Parties, hereby disclaims, any duty to ascertain
or inquire as to whether or not a Lender has or has not limited its access to
Restricting Information, such Lender’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Loan Party or Lender or any of their respective Related Parties arising out
of or relating to the Administrative Agent or any of its Related Parties
providing or not providing Restricting Information to any Lender.
          (b) Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lenders whether by posting
to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Loan Party shall be deemed to have authorized the Administrative Agent and
the Lenders to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.16) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Lenders and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by an Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information. Nothing in this Section 9.18 shall modify or limit a

-117-



--------------------------------------------------------------------------------



 



Lender’s obligations under Section 9.16 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.
          (c) Each Lender acknowledges that circumstances may arise that require
it to refer to Communications that might contain Restricting Information.
Accordingly, each Lender agrees that it will nominate at least one designee to
receive Communications (including Restricting Information) on its behalf and
identify such designee (including such designee’s contact information) on such
Lender’s Administrative Questionnaire. Each Lender agrees to notify the
Administrative Agent from time to time of such Lender’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.
          (d) Each Lender acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lenders generally. Each Lender that
elects not to take access to Restricting Information does so voluntarily and, by
such election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
          (e) The provisions of the foregoing clauses of this Section 9.18 are
designed to assist the Administrative Agent, the Lenders and the Loan Parties,
in complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that an Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.
          SECTION 9.19. USA PATRIOT Act Notice. Each Lender that is subject to
the PATRIOT Act and each Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies the Borrower and the other Loan Parties,
which information includes the name, address and tax identification number of
the Borrower and the other Loan Parties and other information regarding the
Borrower and the other Loan Parties that will allow such Lender or Agent, as
applicable, to identify the Borrower and the other Loan Parties in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to the Lenders and the Agents.
          SECTION 9.20. Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, each Lender acknowledges that the Lien and security
interest granted to the Collateral Agent pursuant to the Security Documents and
the exercise of any right or remedy by such Collateral Agent thereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict

-118-



--------------------------------------------------------------------------------



 



between the terms of the Intercreditor Agreement and the Security Documents, the
terms of the Intercreditor Agreement shall govern and control.
          SECTION 9.21. No Fiduciary Duty. Each Agent, the Syndication Agent,
the Documentation Agent, each Joint Lead Arranger and Bookrunner and each Lender
and their respective Affiliates (collectively, the “Lender Parties”), may have
economic interests that conflict with those of the Borrower and its
Subsidiaries. The Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lender Parties and the Borrower,
its Subsidiaries, its stockholders or its other affiliates. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrower and its applicable Subsidiaries, on the other,
(ii) in connection therewith and with the process leading to such transaction
each of the Lender Parties is acting solely as a principal and not the agent or
fiduciary of the Borrower or any of its Subsidiaries, or their respective
management, stockholders, creditors or any other Person, (iii) no Lender Party
has assumed an advisory or fiduciary responsibility in favor of the Borrower or
any of its Subsidiaries with respect to the transactions contemplated hereby or
the process leading thereto (irrespective of whether any Lender Party or any of
its affiliates has advised or is currently advising the Borrower or any of its
Subsidiaries on other matters) or any other obligation to the Borrower except
the obligations expressly set forth in the Loan Documents and (iv) each of the
Borrower and its Subsidiaries have consulted their own legal and financial
advisors to the extent they have deemed appropriate. The Borrower further
acknowledges and agrees that it and each of its Subsidiaries is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not, and will cause
each of its Subsidiaries not to, claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower or any of its Subsidiaries, in connection with such transactions
or the process leading thereto.
[Signature Pages Follow]

-119-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            SOLUTIA INC.,
as Borrower
      By:   /s/ James A. Tichenor         Name:   James A Tichenor       
Title:   Authorized Officer     



S -1



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent and Collateral Agent and
as a Lender
      By:   /a/ Aaron Dannenberg         Name:   Aaron Dannenberg       
Title:   Vice President   

S -2



--------------------------------------------------------------------------------



 



         

            CITIGROUP GLOBAL MARKETS INC.,
as a Joint Lead Arranger and Bookrunner
      By:   /s/ Aaron Dannenberg         Name:   Aaron Dannenberg       
Title:   Vice President   

S -3



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agent, as a Joint Lead Arranger and
Bookrunner and as a Lender
      By:   /s/ Walter A. Jackson         Name:   Walter A. Jackson       
Title:   Authorized Signatory   

S -4



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG, NEW YORK BRANCH,
as Documentation Agent
      By:   /s/ Mark B. Cohen         Name:   Mark B. Cohen        Title:  
Managing Director              By:   /s/ Marguerite Sutton         Name:  
Marguerite Sutton        Title:   Director        DEUTSCHE BANK SECURITIES INC.,
as a Joint Lead Arranger and Bookrunner
      By:   /s/ Kevin Sherlock         Name:   Kevin Sherlock        Title:  
Managing Director              By:   /s/ Martin Arzac         Name:   Martin
Arzac        Title:   Director   

S -5



--------------------------------------------------------------------------------



 



         

            GERMAN AMERICAN CAPITAL CORPORATION
as Lender
      By:   /s/ Mark B. Cohen         Name:   Mark B. Cohen        Title:  
Managing Director              By:   /s/ Jeffrey Lehocky         Name:   Jeffrey
Lehocky        Title:   Managing Director     

S -6